 

Exhibit 10.2

EXECUTION COPY

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

DATED AS OF OCTOBER 27, 2010

AMONG

AIKEN REGIONAL RECEIVABLES, L.L.C., AUBURN REGIONAL RECEIVABLES, L.L.C.,
DISTRICT HOSPITAL PARTNERS RECEIVABLES, L.L.C., FORT DUNCAN MEDICAL RECEIVABLES,
L.L.C., LANCASTER HOSPITAL RECEIVABLES, L.L.C., LAREDO REGIONAL RECEIVABLES,
L.L.C., MANATEE MEMORIAL RECEIVABLES, L.L.C., MCALLEN HOSPITALS RECEIVABLES,
L.L.C., NORTHWEST TEXAS HEALTHCARE RECEIVABLES, L.L.C., SPARKS FAMILY HOSPITAL
RECEIVABLES, L.L.C., SUMMERLIN HOSPITAL RECEIVABLES, L.L.C., TEXOMA HEALTHCARE
SYSTEM RECEIVABLES, L.L.C., UHS OF OKLAHOMA RECEIVABLES, L.L.C., UHS-CORONA
RECEIVABLES, L.L.C., RANCHO SPRINGS RECEIVABLES, L.L.C., VALLEY HEALTH SYSTEM
RECEIVABLES, L.L.C. AND WELLINGTON REGIONAL RECEIVABLES, L.L.C., AS BORROWERS

UHS RECEIVABLES CORP., AS COLLECTION AGENT,

UHS OF DELAWARE, INC., AS SERVICER,

UNIVERSAL HEALTH SERVICES, INC., AS PERFORMANCE GUARANTOR,

THE CONDUITS, LIQUIDITY BANKS, CO-AGENTS AND LC PARTICIPANTS FROM

TIME TO TIME PARTY HERETO,

AND

PNC BANK, NATIONAL ASSOCIATION, AS LC BANK AND ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page  

ARTICLE I.

   THE ADVANCES      2   

Section 1.1

   Credit Facility      2   

Section 1.2

   Increases.      6   

Section 1.3

   Decreases.      7   

Section 1.4

   Deemed Collections; Coverage Percentage      7   

Section 1.5

   Payment Requirements.      8   

Section 1.6

   Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings      9   

Section 1.7

   Letters of Credit      9   

Section 1.8

   Issuance of Letters of Credit      10   

Section 1.9

   Requirements For Issuance of Letters of Credit      11   

Section 1.10

   Disbursements, Reimbursement      11   

Section 1.11

   Repayment of Participation Advances      13   

Section 1.12

   Documentation      13   

Section 1.13

   Determination to Honor Drawing Request      13   

Section 1.14

   Nature of Participation and Reimbursement Obligations      14   

Section 1.15

   Indemnity      15   

Section 1.16

   Liability for Acts and Omissions      16   

ARTICLE II.

   PAYMENTS AND COLLECTIONS      17   

Section 2.1

   Payments      17   

Section 2.2

   Collections Prior to Amortization      18   

Section 2.3

   Collections Following Amortization      19   

Section 2.4

   Payment Rescission      20   

ARTICLE III.

   CONDUIT FUNDING      20   

Section 3.1

   CP Costs      20   

Section 3.2

   Calculation of CP Costs      20   

Section 3.3

   CP Costs Payments      20   

Section 3.4

   Default Rate      21   

ARTICLE IV.

   LIQUIDITY BANK FUNDING      21   

Section 4.1

   Liquidity Bank Funding      21   

Section 4.2

   Interest Payments      21   

Section 4.3

   Suspension of the LIBO Rate      21   

Section 4.4

   Default Rate      21   

 

i



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE V.

   REPRESENTATIONS AND WARRANTIES      22   

Section 5.1

   Representations and Warranties of the Performance Guarantor and Loan Parties
     22   

Section 5.2

   Lender Representations and Warranties      27   

ARTICLE VI.

   CONDITIONS TO ADVANCES AND LETTER OF CREDIT ISSUANCES      28   

Section 6.1

   Conditions Precedent to Initial Advance      28   

Section 6.2

   Conditions Precedent to All Advances      28   

ARTICLE VII.

   COVENANTS      29   

Section 7.1

   Affirmative Covenants of the Loan Parties      29   

Section 7.2

   Negative Covenants of the Loan Parties      38   

ARTICLE VIII.

   ADMINISTRATION AND COLLECTION      40   

Section 8.1

   Designation of Servicer      40   

Section 8.2

   Duties of Servicer      41   

Section 8.3

   Collection Notices      42   

Section 8.4

   Responsibilities of Borrowers and Collection Agent      42   

Section 8.5

   Monthly Reports      43   

Section 8.6

   Servicing Fee      43   

ARTICLE IX.

   AMORTIZATION EVENTS      43   

Section 9.1

   Amortization Events      43   

Section 9.2

   Remedies      47   

ARTICLE X.

   INDEMNIFICATION      47   

Section 10.1

   Indemnities by the Loan Parties      47   

Section 10.2

   Increased Cost and Reduced Return      50   

Section 10.3

   Other Costs and Expenses      51   

ARTICLE XI.

   THE AGENTS      51   

Section 11.1

   Authorization and Action      51   

Section 11.2

   Delegation of Duties      52   

Section 11.3

   Exculpatory Provisions      52   

Section 11.4

   Reliance by Agents      53   

 

ii



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

          Page  

Section 11.5

   Non-Reliance on Other Agents and Other Lender      53   

Section 11.6

   Reimbursement and Indemnification      54   

Section 11.7

   Agents in their Individual Capacities      54   

Section 11.8

   Conflict Waivers      54   

Section 11.9

   UCC Filings      55   

Section 11.10

   Successor Administrative Agent      55   

ARTICLE XII.

   ASSIGNMENTS; PARTICIPATIONS      56   

Section 12.1

   Assignments      56   

Section 12.2

   Participations      57   

ARTICLE XIII.

   SECURITY INTEREST      57   

Section 13.1

   Grant of Security Interest      57   

Section 13.2

   Termination after Final Payout Date      58   

ARTICLE XIV.

   MISCELLANEOUS      58   

Section 14.1

   Waivers and Amendments      58   

Section 14.2

   Notices      59   

Section 14.3

   Ratable Payments      59   

Section 14.4

   Protection of Administrative Agent’s Security Interest      60   

Section 14.5

   Confidentiality of Borrowers’ Information      60   

Section 14.6

   Confidentiality of Program Information      61   

Section 14.7

   Bankruptcy Petition      63   

Section 14.8

   Limitation of Liability      63   

Section 14.9

   CHOICE OF LAW      63   

Section 14.10

   CONSENT TO JURISDICTION      64   

Section 14.11

   WAIVER OF JURY TRIAL      64   

Section 14.12

   Integration; Binding Effect; Survival of Terms      64   

Section 14.13

   Counterparts; Severability; Section References      65   

Section 14.14

   Business Associate Agreement; Health Care Data Privacy and Security
Requirements      65   

Section 14.15

   Ratification      68   

 

iii



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

EXHIBITS AND SCHEDULES

 

Exhibit I

   Definitions

Exhibit II-A

   Form of Borrowing Notice

Exhibit II-B

   Form of Reduction Notice

Exhibit III

  

Places of Business of the Loan Parties; Locations of Records; Federal

Employer Identification Number(s)

Exhibit IV

   Form of Compliance Certificate

Exhibit V

   Form of Assignment Agreement

Exhibit VI

   Form of Monthly Report

Exhibit VII

   Form of Performance Undertaking

Exhibit VIII

   Eligible Payor Classes

Exhibit IX

   Form of Letter of Credit Application

Schedule A

   Commitments

Schedule B

   Closing Documents

Schedule C

   Consolidated Leverage Ratio

Schedule D

   Special Obligor Concentration Limit

 

iv



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT, dated as of October 27,
2010, is entered into by and among:

(a) Aiken Regional Receivables, L.L.C., Auburn Regional Receivables, L.L.C.,
District Hospital Partners Receivables, L.L.C., Fort Duncan Medical Receivables,
L.L.C., Lancaster Hospital Receivables, L.L.C., Laredo Regional Receivables,
L.L.C., Manatee Memorial Receivables, L.L.C., McAllen Hospitals Receivables,
L.L.C., Northwest Texas Healthcare Receivables, L.L.C., Sparks Family Hospital
Receivables, L.L.C., Summerlin Hospital Receivables, L.L.C., Texoma Healthcare
System Receivables, L.L.C., UHS of Oklahoma Receivables, L.L.C., UHS-Corona
Receivables, L.L.C., Rancho Springs Receivables, L.L.C., Valley Health System
Receivables, L.L.C. and Wellington Regional Receivables, L.L.C., each, a
Delaware limited liability company (each, a “Borrower” and collectively, the
“Borrowers”);

(b) UHS Receivables Corp., a Delaware corporation (the “Collection Agent”);

(c) UHS of Delaware, Inc., a Delaware corporation (“UHS of Delaware”), as
initial Servicer (the Servicer, together with Borrowers and the Collection
Agent, the “Loan Parties” and each, a “Loan Party”);

(d) Universal Health Services, Inc., a Delaware corporation (“Parent”), as
Performance Guarantor;

(e) Victory Receivables Corporation, a Delaware corporation (“Victory”), as a
Conduit;

(f) The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”), as
Liquidity Bank, LC Participant and Co-Agent for Victory’s Lender Group;

(g) Three Pillars Funding LLC, a Delaware limited liability company (“TPF”), as
a Conduit;

(h) SunTrust Bank (“SunTrust”), as Liquidity Bank and LC Participant for TPF’s
Lender Group;

(i) SunTrust Robinson Humphrey, Inc. (“STRH”), as Co-Agent for TPF’s Lender
Group;

(j) Market Street Funding LLC, a Delaware limited liability company (“Market
Street”), as a Conduit;

(k) PNC Bank, National Association (“PNC”), as Liquidity Bank, LC Participant
and Co-Agent for Market Street’s Lender Group, as LC Bank (in such capacity and
together with its successors and assigns, the “LC Bank”) and as



--------------------------------------------------------------------------------

Administrative Agent (in such capacity and together with its successors and
assigns, the “Administrative Agent”); and

(l) the other Conduits, Liquidity Banks, LC Participants and Co-Agents from time
to time party hereto.

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

The Borrowers (other than Texoma Healthcare System Receivables, L.L.C.), the
Collection Agent, the Servicer, the Performance Guarantor, Variable Funding
Capital Company LLC (“VFCC”), Wells Fargo Bank, National Association (as
successor to Wachovia Bank, National Association, “Wells”), TPF, SunTrust and
STRH entered into that certain Credit and Security Agreement, dated as of
August 31, 2007 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Original Agreement”).

Concurrently herewith, the parties to the Original Agreement and PNC entered
into (a) that certain Assignment and Assumption Agreement, dated as of the date
hereof (the “Wells Assignment”), pursuant to which, among other things,
(i) Wells and VFCC ceased to be a party to the Original Agreement, (ii) PNC
became the Administrative Agent under the Original Agreement and (iii) Wells
assigned to PNC, as Administrative Agent, all Wells’ right, title and interest
in the Collateral and (b) that certain Payoff Letter, dated as of the date
hereof (the “Payoff Letter”), pursuant to which, among other things the
Borrowers party to the Original Agreement repaid in full all the outstanding
loans made under the Original Agreement. The execution and delivery of this
Agreement by each of the parties hereto is a condition precedent to the
effectiveness of each of the Wells Assignment and the Payoff Letter, and the
execution and delivery of each of the Wells Assignment and the Payoff Letter by
each of the respective parties thereto is a condition precedent to the
effectiveness of this Agreement.

This Agreement amends and restates the Original Agreement in its entirety as of
the date hereof. Upon the effectiveness of this Agreement, each reference to the
Original Agreement in any other document, instrument or agreement shall mean and
be a reference to this Agreement. Nothing contained herein, unless expressly
herein stated to the contrary, is intended to amend, modify or otherwise affect
any other instrument, document or agreement executed and/or delivered in
connection with the Original Agreement.

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:

ARTICLE I.

THE ADVANCES

Section 1.1 Credit Facility.

(a) Commitments & Certain Limitations; On the terms and subject to the
conditions hereof, from time to time prior to the Facility Termination Date:

 

2



--------------------------------------------------------------------------------

 

(i) the Collection Agent, on behalf of Borrowers, may (A) request Advances from
the Lenders or (B) request that the LC Bank issue or cause the issuance of
Letters of Credit;

(ii) in connection with each such requested Advance or any mandatory deemed
Advance pursuant to Section 1.1(b) below, each Lender Group shall make Loans to
the Borrowers in an amount equal to the lesser of (x) such Lender Group’s Lender
Group Commitment and (y) such Lender Group’s Percentage of the requested Advance
as follows; provided, however, that if any such Advance occurs when the
Percentage of any Lender Group exceeds its Lender Group Exposure Percentage due
to an increase in Commitments pursuant to Section 1.1(d), the initial portion of
such Advance necessary to cause such Lender Group’s Percentage to be equal to
its Lender Group Exposure Percentage shall be funded solely by the Lenders in
such Lender Group (or if there are more than one such Lender Groups whose
Percentages exceed their Lender Group Exposure Percentages, ratably by the
Lenders in such Lender Groups) and the remaining portion (if any) of such
Advance shall be funded ratably (based on the Percentages of the various Lender
Groups adjusted as provided above) by the Lenders in all Lender Groups

(A) the Conduit in such Lender Group may, in its sole discretion, make a Loan to
the Borrowers in a principal amount equal to its Lender Group’s Percentage of
such requested Advance; it being understood and agreed that, at no time will a
Conduit have any obligation to make any Loan; and

(B) (B) if such Conduit declines to make any such Loan, the Liquidity Banks in
such Lender Group shall make Loans in an aggregate principal amount equal to the
related Lender Group’s Percentage of such requested Advance;

(iii) in connection with each such request for the issuance of a Letter of
Credit, the LC Bank shall issue such Letter of Credit (and each LC Participant
hereby severally agrees to make participation advances in connection with any
draws under such Letters of Credit equal to such LC Participant’s Ratable LC
Share of such draws);

provided, however, that, without limiting any other requirements for or
conditions precedent to any Advance or any issuance of a Letter of Credit
hereunder, under no circumstances shall any Lender make any Loan (including,
without limitation, in connection with any mandatory deemed Advance pursuant to
Section 1.1(b) below, but excluding any Loan deemed made pursuant to
Section 1.10(c) below) nor shall the LC Bank issue any Letter of Credit
hereunder, as applicable, if, after giving effect to such Loan or issuance and,
in the case of any mandatory deemed Advance pursuant to Section 1.1(b) below,
the application of the proceeds thereof to satisfy the related Reimbursement
Obligation:

(A) with respect to any Liquidity Bank, the aggregate outstanding principal
balance of such Liquidity Bank’s Loans plus, if such Liquidity Bank is also an
LC Participant, such Liquidity Bank’s Ratable LC Share of the LC Participation
Amount would exceed such Liquidity Bank’s Commitment;

 

3



--------------------------------------------------------------------------------

 

(B) the Lender Group Exposure of such Lender’s Lender Group would exceed its
Lender Group Commitment;

(C) the Aggregate Principal plus the LC Participation Amount would exceed the
Aggregate Commitment;

(D) the LC Participation Amount would exceed the aggregate of the Commitments of
the LC Bank and the LC Participants; or

(E) the Coverage Percentage would exceed 100%.

The Advances, the Reimbursement Obligation and all other Obligations of the
Borrowers, shall be secured by the Collateral as provided in Article XIII.

The Borrowers may, subject to the requirements and conditions set forth herein,
use the proceeds of any Advance hereunder to satisfy their Reimbursement
Obligation to the LC Bank and the LC Participants (ratably, based on the
outstanding amounts funded by the LC Bank and each such LC Participant) pursuant
to Section 1.10 below.

(b) Deemed Advance Requests. In the event the Borrowers fail to reimburse the LC
Bank and each applicable LC Participant for the full amount of any drawing under
any Letter of Credit on the applicable Drawing Date (out of their own funds
available therefor or otherwise at such time) pursuant to Section 1.10, then the
Collection Agent on behalf of Borrowers shall, automatically (and without the
requirement of any further action on the part of any Person hereunder), be
deemed to have requested a new Advance, on such date, pursuant to the terms
hereof, in an amount equal to the amount of such Reimbursement Obligation at
such time. Subject to the limitations on funding set forth in Section 1.1(a)
above (and otherwise herein), the Conduits or Liquidity Banks, as applicable,
shall fund such deemed Advance request and deliver the proceeds thereof directly
to the Administrative Agent to be immediately distributed (ratably) to the LC
Bank in satisfaction of the Borrowers’ Reimbursement Obligation pursuant to
Section 1.10, to the extent of the amounts permitted to be funded by the
Conduits or Liquidity Banks, as applicable, at such time, hereunder; provided,
however, that if any Defaulting Lender fails to fund its portion of any such
Advance deemed requested pursuant to this clause (b), then, subject to the
limitations on funding set forth in Section 1.1(a) above (and otherwise herein),
the Liquidity Banks that are not Defaulting Lenders shall fund (or shall cause
their related Conduits to fund) such Defaulting Lender’s portion of such Advance
pro rata in proportion to their relative Commitments (determined without regard
to the Defaulting Lender’s Commitment).

(c) Reducing the Aggregate Commitment. The Collection Agent, on behalf of
Borrowers, may, upon at least 10 Business Days’ notice to the Co-Agents,
terminate in whole or reduce in part, ratably among the Lenders in each Lender
Group in accordance with such Lender Group’s Percentage, the unused portion of
the Aggregate Commitment; it being understood that the “unused portion” of the
Aggregate Commitment means the excess, if any of (x) the Aggregate Commitment
(before giving effect to such reduction) over (y) the sum of the Aggregate
Principal plus the LC Participation Amount; provided that:

(i) each partial reduction of the unused portion of the Aggregate Commitment
shall be in an amount equal to $1,000,000 per Lender Group (or a larger integral
multiple

 

4



--------------------------------------------------------------------------------

of $1,000,000 if in excess thereof) and shall reduce the Commitments of the
Lenders ratably in accordance with their respective Pro Rata Shares;

(ii) unless terminated in whole, the Aggregate Commitment shall in no event be
reduced below $150,000,000; and

(iii) no such reduction of the unused portion of the Aggregate Commitment shall
be permitted if such reduction would cause (A) the Aggregate Principal plus the
LC Participation Amount to exceed the Aggregate Commitment or (B) any Lender
Group’s Lender Group Exposure to exceed its Lender Group Commitment.

(d) Increasing the Aggregate Commitment. The Collection Agent, on behalf of the
Borrowers, may from time to time prior to the Facility Termination Date, upon
not less than thirty (30) days’ prior written notice to the Administrative Agent
and each Co-Agent (a “Commitment Increase Notice”), request that the Lenders
increase the Aggregate Commitment (calculated without reduction for any then
existing Lender Group Commitment of any Defaulting Lender’s Lender Group) to an
amount not exceeding $375,000,000 subject to the following terms and conditions:

(i) each Commitment Increase Notice shall specify the date on which the proposed
increase in Commitments will be effective, which date shall be a Business Day;

(ii) the Collection Agent shall not deliver any Commitment Increase Notice
unless all the conditions to making Advances and issuing Letters of Credit
specified in Article VI are satisfied, and each Borrower shall be deemed to
represent and warrant that such conditions are satisfied on the effective date
of any such increase;

(iii) no Defaulting Lender or any member of a Defaulting Lender’s Lender Group
shall not be permitted to increase its Commitment or Lender Group Commitment, as
applicable, pursuant to any such Commitment Increase Notice;

(iv) each such increase in the Aggregate Commitment shall not be less than
$30,000,000, and each such increase of any Lender Group Commitment shall not be
less than $10,000,000;

(v) each such requested increase in the Aggregate Commitment shall request that
each then existing Lender Group (excluding any Defaulting Lender’s Lender Group)
increase its Lender Group Commitment ratably (based upon relative existing
Lender Group Commitments);

(vi) after giving effect to any such increase, the aggregate Commitments of the
LC Participant(s) in such Lender Group shall equal the aggregate Commitments of
the Liquidity Bank(s) in such Lender Group;

(vii) no Lender Group’s Lender Group Commitment or Lender’s Commitment, as
applicable, shall be increased pursuant to a Commitment Increase Notice unless
its related Co-Agent shall have notified the Collection Agent and the
Administrative Agent in writing not less than fifteen (15) days after delivery
of the related Commitment

 

5



--------------------------------------------------------------------------------

Increase Notice that such Lender Group and Lender accept the relevant increase
proposed in such Commitment Increase Notice; provided that, if any Lender’s or
Lender Group’s Co-Agent does not provide any such written notice accepting or
declining such increase within such period, such Lender and/or Lender Group
shall be deemed to have declined such increase, and its respective Lender Group
Commitment and/or Commitment, as applicable, shall not be increased; and
provided further that no Lender or Lender Group shall have the right to accept
any increase in Commitment or Lender Group Commitment less than the amount
proposed in the related Commitment Increase Notice; it being understood and
agreed that each Co-Agent (on behalf of the Lender sin its Lender Group) may
accept or decline any Commitment increase requested by the Collection Agent
under this clause (d) in such Co-Agent’s sole and absolute discretion; and

(viii) if any Lender Group declines any such requested increase, each Lender
Group accepting their respective requested increase may, by written notice to
the Collection Agent and the Administrative Agent delivered not later than five
days prior to the effective date specified in such Commitment Increase Notice,
also accept its ratable share (based on relative existing Lender Group
Commitments of the Lender Groups accepting the requested increase of the
declining Lender Groups) of such declining Lender Group’s requested increase.

On the effective date specified in any Commitment Increase Notice, the
Commitments and Lender Group Commitments, as applicable, of the Lenders and
Lender Groups accepting such increases in accordance with this clause (d) shall
be automatically increased without further action of, or notice to, any Person.

Section 1.2 Increases.

Not later than 12:00 noon (New York City time) on the Business Day prior to a
proposed borrowing (or, in the case of a borrowing to be made at the LIBO Rate,
not later than 12:00 noon (New York City time) on the second Business Day prior
to such proposed borrowing), the Collection Agent, on behalf of Borrowers, shall
provide the Co-Agents with written notice of each Advance in the form set forth
as Exhibit II-A hereto (each, a “Borrowing Notice”). Each Borrowing Notice shall
be subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested increase in Aggregate Principal
(which shall not be less than $1,000,000 per Lender Group or a larger integral
multiple of $100,000 per Lender Group), a pro forma calculation of the Coverage
Percentage after giving effect to such requested increase in Aggregate Principal
and the Borrowing Date (which shall be a Business Day). If a Conduit declines to
make its Percentage of a proposed Advance, the Collection Agent, on behalf of
Borrowers, may cancel the Borrowing Notice or, in the absence of such a
cancellation, the Advance will be made by such Conduit’s Liquidity Banks. On the
date of each Advance, upon satisfaction of the applicable conditions precedent
set forth in Article VI, the applicable Conduit or its related Liquidity Banks,
as determined pursuant to Section 1.1(a), shall make the proceeds of its Loan
comprising such Lender Group’s Percentage of such requested Advance available to
its Co-Agent in immediately available funds on the proposed date of borrowing.
Upon receipt by a Co-Agent of such Loan proceeds and satisfaction of the

 

6



--------------------------------------------------------------------------------

applicable conditions precedent set forth in Article VI, such Co-Agent shall
deposit to the Facility Account, in immediately available funds, an amount equal
to (i) in the case of a Conduit, such Conduit’s Lender Group’s Percentage of the
principal amount of the requested Advance or (ii) in the case of a Liquidity
Bank, such Liquidity Bank’s Pro Rata Share of such Liquidity Bank’s Lender
Group’s Percentage of the principal amount of the requested Advance. If any
Borrowing Notice is delivered after 12:00 noon (New York time) on the Business
Day specified in the first sentence of this Section 1.2, funding of the
requested Advance will be on a best-efforts basis only.

Section 1.3 Decreases.

Except as provided in Section 1.4, the Collection Agent, on behalf of Borrowers,
shall provide the Co-Agents with irrevocable prior written notice of any
proposed reduction of Aggregate Principal in the form of Exhibit II-B hereto in
conformity with the Required Notice Period (each, a “Reduction Notice”). Such
Reduction Notice shall designate (i) the date (the “Proposed Reduction Date”)
upon which any such reduction of Aggregate Principal shall occur (which date
shall give effect to the applicable Required Notice Period), and (ii) the amount
of Aggregate Principal to be reduced (which, except in the case of a reduction
necessary to cause the Coverage Percentage to not exceed 100% as contemplated by
Section 1.4(b), shall be in a minimum amount per Lender Group of $500,000 or a
larger integral multiple of $100,000 and) which shall be applied ratably to the
Loans of the Conduits and the Liquidity Banks in accordance with the amount of
principal (if any) owing to the Conduits (ratably, based on their Lender Group’s
Percentage of such reduction), on the one hand, and the amount of principal (if
any) owing to the Liquidity Banks (ratably, based on their respective Pro Rata
Shares of their Lender Group’s Percentage of such reduction), on the other hand
(the “Aggregate Reduction”). Only one (1) Reduction Notice with respect to any
Proposed Reduction Date shall be outstanding at any time.

Section 1.4 Deemed Collections; Coverage Percentage.

(a) If on any day:

(i) the Outstanding Balance of any Receivable is reduced as a result of any
defective or rejected goods or services, any cash discount or any other
adjustment by any Originator or any Affiliate thereof, or

(ii) the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related or an unrelated transaction), or

(iii) the Outstanding Balance of any Receivable is reduced on account of the
obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or

(iv) the Outstanding Balance of any Receivable is less than the amount included
in calculating the Net Pool Balance for purposes of any Monthly Report (for any

 

7



--------------------------------------------------------------------------------

reason other than receipt of Collections thereon or such Receivable becoming a
Defaulted Receivable), or

(v) any of the representations or warranties of the applicable Borrower set
forth in Section 5.1(i), (j), (r), (s), (t) or (u) were not true when made with
respect to any Receivable,

then, on such day, the applicable Borrower shall be deemed to have received a
Collection of such Receivable (A) in the case of clauses (i)-(iv) above, in the
amount of such reduction or cancellation or the difference between the actual
Outstanding Balance and the amount included in calculating such Net Pool
Balance, as applicable; and (B) in the case of clause (v) above, in the amount
of the Outstanding Balance of such Receivable and, effective as of the date on
which the next succeeding Monthly Report is required to be delivered, the
Borrowing Base shall be reduced by the amount of such Deemed Collection.

(b) Borrowers shall ensure that the Coverage Percentage at all times does not
exceed 100%. If at any time the Coverage Percentage exceeds 100%, the Borrowers
shall, jointly and severally and not later than 12:00 noon (New York City time)
on the next succeeding Settlement Date, first, prepay the Loans, if any, then
outstanding and second, make deposits to the LC Collateral Account (up to the
amount, if any, necessary to reduce the Adjusted LC Participation Amount to zero
($0)), such that after giving effect to such prepayments and/or deposits to the
LC Collateral Account, the Coverage Percentage is less than or equal to 100%.
Any such prepayment of the Loans shall be (i) allocated ratably among the
Lenders based upon the aggregate outstanding principal balance of their
respective Loans and (ii) made by the Borrowers, jointly and severally, by wire
transfer to the applicable Co-Agent of an amount equal to the principal amount
of it’s Lender Group’s Loans being repaid plus all accrued and unpaid interest
thereon. Upon receipt of such funds, each Co-Agent shall apply such funds to the
Loans of the Lenders in its Lender Group as determined by such Co-Agent.

Section 1.5 Payment Requirements.

All amounts to be paid or deposited by any Loan Party pursuant to any provision
of this Agreement shall be paid or deposited in accordance with the terms hereof
no later than 1:00 p.m. (New York City time) on the day when due in immediately
available funds, and if not made before 1:00 p.m. (New York City time) with
electronic mail confirmation to the applicable Agent that such deposit or
payment has been initiated, shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to a Lender they shall be
paid to the applicable Co-Agent Account, for the account of such Lender, until
otherwise notified by such Co-Agent. All computations of CP Costs, Interest, per
annum fees calculated as part of any CP Costs, per annum fees hereunder and per
annum fees under the Fee Letter shall be made on the basis of a year of 360 (or
365 or 366, as applicable, with respect to Interest or other amounts calculated
by reference to the Prime Rate) in the case days for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.
CP Costs and Interest shall accrue from

 

8



--------------------------------------------------------------------------------

the date on which a Loan is made to but excluding the date on which it is repaid
provided payment is received by the time specified in the first sentence of this
Section.

Section 1.6 Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings.

(a) Each Advance hereunder shall be made on a pro rata basis in accordance with
each Lender Group’s Percentage;

(b) Each Advance hereunder shall consist of one or more Loans made by each
Lender Group and, within each Lender Group, by the Conduits and/or Liquidity
Banks in such Lender Group.

(c) Each Lender funding any Loan shall wire transfer the principal amount of its
Loan to its Co-Agent in immediately available funds as soon as possible and in
no event later than 2:00 p.m. (New York City time) on the applicable Borrowing
Date and, subject to such Co-Agent’s receipt of such Loan proceeds, such
Co-Agent shall wire transfer such funds to the Facility Account.

(d) Without limiting the generality of clause (e) below, while it is the intent
of each Conduit to fund and maintain each requested Advance through the issuance
of its Commercial Paper, the parties hereto acknowledge that any Conduit may, in
its sole and absolute discretion and at any time (including, without limitation,
if such Conduit is unable, or determines that it is undesirable, to issue
Commercial Paper to fund all or any portion of its Loans, or is unable to repay
such Commercial Paper upon the maturity thereof, or such Conduit’s Liquidity
Agreement (or the commitment of the Liquidity Bank thereunder) terminates (in
whole or in part) for any reason), put all or any portion of its Loans to its
Liquidity Bank(s) at any time pursuant to its applicable Liquidity Agreement (or
any other applicable agreement) to finance or refinance the necessary portion of
its Loans through a Liquidity Funding to the extent available. The Liquidity
Fundings may be Alternate Base Rate Loans or LIBO Rate Loans, or a combination
thereof, as elected by the applicable Co-Agent. Regardless of whether a
Liquidity Funding constitutes the direct funding of a Loan, an assignment of a
Loan made by a Conduit or the sale of one or more participations in a Loan made
by a Conduit, each Liquidity Bank in such Conduit’s Lender Group participating
in a Liquidity Funding shall have the rights of a “Lender” hereunder with the
same force and effect as if it had directly made a Loan to Borrowers, jointly
and severally, in the amount of its Liquidity Funding.

(e) Nothing herein shall be deemed to commit any Conduit to fund or maintain any
Loans at any time, and any Conduit may at any time grant to one or more of its
Liquidity Banks or other Funding Sources, interests in its Loans and rights
hereunder.

(f) The Loan Parties acknowledge and agree that any Liquidity Bank, or any
Affiliate of such Liquidity Bank may, from time to time (but without any
obligation) purchase and hold Commercial Paper issued by its related Conduit for
its own account, regardless of any difference between the CP Costs (expressed as
an interest rate per annum) and the LIBO Rate.

Section 1.7 Letters of Credit.

 

9



--------------------------------------------------------------------------------

 

Subject to the terms and conditions hereof (including, without limitation, the
proviso to Section 1.1(a) and Article VI), the LC Bank shall issue or cause the
issuance of standby Letters of Credit (“Letters of Credit”) on behalf of the
Borrowers (and, if applicable, on behalf of, or for the account of, any
Affiliate of the Borrowers designated by the Collection Agent on behalf of the
Borrowers); provided, however, that the LC Bank will not be required to issue or
cause to be issued any Letters of Credit to the extent that the issuance of such
Letters of Credit would then cause (a) the sum of (i) the Aggregate Principal
plus (ii) the LC Participation Amount to exceed the Aggregate Commitment,
(b) the Coverage Percentage to exceed 100% or (c) the LC Participation Amount to
exceed the aggregate of the Commitments of the LC Bank and the LC Participants.
All amounts drawn upon Letters of Credit shall accrue CP Costs and/or Interest
(and any associated fees under the Fee Letter) to the same extent as if such
amounts had been borrowed by the Borrowers through Loans. Letters of Credit that
have not been drawn upon shall not accrue CP Costs or Interest but shall accrue
fees to the extent set forth in the Fee Letter.

Section 1.8 Issuance of Letters of Credit.

(a) The Collection Agent, on behalf of the Borrowers, may request the LC Bank,
upon five (5) Business Days’ prior written notice submitted on or before 11:00
a.m., New York time, to issue a Letter of Credit by delivering to the
Administrative Agent a Borrowing Notice substantially in the form of Exhibit
II-A attached hereto (which such Notice shall include a pro forma calculation of
the Coverage Percentage after giving effect to such request) and the LC Bank’s
form of Letter of Credit Application (the “Letter of Credit Application”),
substantially in the form of Exhibit IX attached hereto completed to the
satisfaction of the Administrative Agent and the LC Bank; and, such other
certificates, documents and other papers and information as the Administrative
Agent may reasonably request. The Collection Agent, on behalf of the Borrowers,
also has the right to give instructions and make agreements with respect to any
Letter of Credit Application and the disposition of documents, and to agree with
the Administrative Agent upon any amendment, extension or renewal of any Letter
of Credit.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than the Facility Termination
Date. The terms of each Letter of Credit may include customary “evergreen”
provisions providing that such Letter of Credit’s expiry date shall
automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Bank delivers written notice to the beneficiary
thereof declining such extension; provided, however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the Facility Termination Date or (y) the LC Bank determines that any condition
precedent (including, without limitation, those set forth in Section 1.1(a) and
Article VI) to issuing such Letter of Credit hereunder (as if such Letter of
Credit were then being first issued) are not satisfied (other than any such
condition requiring the Collection Agent, on behalf of the Borrowers, to submit
a Borrowing Request or Letter of Credit Application in respect thereof), then
the LC Bank, in the case of clause (x) above, may (or, at the

 

10



--------------------------------------------------------------------------------

written direction of any LC Participant, shall) or, in the case of clause
(y) above, shall, use reasonable efforts in accordance with (and to the extent
permitted by) the terms of such Letter of Credit to prevent the extension of
such expiry date (including notifying the Collection Agent and the beneficiary
of such Letter of Credit in writing prior to the Notice Date that such expiry
date will not be so extended). Each Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank.

(c) The Administrative Agent shall promptly notify the LC Bank and the LC
Participants, at such Person’s address for notices hereunder, of the request by
the Collection Agent, on behalf of the Borrowers, for a Letter of Credit
hereunder, and shall provide the LC Bank and the LC Participants with the
Borrowing Notice and Letter of Credit Application delivered to the
Administrative Agent by the Collection Agent, on behalf of the Borrowers,
pursuant to clause (a), above, by the close of business on the day received or
if received on a day that is not a Business Day or on any Business Day after
11:00 a.m. New York time on such day, on the next Business Day.

Section 1.9 Requirements For Issuance of Letters of Credit.

The Collection Agent, on behalf of the Borrowers, shall authorize and direct the
LC Bank to name the applicable Borrower or Affiliate thereof (as determined
pursuant to Section 1.7 above) as the “Applicant” or “Account Party” of each
Letter of Credit; provided in no event shall any Person other than the Borrowers
have any obligation to reimburse the LC Bank under the terms of any Letter of
Credit.

Section 1.10 Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each LC Participant
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the LC Bank a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such LC Participant’s Ratable LC Share
of the face amount of such Letter of Credit and the amount of such drawing,
respectively.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrative Agent and the Collection Agent of such request. Provided that the
Collection Agent shall have received such notice, the Borrowers shall, jointly
and severally, reimburse (such obligation to reimburse the LC Bank shall
sometimes be referred to as a “Reimbursement Obligation”) the LC Bank prior to
12:00 noon, New York time on each date that an amount is paid by the LC Bank
under any Letter of Credit (each such date, a “Drawing Date”) in an amount equal
to the amount so paid by the LC Bank. In the event the Borrowers fail to
reimburse the LC Bank for the full amount of any drawing under any Letter of
Credit by 12:00 noon, New York time, on the Drawing Date, the LC Bank will
promptly notify each LC Participant thereof, and the Borrowers shall be deemed
to have requested that an Advance be made by the Lenders in the Lender

 

11



--------------------------------------------------------------------------------

Groups for the LC Bank and the LC Participants to be disbursed on the Drawing
Date under such Letter of Credit in accordance with Section 1.1(b). Any notice
given by the LC Bank pursuant to this Section may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such oral notice.

(c) Each LC Participant shall, upon any notice pursuant to clause (b) above and
(without limiting the generality of Section 1.14 below) without regard to
whether any condition precedent to any Loan hereunder is satisfied or
unsatisfied at such time, make available as a participation advance to the LC
Bank by no later than 2:00 p.m., New York time on the Drawing Date an amount in
immediately available funds equal to its Ratable LC Share of the amount of the
related drawing under a Letter of Credit; provided, however, that if any LC
Participant that is a Defaulting Lender fails to fund its portion of any such
participation advance pursuant to this clause (c), then, the LC Participants
that are not Defaulting Lenders shall make available to the LC Bank such
Defaulting Lender’s portion of such participation advance pro rata in proportion
to their relative Commitments (determined without regard to the Defaulting
Lender’s Commitment; provided, further, however, that no LC Participant shall be
required to make any portion of any participation advance available to the LC
Bank under this clause (c) solely to the extent that such after giving effect
thereto:

(i) such LC Participant’s Ratable LC Share of the LC Participation Amount plus
the aggregate outstanding principal balance of such LC Participant’s Loans would
exceed such LC Participant’s Commitment; or

(ii) the Lender Group Exposure of such LC Participant’s Lender Group would
exceed its Lender Group Commitment.

Upon any LC Participant making any such participation advance to the LC Bank,
and whether or not any condition precedent to any Loan hereunder is satisfied or
unsatisfied, such LC Participant shall be deemed to have made a Loan to the
Borrowers in the amount of such participation advance; provided that, if for any
reason (including, without limitation, an LC Participant being a Defaulting
Lender), any portion of the amount of any such drawing is not so made available
to the LC Bank by the LC Participants in accordance with this clause (c), the LC
Bank shall be deemed to have made a Loan to the Borrowers for all purposes of
this Agreement in an amount equal to the excess of (x) the amount of such
drawing over (y) the aggregate amount made available by the LC Participants to
the LC Bank in respect of such drawing.

If any LC Participant so notified fails to make available to the LC Bank the
amount of such LC Participant’s Ratable LC Share of such amount by no later than
2:00 p.m., New York time on the Drawing Date, then interest shall accrue on such
LC Participant’s obligation to make such payment, from the Drawing Date to the
date on which such LC Participant makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three days following
the Drawing Date and (ii) at a rate per annum equal to the rate applicable to
interest accruing on Loans funded or maintained by the LC Bank on and after the
fourth day following the Drawing Date. The LC Bank will promptly give notice of
the occurrence of the Drawing Date, but failure of the LC Bank to give any such
notice on the Drawing Date or in sufficient time to enable any LC Participant to
effect such payment on such date shall not relieve such LC Participant from its
obligation under this clause (c); provided that

 

12



--------------------------------------------------------------------------------

such LC Participant shall not be obligated to pay interest as provided in
subclauses (i) and (ii) above in this paragraph until and commencing from the
date of receipt of notice from the LC Bank or the Administrative Agent of a
drawing.

Each LC Participant’s Commitment shall continue until the last to occur of any
of the following events: (A) the LC Bank ceases to be obligated to issue or
cause to be issued Letters of Credit hereunder; (B) no Letter of Credit issued
hereunder remains outstanding and uncancelled or (C) all Persons (other than the
Loan Parties and any Originator) have been fully reimbursed for all payments
made under or relating to Letters of Credit.

Section 1.11 Repayment of Participation Advances.

(a) Upon (and only upon) receipt by the LC Bank for its account of immediately
available funds from the Borrowers (i) in reimbursement of any payment made by
the LC Bank under a Letter of Credit with respect to which any LC Participant
has made a participation advance to the LC Bank, or (ii) in payment of Interest
or CP Costs on the Advances made or deemed to have been made in connection with
any such draw, the LC Bank will pay to each LC Participant, ratably (based on
the outstanding drawn amounts funded by each such LC Participant in respect of
such Letter of Credit), in the same funds as those received by the LC Bank; it
being understood, that the LC Bank shall retain a ratable amount of such funds
that were not the subject of any payment in respect of such Letter of Credit by
any LC Participant.

(b) If the LC Bank is required at any time to return to any Borrower (or to the
Collection Agent on its behalf) or Affiliate of any Borrower, or to a trustee,
receiver, liquidator, custodian, or any official in any insolvency proceeding,
any portion of the payments made by or on behalf of any Borrower to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each LC Participant shall, on demand of
the LC Bank, forthwith return to the LC Bank the amount of its Ratable LC Share
of any amounts so returned by the LC Bank plus interest at the Federal Funds
Effective Rate from the date the payment was first made to such LC Participant
to, but not including, the date the payment is returned by such LC Participant.

Section 1.12 Documentation.

Each Borrower (on behalf of itself and any account party or applicant named on
any Letter of Credit issued hereunder) agrees to be bound by the terms of the
Letter of Credit Application and by the LC Bank’s interpretations of any Letter
of Credit issued hereunder and by the LC Bank’s written regulations and
customary practices relating to letters of credit, though the LC Bank’s
interpretation of such regulations and practices may be different from any
Borrower’s or any other Loan Party’s own. In the event of a conflict between the
Letter of Credit Application and this Agreement, this Agreement shall govern. It
is understood and agreed that, except in the case of gross negligence or willful
misconduct by the LC Bank, the LC Bank shall not be liable for any error,
negligence and/or mistakes, whether of omission or commission, in following the
Collection Agent’s or any Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

13



--------------------------------------------------------------------------------

 

Section 1.13 Determination to Honor Drawing Request.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.

Section 1.14 Nature of Participation and Reimbursement Obligations.

Each LC Participant’s obligation in accordance with this Agreement to make
participation advances as a result of a drawing under a Letter of Credit, and
the joint and several obligations of the Borrowers to reimburse the LC Bank upon
a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Article I under all circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such LC
Participant may have against the LC Bank, the Administrative Agent, any
Co-Agent, any Lender, any Loan Party, any Originator or any other Person for any
reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply with the
conditions set forth in this Agreement for the making of Advances, requests for
Letters of Credit or otherwise, it being acknowledged that such conditions are
not required for the making of participation advances hereunder;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party, any
Originator, the LC Bank, any LC Participant or any of their respective
Affiliates against the beneficiary of a Letter of Credit, or the existence of
any claim, set-off, defense or other right which any Loan Party, any Originator,
the LC Bank, any LC Participant or any of their respective Affiliates may have
at any time against a beneficiary, any successor beneficiary or any transferee
of any Letter of Credit or the proceeds thereof (or any Persons for whom any
such transferee may be acting), the LC Bank, any LC Participant, any Co-Agent,
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between or among any Loan Party, any Originator, the
beneficiary for which any Letter of Credit was procured or any of their
respective Affiliates);

(v) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or

 

14



--------------------------------------------------------------------------------

inaccurate in any respect, even if the Administrative Agent or the LC Bank has
been notified thereof;

(vi) payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit other than as a result of the gross negligence or
willful misconduct of the LC Bank;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Collection Agent or any other
Loan Party, unless the LC Bank has received written notice from the Collection
Agent of such failure within three Business Days after the LC Bank shall have
furnished the Collection Agent a copy of such Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;

(ix) any Material Adverse Effect on any Loan Party, any Originator or any
Affiliates thereof;

(x) any breach of this Agreement or any Transaction Document by any party
thereto;

(xi) the occurrence or continuance of an Event of Bankruptcy with respect to any
Loan Party, any Originator or any of their respective Affiliates;

(xii) the fact that an Amortization Event or an Unmatured Amortization Event
shall have occurred and be continuing;

(xiii) the fact that this Agreement or the obligations of any Loan Party
hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

Nothing in this Section 1.14 shall relieve the LC Bank from liability for its
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

Section 1.15 Indemnity.

In addition to other amounts payable hereunder (including, without limitation,
pursuant to Article X), the Borrowers hereby jointly and severally, agree to
protect, indemnify, pay and save harmless the Administrative Agent, the LC Bank,
each LC Participant and any of the LC Bank’s Affiliates that have issued a
Letter of Credit from and against any and all claims,

 

15



--------------------------------------------------------------------------------

demands, liabilities, damages, taxes, penalties, interest, judgments, losses,
costs, charges and expenses (including reasonable attorneys’ fees actually
incurred, which attorneys may be employees of the Administrative Agent, the LC
Bank, any LC Participant or any of their respective Affiliates) which the
Administrative Agent, the LC Bank, any LC Participant or any of their respective
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (a) the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction or (b) the
wrongful dishonor by the LC Bank of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
governmental authority (all such acts or omissions herein called “Governmental
Acts”).

Section 1.16 Liability for Acts and Omissions.

As between the Borrowers, on the one hand, and the Administrative Agent, the LC
Bank, the LC Participants, the Co-Agents and the Lenders, on the other, the
Borrowers, jointly and severally, assume all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit and by the respective account parties or applicants named on
such Letters of Credit. In furtherance and not in limitation of the respective
foregoing, none of the Administrative Agent, the LC Bank, the LC Participants,
the Co-Agents or the Lenders shall be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the LC Bank shall have
been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party, any Originator or any of their respective Affiliates
against any beneficiary of such Letter of Credit, or any such transferee, or any
dispute between or among any Loan Party, any Originator or any of their
respective Affiliates and any beneficiary of any Letter of Credit or any such
transferee; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of the Administrative Agent,
the LC Bank, the LC Participants, the Co-Agents and the Lenders, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of the LC Bank’s rights or powers hereunder. Nothing in the
preceding sentence shall relieve the LC Bank from liability for its gross
negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Administrative Agent, the LC Bank, the LC Participants, the
Co-Agents, the Lenders or their

 

16



--------------------------------------------------------------------------------

respective Affiliates, be liable to any Loan Party, any Originator or any other
Person for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

Without limiting the generality of the foregoing, the Administrative Agent, the
LC Bank, the LC Participants, the Co-Agents, the Lenders and each of their
respective Affiliates (i) may rely on any written communication believed in good
faith by such Person to have been authorized or given by or on behalf of the
applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
LC Bank or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Administrative Agent, the LC Bank, the LC Participants, the Co-Agents, the
Lenders or their respective Affiliates, in any way related to any order issued
at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to any Loan Party, any Originator, any LC Participant or
any other Person.

ARTICLE II.

PAYMENTS AND COLLECTIONS

Section 2.1 Payments.

Each of the Borrowers, jointly and severally, hereby promises to pay:

(a) the Aggregate Principal on and after the Facility Termination Date as and
when Collections are received;

(b) the fees set forth in the Fee Letter on the dates specified therein;
provided, however, that, notwithstanding anything to the contrary in the Fee
Letter, no Commitment Fees

 

17



--------------------------------------------------------------------------------

(as defined in the Fee Letter) shall accrue with respect to, or be payable by
any Borrower to, any Defaulting Lender (or to any member of its Lender Group)
during the period while such Lender is a Defaulting Lender;

(c) all accrued and unpaid Interest on the Alternate Base Rate Loans on each
Settlement Date in accordance with this Article II and Article IV;

(d) all accrued and unpaid Interest on the LIBO Rate Loans on each Settlement
Date in accordance with this Article II and Article IV;

(e) all accrued and unpaid CP Costs on the CP Rate Loans on each Settlement Date
in accordance with this Article II and Article III;

(f) all amounts due in respect of the Reimbursement Obligation in accordance
with Section 1.10;

(g) all Broken Funding Costs, Indemnified Amounts and amounts payable pursuant
to Section 1.15, in each case, upon demand.

Section 2.2 Collections Prior to Amortization.

On each Settlement Date prior to the Amortization Date, the Servicer shall
deposit to the applicable Co-Agent Account, for distribution to the applicable
Secured Parties in each Lender Group, a portion of the Collections received by
it during the preceding Calculation Period (after deduction of its Servicing
Fee) equal to the sum of the following amounts for application to the
Obligations in the order specified:

first, ratably to the payment of all accrued and unpaid CP Costs, Interest and
Broken Funding Costs (if any) that are then due and owing;

second, ratably to the payment of all unpaid fees accrued during the most
recently ended Calculation Period under the Fee Letter (if any) that are then
due and owing to the applicable Conduit or its Co-Agent;

third, if required under Section 1.3 or 1.4, (i) first, to the ratable reduction
of the Aggregate Principal (ratably among the Lenders based upon the outstanding
principal balances of their respective Loans) and (ii) second, into the LC
Collateral Account for the benefit of the LC Bank and the LC Participants (it
being understood and agreed that any amount so distributed to the LC Collateral
Account shall be deposited directly therein, rather than to the applicable
Co-Agent Account); and

fourth, for the ratable payment of all other unpaid Obligations of Borrowers, if
any, that are then due and owing.

The balance, if any, shall be paid to the Collection Agent, on behalf of
Borrowers, or otherwise in accordance with the Collection Agent’s instructions.
Collections applied to the

 

18



--------------------------------------------------------------------------------

payment of Obligations of Borrowers shall be distributed in accordance with the
aforementioned provisions, and, giving effect to each of the priorities set
forth above in this Section 2.2, shall be shared ratably (within each priority)
among the applicable Secured Parties in its Lender Group in accordance with the
amount of such Obligations owing to each of them in respect of each such
priority.

Section 2.3 Collections Following Amortization.

On the Amortization Date and on each day thereafter, the Servicer shall set
aside and hold in trust, for the Secured Parties, all Collections received on
such day. On and after the Amortization Date, the Servicer shall, on each
Settlement Date and on each other Business Day specified by the Administrative
Agent at the direction of any Co-Agent (after deduction of any accrued and
unpaid Servicing Fee as of such date) distribute all Collections then held by
the Servicer (including, without limitation, the amounts set aside and held in
trust pursuant to the preceding sentence) in the following order of priority to
reduce the Obligations of the Borrowers:

first, to the Administrative Agent in reimbursement of the Administrative
Agent’s costs of collection and enforcement of this Agreement (including,
without limitation, any indemnities or amounts paid or payable by the
Administrative Agent to any Collection Bank pursuant to any Collection Account
Agreement);

second, to the Secured Parties, ratably in payment of all accrued and unpaid CP
Costs, Interest, and Broken Funding Costs (if any);

third, to the Secured Parties, ratably in payment of all accrued and unpaid fees
under the Fee Letter;

fourth, to the Lenders, ratably in reduction of the Aggregate Principal until
the Aggregate Principal is reduced to zero ($0); provided, however, that if any
Defaulting Lender (or its Lender Group) failed to make any Loan required to be
made by it in respect of an Advance deemed requested pursuant to Section 1.1(b)
or failed to fund any participation advance (or portion thereof) to the LC Bank
required to be funded by it pursuant to Section 1.10(c), then any Collections
otherwise distributable to such Defaulting Lender or any member of its Lender
Group pursuant to this clause fourth shall first be paid ratably to the Lenders
that made or funded any portion of such Loan(s) or participation advance(s) in
lieu of such Defaulting Lender until their Aggregate Principal has been reduced
pursuant to this proviso by an amount equal to the amount funded by such Lenders
in lieu of such Defaulting Lender (or has been reduced to zero ($0));

fifth, to the LC Collateral Account for the benefit of the LC Bank and the LC
Participants, the amount (if any) necessary to cause the amount of cash
collateral held in the LC Collateral Account to equal the LC Participation
Amount;

sixth, to the Secured Parties, ratably in payment of all other unpaid
Obligations of Borrowers; and

 

19



--------------------------------------------------------------------------------

 

seventh, after all Obligations of Borrowers have been reduced to zero ($0), to
the Collection Agent, on behalf of the Borrowers.

All amounts to be distributed to (or for the account of) any Secured Party
pursuant to this Section 2.3 shall be distributed by the Servicer to such
Secured Party’s related Co-Agent’s Co-Agent Account. Collections applied to the
payment of Obligations of Borrowers shall be distributed in accordance with the
aforementioned provisions, and, giving effect to each of the priorities set
forth above in this Section 2.3, shall be shared ratably (within each priority)
among the applicable Secured Parties in accordance with the amount of such
Obligations owing to each of them in respect of each such priority.

Section 2.4 Payment Rescission.

No payment of any of the Obligations shall be considered paid or applied
hereunder to the extent that, at any time, all or any portion of such payment or
application is rescinded by application of law or judicial authority, or must
otherwise be returned or refunded for any reason. Borrowers shall remain jointly
and severally obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the applicable
Co-Agent Account (for application to the Person or Persons who suffered such
rescission, return or refund) the full amount thereof, plus Interest on such
amount at the Default Rate from the date of any such rescission, return or
refunding.

ARTICLE III.

CONDUIT FUNDING

Section 3.1 CP Costs.

Borrowers, jointly and severally, shall pay CP Costs with respect to the
principal balance of the Loans from time to time outstanding. Each Loan of a
Conduit that is funded substantially with Pooled Commercial Paper will accrue CP
Costs each day on a pro rata basis, based upon the percentage share that the
principal in respect of such Loan that is funded with Pooled Commercial Paper
represents in relation to all assets held by such Conduit and funded
substantially with related Pooled Commercial Paper on such day.

Section 3.2 Calculation of CP Costs.

Not later than the 3rd Business Day immediately preceding each Monthly Reporting
Date, each Conduit (or its Co-Agent) shall calculate the aggregate amount of CP
Costs applicable to its CP Rate Loans for the Calculation Period then most
recently ended and shall notify the Collection Agent, on behalf of Borrowers, of
such aggregate amount.

Section 3.3 CP Costs Payments.

 

20



--------------------------------------------------------------------------------

 

On each Settlement Date, Borrowers, jointly and severally, shall pay to each of
the Co-Agents (for the benefit of its respective Conduit) an aggregate amount
equal to all accrued and unpaid CP Costs in respect of the principal associated
with all CP Rate Loans of such Conduit for the Calculation Period then most
recently ended in accordance with Article II.

Section 3.4 Default Rate.

From and after the occurrence of an Amortization Event, all Loans of the
Conduits shall accrue Interest at the Default Rate and shall cease to be CP Rate
Loans.

ARTICLE IV.

LIQUIDITY BANK FUNDING

Section 4.1 Liquidity Bank Funding.

Prior to the occurrence of an Amortization Event, the outstanding principal
balance of each Liquidity Funding shall accrue interest for each day at either
the LIBO Rate or the Alternate Base Rate in accordance with the terms and
conditions hereof. The initial Interest Rate for any Loan transferred to the
Liquidity Banks by the applicable Conduit pursuant to the applicable Liquidity
Agreement shall be the Alternate Base Rate (unless the Default Rate is then
applicable or unless the applicable Liquidity Bank, in its sole discretion,
determines to fund such Loan as a LIBO Rate Loan). If the applicable Liquidity
Banks acquire by assignment from the applicable Conduit any Loan pursuant to the
applicable Liquidity Agreement, each Loan so assigned shall each be deemed to
have an Interest Period commencing on the date of any such assignment.

Section 4.2 Interest Payments.

On each Settlement Date for each Liquidity Funding, Borrowers, jointly and
severally, shall pay to the applicable Co-Agent (for the benefit of the
Liquidity Banks in its Lender Group) an aggregate amount equal to the accrued
and unpaid Interest for the Calculation Period then most recently ended in
accordance with Article II.

Section 4.3 Suspension of the LIBO Rate.

If any Liquidity Bank notifies its applicable Co-Agent that it has determined
that funding its Pro Rata Share of its Lender Group’s Percentage of the
Liquidity Fundings at a LIBO Rate would violate any applicable law, rule,
regulation, or directive of any governmental or regulatory authority, whether or
not having the force of law, or that (i) deposits of a type and maturity
appropriate to match fund its Liquidity Funding at such LIBO Rate are not
available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Liquidity Funding at such LIBO Rate, then such
Co-Agent shall suspend the availability of such LIBO Rate and require the
application of the Alternate Base Rate for any Liquidity Funding of such
Liquidity Bank accruing Interest at such LIBO Rate.

Section 4.4 Default Rate.

From and after the occurrence of an Amortization Event, all Liquidity Fundings
shall accrue Interest at the Default Rate.

 

21



--------------------------------------------------------------------------------

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of the Performance Guarantor and Loan
Parties.

Each of the Performance Guarantor and the Loan Parties hereby represents and
warrants to the Agents and the Lenders, as to itself, as of the date hereof, as
of the date of each Advance, as of the date each Letter of Credit is issued
hereunder and as of each Settlement Date that:

(a) Existence and Power. Such Person is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware, and is duly qualified to do business, and is in good standing, in
every jurisdiction where the nature of its business requires it to be so
qualified, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Person of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder, and, in the case of Borrowers, Borrowers’
use of the proceeds of the Advances made hereunder, are within its corporate or
limited liability company powers and authority and have been duly authorized by
all necessary corporate or limited liability company action on its part. This
Agreement and each other Transaction Document to which such Person is a party
has been duly executed and delivered by such Person.

(c) No Conflict. The execution and delivery by such Person of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not result in the creation or
imposition of any Lien on assets of such Person, or contravene or violate
(i) its Organizational Documents, (ii) any law, rule or regulation applicable to
it, (iii) any restrictions under any agreement, contract or instrument to which
it is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property (except as created under the Transaction Documents) except, in any
case, where such contravention or violation could not reasonably be expected to
have a Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

 

22



--------------------------------------------------------------------------------

 

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Person of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.

(e) Actions, Suits. Except as set forth in the Parent’s periodic reports and
reports on Form 8-K filed with the Securities and Exchange Commission prior to
the date hereof, there are no actions, suits or proceedings pending, or to the
best knowledge of such Person, threatened, against or affecting such Person, or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a Material Adverse Effect.

(f) Binding Effect. Each of the Transaction Documents to which such Person is a
party constitutes the legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(g) Accuracy of Information. All information heretofore furnished by such Person
or any of its Affiliates to the Agents or the Lenders for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Person or any of its Affiliates to the Agents or the
Lenders will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, taken as a whole, not
misleading.

(h) Use of Proceeds. Borrowers, jointly and severally, represent and warrant
that neither any proceeds of any Advance hereunder nor any Letter of Credit
issued hereunder will be used (i) for a purpose that violates, or would be
inconsistent with, (A) Section 7.2(e) of this Agreement or (B) Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction which is subject
to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

23



--------------------------------------------------------------------------------

 

(i) Good Title. (i) Borrowers have good and marketable title to the Collateral
free and clear of any Lien, except as created by the Transaction Documents, and
(ii) there have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the applicable Borrower’s ownership
interest in each Receivable sold or contributed to it, its Collections and the
Related Security.

(j) Perfection. Each Borrower represents and warrants that: (i) this Agreement,
together with the filing of the financing statements contemplated hereby, is
effective to create a valid security interest in favor of the Administrative
Agent for the benefit of the Secured Parties in the Collateral to secure payment
of the Obligations, which security interest is (or, in the case of Gift Shop
Receipts, will be upon the daily sweep from a Local Deposit Account to the
Concentration Account) prior to all other security interests, and enforceable as
such as against creditors of and purchasers from such Borrower, and (ii) there
have been or (within 10 days after the date of any Advance) will be duly filed
all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect the Administrative Agent’s (on behalf of the Secured Parties) security
interest in the Collateral.

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of such Loan Party and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit III or
such other locations of which the Administrative Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Each Loan Parties’ Federal
Employer Identification Number is correctly set forth on Exhibit III.

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of such Originator at each Collection Bank and the post
office box number of each Lock-Box, are listed on Exhibit III to the Receivables
Sale Agreements. The full amount of available funds in each of the Local Deposit
Accounts is swept daily into the Concentration Account pursuant to standing
sweep instructions that remain in full force and effect (in the case of Local
Deposit Accounts maintained at Bank of America) or pursuant to daily ACH
instructions (in the case of all other Local Deposit Accounts). All payments on
the Government Receivables are paid either into a Local Deposit Account or
directly into the Concentration Account, and payment of Government Receivables
directly into the Concentration Account does not conflict with any rules or
regulations applicable to Government Receivables. All payments on the Private
Receivables are paid either into a Local Deposit Account, a Lock-Box or directly
into the Concentration Account. No Borrower has granted any Person dominion and
control of the Concentration Account, any Lock-Box or any Local Deposit Account,
or the right to take dominion and control of the Concentration Account, any such
Lock-Box or Local Deposit Account at a future time or upon the occurrence of a
future event. No Borrower has granted any Person, other than the

 

24



--------------------------------------------------------------------------------

Administrative Agent, dominion and control of the Blocked Sweep Account, or the
right to take dominion and control of the Blocked Sweep Account at a future time
or upon the occurrence of a future event. Servicer has the ability to identify,
within one Business Day, any amounts deposited into any Local Deposit Account
that do not represent payments on account of Collateral.

(m) Material Adverse Effect. (i) Performance Guarantor represents that, except
as set forth in its reports on Form 8-K filed with the Securities and Exchange
Commission from time to time prior to the date hereof, since June 30, 2010, no
event has occurred that would have a Material Adverse Effect, and (ii) each
Borrower represents and warrants that since the date of this Agreement, no event
has occurred that would have a material adverse effect on (A) the financial
condition or operations of such Borrower, (B) the ability of such Borrower to
perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

(n) Names. Each Borrower represents and warrants that: (i) the name in which
such Borrower has executed this Agreement is identical to the name of such
Borrower as indicated on the public record of its state of organization which
shows such Borrower to have been organized, and (ii) in the past five (5) years,
such Borrower has not used any limited liability company names, trade names or
assumed names other than the name in which it has executed this Agreement.

(o) Ownership of Borrowers. Except as set forth in the applicable Receivables
Sale Agreement, Parent owns, directly or indirectly, 100% of the issued and
outstanding Equity Interests of each Originator and each Borrower. Such Equity
Interests are validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire securities of any Borrower or any
Originator.

(p) Not an Investment Company. Such Person is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

(q) Compliance with Law. Such Person has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
Borrowers represent and warrant that each Receivable, together with the Contract
related thereto, does not contravene any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy),

 

25



--------------------------------------------------------------------------------

and no part of such Contract is in violation of any such law, rule or
regulation, except where such contravention or violation would not reasonably be
expected to have a Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. Such Loan Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
to such Credit and Collection Policy, except such change as to which the
Administrative Agent has been notified in accordance with Section 7.1(a)(vii).

(s) Payments to Applicable Originator. Each Borrower represents and warrants
that: (i) with respect to each Receivable transferred to such Borrower under the
applicable Receivables Sale Agreement, such Borrower has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt, and (ii) no
transfer by the applicable Originator of any Receivable under such Receivables
Sale Agreement is or may be voidable under any section of the Bankruptcy Reform
Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(t) Enforceability of Contracts. Borrowers represent and warrant that each
Contract with respect to each Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(u) Eligible Receivables. Each Private Receivable and Participation Interest
included in the Net Pool Balance as an Eligible Receivable or Eligible
Participation Interest, as the case may be, on the date of any Monthly Report
was an Eligible Receivable or Eligible Participation Interest, as applicable, on
such date.

(v) Receivables as Accounts. The Receivables constitute “accounts” within the
meaning of the applicable UCC.

(w) Coverage Percentage. Immediately after giving effect to each Advance, each
issuance of a Letter of Credit and each settlement on any Settlement Date
hereunder, the Coverage Percentage does not exceed 100%.

 

26



--------------------------------------------------------------------------------

 

(x) Priority. Other than the security interest granted to the Administrative
Agent pursuant to this Agreement, no Borrower has pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral. No
Borrower has authorized the filing of and is not aware of any financing
statements against such Borrower that include a description of collateral
covering the Collateral other than any financing statement relating to the
security interest granted to the Administrative Agent hereunder or that has been
terminated. No Borrower is aware of any judgment or tax lien filings against any
Borrower.

(y) Accounting. The manner in which such Loan Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreements
does not jeopardize the true sale analysis.

(z) Ordinary Course. Each of the Borrowers represents and warrants that each
remittance of Collections by (or on behalf of) the Borrowers to the Secured
Parties hereunder will have been (i) in payment of a debt incurred by the
Borrowers in the ordinary course of business or financial affairs of the
Borrowers and (ii) made in the ordinary course of business or financial affairs
of the Borrowers.

Section 5.2 Lender Representations and Warranties.

Each Liquidity Bank and LC Participant hereby represents and warrants (as to
itself) to the Agents, the Lenders and the Loan Parties that:

(a) Existence and Power. Such Person is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, and has all
organizational power to perform its obligations hereunder.

(b) No Conflict. The execution and delivery by such Person of this Agreement and
the performance of its obligations hereunder and thereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws or similar governing documents, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or any of its property is bound,
or (iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, and do not result in the creation or imposition of
any Lien on its assets. This Agreement has been duly authorized, executed and
delivered by such Person.

 

27



--------------------------------------------------------------------------------

 

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Person of this Agreement
and the performance of its obligations hereunder.

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).

ARTICLE VI.

CONDITIONS TO ADVANCES AND LETTER OF CREDIT ISSUANCES

Section 6.1 Conditions Precedent to Initial Advance or Letter of Credit
Issuance.

The initial Advance or issuance of a Letter of Credit under this Agreement are
subject to the conditions precedent that (a) the Administrative Agent shall have
received on or before the date of such Advance those documents listed on
Schedule 2 to the Receivables Sale Agreements and those documents listed on
Schedule B to this Agreement, and (b) the Secured Parties shall have received
all fees and expenses required to be paid on such date pursuant to the terms of
this Agreement and the Fee Letter.

Section 6.2 Conditions Precedent to All Advances and Letter of Credit Issuances.

Each Advance, each rollover or continuation of any Advance and each issuance of
a Letter of Credit shall be subject to the further conditions precedent that
(a) the Servicer shall have delivered to the Administrative Agent on or prior to
the date thereof, in form and substance satisfactory to the Administrative
Agent, all Monthly Reports as and when due under Section 8.5; (b) the Facility
Termination Date shall not have occurred; (c) the Administrative Agent shall
have received such other approvals, opinions or documents as it may reasonably
request; and (d) on the date thereof, the following statements shall be true
(and acceptance of the proceeds of such Advance or issuance of such Letter of
Credit, as applicable, shall be deemed a representation and warranty by
Borrowers that such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct in all material respects on and as of the date of such Advance or
issuance of a Letter of Credit (or such Settlement Date, as the case may be) as
though made on and as of such date, provided that the materiality threshold in
the preceding clause shall not be applicable with respect to any representation
or warranty that itself contains a materiality threshold;

 

28



--------------------------------------------------------------------------------

 

(ii) no event has occurred and is continuing, or would result from such Advance
(or the continuation thereof) or issuance of a Letter of Credit, that will
constitute (A) an Amortization Event or (B) an Unmatured Amortization Event; and

(iii) after giving effect to such Advance (or the continuation thereof) or
issuance of a Letter of Credit:

(A) the Aggregate Principal plus the LC Participation Amount will not exceed the
Aggregate Commitment;

(B) the LC Participation Amount will not exceed the aggregate of the Commitments
of the LC Bank and the LC Participants; and

(C) the Coverage Percentage will not exceed 100%.

ARTICLE VII.

COVENANTS

Section 7.1 Affirmative Covenants of the Loan Parties.

Until the Final Payout date, each Loan Party hereby covenants, as to itself, as
set forth below:

(a) Financial Reporting. Such Loan Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent:

(i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years: (A) audited, unqualified, consolidated financial statements (which
shall include consolidated balance sheets, statements of income and retained
earnings and a statement of cash flows) for Parent for such fiscal year
certified in a manner acceptable to the Administrative Agent by independent
public accountants reasonably acceptable to the Administrative Agent, and
(B) unaudited financial statements (which shall include balance sheets,
statements of income and retained earnings and a statement of cash flows) for
each of the Borrowers for such fiscal year, certified in a manner acceptable to
the Administrative Agent by its chief financial officer.

(ii) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years: (A) consolidated
balance sheets of Parent as at the close of each such period and consolidated
statements of income and retained earnings and a

 

29



--------------------------------------------------------------------------------

consolidated statement of cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its chief financial
officer, and (B) balance sheets of each of the Borrowers as at the close of each
such period and statements of income and retained earnings and a statement of
cash flows for the period from the beginning of such fiscal year to the end of
such quarter, all certified by its chief financial officer.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by such Loan Party’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Loan Party copies of all financial statements,
reports and proxy statements so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which any
Loan Party or any of its Affiliates files with the Securities and Exchange
Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent or any Lender, copies of the same.

(vii) Change in Credit and Collection Policy. At least five (5) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Co-Agents’ consent thereto.

(viii) Verification of Account Sweeps. Biannually in connection with Parent’s
annual audit procedures and promptly at such other time or times as the
Administrative Agent may reasonably request, written verification from
Collection Banks maintaining Lock-Boxes and/or Local Deposit Accounts that
standing instructions remain in full force and effect (in the case of accounts
maintained at Bank of America, N.A.) or that daily ACH instructions are given
(in the

 

30



--------------------------------------------------------------------------------

case of other accounts) to sweep the available funds therein on each Business
Day into the Concentration Account.

(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables, or the condition or
operations, financial or otherwise, of such Loan Party as any Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent and the Lenders under or as contemplated by this Agreement.

(b) Notices. Such Loan Party will notify the Administrative Agent in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i) Amortization Events or Unmatured Amortization Events. The occurrence of each
Amortization Event and each Unmatured Amortization Event, by a statement of an
Authorized Officer of such Loan Party.

(ii) Termination Date. The occurrence of the Termination Date with respect to
any Originator under the Receivables Sale Agreement to which it is a party and
shall, prior to such Termination Date, deliver an update of the most recent
Monthly Report giving pro forma effect to such Originator’s cessation of
Receivables sales under such Receivables Sale Agreement.

(iii) Notices under Receivables Sale Agreements. Copies of all notices delivered
under the Receivables Sale Agreements.

(iv) Downgrade of Performance Guarantor. Any downgrade in the rating of any Debt
of Performance Guarantor by S&P or Moody’s, setting forth the Debt affected and
the nature of such change.

(v) Material Adverse Effect. The occurrence of any other event or condition that
has had, or would reasonably be expected to have, a Material Adverse Effect.

(c) Compliance with Laws and Preservation of Legal Existence. Such Loan Party
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply would not reasonably be expected
to have a Material Adverse Effect. Such Loan Party will preserve and maintain
its legal existence, rights,

 

31



--------------------------------------------------------------------------------

franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing as a foreign corporation or limited
liability company, as the case may be, in each jurisdiction where its business
is conducted, except where the failure to so preserve and maintain or qualify
would not reasonably be expected to have a Material Adverse Effect.

(d) Audits. Such Loan Party will, from time to time during regular business
hours as requested by any Agent upon reasonable notice and at the sole cost of
such Loan Party, permit each of the Agents, or its agents or representatives
(and shall cause each Originator to permit each of the Agents or its agents or
representatives): (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Collateral, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Person for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Person’s financial condition or the Collateral or any Person’s performance
under any of the Transaction Documents or any Person’s performance under the
Contracts and, in each case, with any of the officers or employees of any
Borrower or the Servicer having knowledge of such matters (each of the foregoing
examinations and visits, a “Review”); provided, however, that, so long as no
Amortization Event has occurred and is continuing, (A) the Loan Parties shall
only be responsible for the costs and expenses of one (1) Review in any one
calendar year, and (B) the Agents will not request more than four (4) Reviews in
any one calendar year, and further provided that, except in accordance with
Section 14.14 and applicable law, the Loan Parties shall not be required to
furnish information that would constitute Protected Health Information as that
term is defined in regulations implementing the Health Insurance Portability and
Accountability Act (HIPAA). Such Loan Party shall permit the Agent to complete
the first such Review on or prior to December 31, 2010.

(e) Keeping and Marking of Records and Books.

(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the identification within one (1) Business Day of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicer will (and will cause each Originator to) give the Agents notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.

(ii) Such Loan Party will (and will cause each Originator to): (A) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Loans with a legend, acceptable to the Agents,
describing the Administrative Agent’s security interest in the Collateral and
(B) upon the request of the Agents following the occurrence of an Amortization
Event deliver to the Administrative

 

32



--------------------------------------------------------------------------------

Agent all Contracts (including, without limitation, all multiple originals of
any such Contract constituting an instrument, a certificated security or chattel
paper) relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Such Loan Party
will (and will cause each Originator to) timely and fully (i) perform and comply
with all provisions, covenants and other promises required to be observed by it
under the Contracts related to the Receivables, and (ii) comply in all respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.

(g) Maintenance and Enforcement of Receivables Sale Agreements and Performance
Undertakings. Each Borrower will maintain the effectiveness of, and continue to
perform under the Receivables Sale Agreement to which it is a party and the
Performance Undertaking issued in its favor, such that it does not amend,
restate, supplement, cancel, terminate or otherwise modify such Receivables Sale
Agreement or such Performance Undertaking, or give any consent, waiver,
directive or approval thereunder or waive any default, action, omission or
breach under such Receivables Sale Agreement or such Performance Undertaking or
otherwise grant any indulgence thereunder, without (in each case) the prior
written consent of the Agents. Each Borrower will, and will require the
applicable Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement to which they
are parties, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
such Borrower under such Receivables Sale Agreement. Each Borrower will take all
actions to perfect and enforce its rights and interests (and the rights and
interests of the Agents and the Lenders as assignees of such Borrower) under the
Receivables Sale Agreement to which it is a party as any of the Agents may from
time to time reasonably request, including, without limitation, making claims to
which it may be entitled under any indemnity, reimbursement or similar provision
contained in such Receivables Sale Agreement.

(h) Ownership. Each Borrower will (or will cause the applicable Originator to)
take all necessary action to (i) vest legal and equitable title to the
Collateral purchased under the Receivables Sale Agreement to which it is a party
irrevocably in such Borrower, free and clear of any Liens (other than Liens in
favor of the Administrative Agent, for the benefit of the Secured Parties)
including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect such Borrower’s interest in such
Collateral and such other action to perfect, protect or more fully evidence the
interest of such Borrower therein as any of the Agents may reasonably request,
and (ii) establish and maintain, in favor of the Administrative Agent, for the
benefit of the Secured Parties, a valid and perfected first priority security
interest in all Collateral, free and clear of any Liens, including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (for the

 

33



--------------------------------------------------------------------------------

benefit of the Secured Parties) security interest in the Collateral and such
other action to perfect, protect or more fully evidence the interest of the
Administrative Agent for the benefit of the Secured Parties as any of the Agents
may reasonably request.

(i) Lenders’ Reliance. Each of the Borrowers and the Collection Agent
(collectively, the “SPEs”) acknowledges that the Agents and the Lenders are
entering into the transactions contemplated by this Agreement in reliance upon
such SPE’s identity as a legal entity that is separate from each Originator.
Therefore, from and after the date of execution and delivery of this Agreement,
each of the SPEs shall take all reasonable steps, including, without limitation,
all steps that any Agent or any Lender may from time to time reasonably request,
to maintain such SPE’s identity as a separate legal entity and to make it
manifest to third parties that such SPE is an entity with assets and liabilities
distinct from those of each Originator and any Affiliates thereof (other than
the other the SPEs) and not just a division of any Originator or any such
Affiliate. Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, each of the SPEs will:

(i) maintain (or, in the case of the Borrowers, cause the Collection Agent on
its behalf to maintain) books, financial records and bank accounts in a manner
so that it will not be difficult or costly to segregate, ascertain and otherwise
identify the assets and liabilities of such SPE;

(ii) not commingle any of its assets, funds, liabilities or business functions
with the assets, funds, liabilities or business functions of any other Person
except that such SPE’s cash may be commingled with cash of the other SPEs in the
Concentration Account and the Blocked Sweep Account;

(iii) observe all appropriate limited liability company procedures and
formalities;

(iv) pay its own liabilities, losses and expenses only out of its own funds;

(v) maintain separate annual and quarterly financial statements prepared in
accordance with generally accepted accounting principles, consistently applied,
showing its assets and liabilities separate and distinct from those of any other
Person; provided, however, that such SPE’s financial statements may be
consolidated with the financial statements of the Parent or its Affiliates to
the extent required by generally accepted accounting principles.

(vi) pay or bear the cost (or for so long as such statements are consolidated,
the pro-rata cost) of the preparation of its financial statements;

(vii) not guarantee or become obligated for the debts or obligations of any
other entity or person (other than the obligations of the other SPEs hereunder);

(viii) not hold out its credit as being available to satisfy the debts or
obligations of any other Person;

 

34



--------------------------------------------------------------------------------

 

(ix) hold itself out as an entity separate and distinct from any other Person
(including its Affiliates);

(x) correct any known misunderstanding regarding its separate identity;

(xi) use separate stationery, checks (if applicable) and the like bearing its
own name;

(xii) compensate all consultants, independent contractors and agents from its
own funds for services provided to it by such consultants, independent
contractors and agents;

(xiii) to the extent that such SPE and any of its Affiliates occupy any premises
in the same location, allocate fairly, appropriately and nonarbitrarily any rent
and overhead expenses among and between such entities with the result that each
entity bears its fair share of all such rent and expenses;

(xiv) to the extent that such SPE and any of its Affiliates share the same
officers, allocate fairly, appropriately and nonarbitrarily any salaries and
expenses related to providing benefits to such officers between or among such
entities, with the result that each such entity will bear its fair share of the
salary and benefit costs associated with all such common or shared officers;

(xv) to the extent that such SPE and any of its Affiliates jointly contract or
do business with vendors or service providers or share overhead expenses,
allocate fairly, appropriately and nonarbitrarily any costs and expenses
incurred in so doing between or among such entities, with the result that each
such entity bears its fair share of all such costs and expenses;

(xvi) to the extent such SPE contracts or does business with vendors or service
providers where the goods or services are wholly or partially for the benefit of
its Affiliates, allocate fairly, appropriately and nonarbitrarily any costs
incurred in so doing to the entity for whose benefit such goods or services are
provided, with the result that each such entity bears its fair share of all such
costs;

(xvii) not make any loans to any Person (other than such intercompany loans
between each Originator and the applicable Borrower as are contemplated by the
Receivables Sale Agreement) or buy or hold any indebtedness issued by any other
Person (except for cash and investment-grade securities);

(xviii) conduct its own business in its own name;

(xix) hold all of its assets in its own name except that each Borrower’s cash
may be held for such Borrower’s benefit by the Collection Agent;

(xx) maintain an arm’s-length relationship with its Affiliates and enter into
transactions with Affiliates only on a commercially reasonable basis;

 

35



--------------------------------------------------------------------------------

 

(xxi) not pledge its assets for the benefit of any other Person except as
provided herein;

(xxii) not identify itself as a division or department of any other entity;

(xxiii) maintain adequate capital in light of its contemplated business
operations and in no event less than the Required Capital Amount (as defined in
the applicable Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained;

(xxiv) conduct transactions between such SPE and third parties in the name of
such SPE and as an entity separate and independent from each of its Affiliates;

(xxv) cause representatives and agents of such SPE to hold themselves out to
third parties as being representatives or agents, as the case may be, of such
SPE;

(xxvi) cause transactions and agreements between such SPE, on the one hand, and
any one or more of its Affiliates, on the other hand (including transactions and
agreements pursuant to which the assets or property of one is used or to be used
by the other), to be entered into in the names of the entities that are parties
to the transaction or agreement, to be formally documented in writing and to be
approved in advance by the Board (including the affirmative vote of the
Independent Manager);

(xxvii) cause the pricing and other material terms of all such transactions and
agreements to be established at the inception of the particular transaction or
agreement on commercially reasonable terms (substantially similar to the terms
that would have been established in a transaction between unrelated third
parties) by written agreement (by formula or otherwise);

(xxviii) not acquire or assume the obligations or acquire the securities of its
Affiliates or owners, including partners of its Affiliates, provided, however,
that notwithstanding the foregoing, such SPE is authorized to engage in and
consummate each of the transactions contemplated by each Transaction Document
and each SPE is authorized to perform its obligations under each Transaction
Document;

(xxix) maintain its Organizational Documents in conformity with this Agreement,
such that it does not amend, restate, supplement or otherwise modify its
Organizational Documents in any respect without the prior written consent of the
Agents;

(xxx) maintain its limited liability company or corporate separateness such that
it does not merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions,
and except as otherwise contemplated herein) all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets of, any SPE, nor at any time create, have,
acquire, maintain or hold any interest in any Subsidiary; and

 

36



--------------------------------------------------------------------------------

 

(xxxi) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Fulbright & Jaworski
L.L.P., as counsel for the SPEs, in connection with the closing or initial
Advance or Letter of Credit issuance under this Agreement and relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.

(j) Collections. Such Loan Party will cause (1) all Gift Shop Receipts to be
deposited daily into a Local Deposit Account, (2) all Local Deposit Accounts to
be swept daily into the Concentration Account, (3) all Lock-Boxes to be related
either to the Concentration Account or to a Local Deposit Account that is swept
daily into the Concentration Account, (4) the available balances in the
Concentration Account to be swept daily into the Blocked Sweep Account, and
(5) the Blocked Sweep Account to be subject at all times to a Collection Account
Agreement; provided however, that on each day amounts swept from the
Concentration Account into the Blocked Sweep Account shall include such amounts
swept or deposited, as applicable, into the Concentration Account and all Local
Deposit Accounts on such day. In the event any payments relating to Transferred
Assets are remitted directly to such Loan Party or any of its Affiliates, such
Loan Party will remit (or will cause all such payments to be remitted) directly
to the Concentration Account or the Blocked Sweep Account within one
(1) Business Day following receipt thereof and, at all times prior to such
remittance, such Loan Party will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of Borrowers and the
Administrative Agent, on behalf of the Secured Parties. Such Loan Party will not
grant the right to take dominion and control of any Lock-Box or Local Deposit
Account at a future time or upon the occurrence of a future event to any Person,
except to the Administrative Agent as contemplated by this Agreement.

(k) Taxes. Such Loan Party will file all tax returns and reports required by law
to be filed by it and will promptly pay all taxes and governmental charges at
any time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. Borrowers, jointly and severally, will pay when due any and all present
and future stamp, documentary, and other similar taxes and governmental charges
payable in connection with the Receivables, and hold each of the Indemnified
Parties harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes and governmental charges.

(l) Payment to Applicable Originator. With respect to any Receivable purchased
by a Borrower, such sale shall be effected under, and in strict compliance with
the terms of, the applicable Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the applicable Originator in respect of the purchase price for such
Receivable.

 

37



--------------------------------------------------------------------------------

 

(m) Maintenance of Ownership and Perfection. Borrowers will take all necessary
action to maintain the Administrative Agent’s perfected security interest in and
to the Collateral, free and clear of any Liens other than Liens in favor of the
Administrative Agent (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s interest in the Collateral and such other action to
perfect, protect or more fully evidence the interest of the Administrative Agent
as any Agent may reasonably request).

(n) Each Borrower and the Collection Agent will maintain at all times not less
than one Independent Manager for such Person, which Independent Manager meets
all the qualifications specified in this Agreement’s definition of “Independent
Manager” at all times. The limited liability company agreement of each Borrower
and the Collection Agent shall provide (i) that such Person’s Member shall not
(a) file or consent to the filing of any bankruptcy, insolvency or
reorganization case or proceedings in which such Person is a debtor, institute
any proceedings under any applicable insolvency law in which such Person is a
debtor, or otherwise seek any relief under any laws relating to the relief from
debts or the protection of debtors generally in which such Person is a debtor,
(b) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for such Person or a
substantial portion of the properties of such Person, (c) make any assignment
for the benefit of such Person’s creditors or take any action that would cause
such Person to become insolvent, (d) admit in writing the Person’s inability to
pay its debts generally as they become due or (e) take any action in furtherance
of the foregoing, unless in each case the Independent Manager for such Person
shall affirmatively consent to the taking of such action prior to the taking of
such action, (ii) that such Independent Manager shall consider the interests of
such Person’s creditors in acting or otherwise voting on any action described in
the forgoing clause (i) and (iii) that such Person’s Independent Manager is
required to meet all the qualifications specified in this Agreement’s definition
of “Independent Manager” (other than the qualifications set forth in clause
(ii) thereof). None of the Borrower nor the Collection Agent shall amend the
provisions required by clauses (i), (ii) and (iii) above without the prior
written consent of its respective Independent Manager. In the event an
Independent Manager of a Borrower or the Collection Agent resigns or otherwise
ceases to be a manager of any Borrower or the Collection Agent, there shall be
selected a replacement Independent Manager who (x) satisfies the definition of
Independent Manager and (y) shall be acceptable to the Administrative Agent as
evidenced by a prior writing executed by the Administrative Agent.

Section 7.2 Negative Covenants of the Loan Parties.

Until the Final Payout Date, each Loan Party hereby covenants, as to itself,
that:

(a) Name Change, Offices and Records. No Borrower will change its (i) state of
organization, (ii) name, (iii) identity or structure (within the meaning of
Article 9 of any applicable enactment of the UCC) or relocate

 

38



--------------------------------------------------------------------------------

any office where Records are kept unless it shall have: (i) given the
Administrative Agent at least thirty (30) days’ prior written notice thereof and
(ii) delivered to the Administrative Agent all financing statements, instruments
and other documents requested by the Administrative Agent in connection with
such change or relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 8.2(b), such Loan Party will not
terminate or change the standing instructions providing for the daily sweep of
available amounts on deposit in the Local Deposit Accounts into the
Concentration Account or available amounts on deposit in the Concentration
Account into the Blocked Sweep Account. Such Loan Party will not authorize any
Originator to open any new Local Deposit Account into which it intends to
receive Collections unless (i) it shall have delivered not less than 10 Business
Days’ notice of its intention to do so to the Administrative Agent, and
(ii) simultaneously with the opening of any such account, it shall have
instructed the applicable Collection Bank to sweep or otherwise transfer the
available funds deposited into such Local Deposit Account each day into the
Concentration Account. Such Loan Party will not, and will not authorize any
Originator to, change the instructions to any Governmental Entity obligated on
any Government Receivable to make payments thereon either directly to the
Concentration Account or to a Lock-Box or Local Deposit Account that sweeps
daily into the Concentration Account. Such Loan Party will not, and will not
authorize any Originator to, authorize any Person to make payments or deposits
into any Lock-Box or Collection Account other than Collections in respect to
Transferred Assets except for payments in respect of Lease Receivables which are
free and clear of any Lien and only for so long as such payments in respect of
Lease Receivables represent less than 5% of the average monthly receipts in the
Lock-Boxes and Collection Accounts as a whole; provided, however, that the
Servicer may make changes in instructions to Obligors regarding payments that
are made to a Lock-Box or Local Deposit Account if such new instructions require
such Obligor to make payments to another existing Lock-Box or Local Deposit
Account or to the Concentration Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Loan Party
will not, and will not permit any Originator to, make any change to the Credit
and Collection Policy that would have a material adverse effect upon the
collectibility of the Eligible Receivables or Eligible Participation Interests
or upon the credit quality of any newly created Eligible Receivables or Eligible
Participation Interests. Except as provided in Section 8.2(d), the Servicer will
not, and will not permit any Originator to, extend, amend or otherwise modify
the terms of any Receivable or any Contract related thereto other than in
accordance with the Credit and Collection Policy.

(d) Sales, Liens. No Borrower will sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Lien upon (including, without limitation, the
filing of any financing statement) or with respect to, any of the Collateral, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of a security interest therein in favor of the Administrative
Agent and the filing of

 

39



--------------------------------------------------------------------------------

related financing statements as provided herein), and each Borrower will defend
the right, title and interest of the Secured Parties in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under any Borrower or any Originator.

(e) Use of Proceeds. No Borrower will use the proceeds of the Advances or use
any Letter of Credit, in either case, for any purpose other than (i) as
consideration for Receivables and Related Security under and in accordance with
the applicable Receivables Sale Agreement, including without limitation, making
payments on its Subordinated Note to the extent permitted thereunder and under
the applicable Receivables Sale Agreement, (ii) satisfying the Reimbursement
Obligation in accordance with Section 1.1(b), (iii) paying its ordinary and
necessary operating expenses when and as due, and (iv) making Restricted Junior
Payments to the extent permitted under this Agreement.

(f) Termination Date Determination. No Borrower will designate the Termination
Date, or send any written notice to any Originator in respect thereof, without
the prior written consent of the Administrative Agent, except with respect to
the occurrence of a Termination Date arising pursuant to Section 5.1(f) of the
applicable Receivables Sale Agreement.

(g) Restricted Junior Payments. No Borrower will make any Restricted Junior
Payment if after giving effect thereto, such Borrower’s Net Worth (as defined in
the applicable Receivables Sale Agreement) would be less than the Required
Capital Amount (as defined in the applicable Receivables Sale Agreement).

(h) Debt. The Collection Agent will not, nor will any Borrower, incur or permit
to exist any Debt or liability on account of deposits except: (i) the
Obligations, (ii) the Subordinated Loans, and (iii) other current accounts
payable arising in the ordinary course of business and not overdue.

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. UHS of Delaware is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. After the occurrence of an Amortization Event, the
Administrative Agent may at any time designate as Servicer any Person to succeed
UHS of Delaware or any successor Servicer.

 

40



--------------------------------------------------------------------------------

 

(b) Without the prior written consent of the Agents and the Required Co-Agents,
UHS of Delaware shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person except with respect to certain
Defaulted Receivables, with respect to which it may engage outside collection
agencies in accordance with its customary practices. Notwithstanding the
foregoing, so long as UHS of Delaware remains the Servicer hereunder: (i) UHS of
Delaware shall be and remain liable to the Agents and the Secured Parties for
the full and prompt performance of all duties and responsibilities of the
Servicer hereunder and (ii) the Agents and the Secured Parties shall be entitled
to deal exclusively with UHS of Delaware in matters relating to the discharge by
the Servicer of its duties and responsibilities hereunder.

Section 8.2 Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement with the bank at which the Blocked Sweep Account is maintained and
shall cause the Blocked Sweep Account to at all times remain subject to such
Collection Account Agreement. In the case of any remittances received in any
Lock-Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Transferred Assets, the Servicer shall promptly, and in any event within one
(1) business day, remit such items to the Person identified to it as being the
owner of such remittances.

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Borrowers and the Secured Parties their
respective shares of the Collections in accordance with Article II. The Servicer
shall, upon the request of any Agent, segregate, in a manner acceptable to the
Agents, all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer and the other
Loan Parties prior to the remittance thereof in accordance with Article II. If
the Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Secured Parties on the first Business Day
following receipt by the Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Agents or the Secured Parties under this Agreement.
Notwithstanding anything to the contrary contained herein, from and after the
occurrence of an Amortization Event, the Administrative Agent shall have the
absolute and unlimited right to direct the Servicer to commence or settle any
legal action with respect to any Receivable or to foreclose upon or repossess
any Related Security.

 

41



--------------------------------------------------------------------------------

 

(e) The Servicer shall hold in trust for Borrowers and the Secured Parties all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Administrative
Agent following the occurrence of an Amortization Event, deliver or make
available to the Administrative Agent all such Records, at a place selected by
the Administrative Agent. The Servicer shall, as soon as practicable following
receipt thereof turn over to the Collection Agent, for the account of the
applicable Borrower(s), any cash collections or other cash proceeds received
with respect to Debt not constituting Receivables or proceeds of Collateral. The
Servicer shall, from time to time at the request of any Agent, furnish to the
Agents (promptly after any such request) a calculation of the amounts set aside
for the Secured Parties pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or any Borrower shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by a
Co-Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 8.3 Collection Notices.

The Administrative Agent is authorized at any time after the occurrence of an
Amortization Event or Unmatured Amortization Event to date and to deliver to the
Collection Banks the Collection Notices. The Collection Agent and each of the
Borrowers hereby transfer to the Administrative Agent for the benefit of the
Agents and the Secured Parties, effective when the Administrative Agent delivers
such notice, the exclusive ownership and control of each Lock-Box and the
Collection Accounts. In case any authorized signatory of the Collection Agent
whose signature appears on a Collection Account Agreement shall cease to have
such authority before the delivery of such notice, such Collection Notice shall
nevertheless be valid as if such authority had remained in force. The Collection
Agent and each Borrower hereby authorize the Administrative Agent, and agree
that the Administrative Agent shall be entitled (i) at any time after delivery
of the Collection Notices, to endorse the applicable payee’s name on checks and
other instruments representing Collections, (ii) at any time after the
occurrence of an Amortization Event or Unmatured Amortization Event, to enforce
the Receivables, the related Contracts and the Related Security, and (iii) at
any time after the occurrence of an Amortization Event or Unmatured Amortization
Event, to take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of the Administrative Agent rather than the Collection Agent
or Borrowers.

Section 8.4 Responsibilities of Borrowers and Collection Agent.

Anything herein to the contrary notwithstanding, the exercise by the
Administrative Agent on behalf of the Co-Agents and the other Secured Parties of
their rights

 

42



--------------------------------------------------------------------------------

hereunder shall not release the Servicer, the Collection Agent, any Originator
or any Borrower from any of their duties or obligations with respect to any
Receivables or under the related Contracts. No Secured Party shall have any
obligation or liability with respect to any Receivables or related Contracts,
nor shall any Secured Party be obligated to perform the obligations of any
Borrower, any Originator or any Loan Party. Moreover, the ultimate
responsibility for the servicing of the Receivables shall be borne by Borrowers,
jointly and severally.

Section 8.5 Monthly Reports.

The Servicer shall prepare and forward to the Agents (i) on each Monthly
Reporting Date, a Monthly Report and an electronic file of the data contained
therein (including the calculation of the Required Reserve and the components
thereof) and (ii) at such times as the Administrative Agent shall reasonably
request, a listing by Obligor of all Receivables together with an aging of such
Receivables.

Section 8.6 Servicing Fee.

As compensation for the Servicer’s servicing activities on their behalf,
Borrowers, jointly and severally, shall pay the Servicer the Servicing Fee,
which fee shall be paid from Collections in arrears on each Settlement Date.

ARTICLE IX.

AMORTIZATION EVENTS

Section 9.1 Amortization Events.

The occurrence of any one or more of the following events shall constitute an
Amortization Event:

(a) Any Loan Party or Performance Guarantor shall fail to make any payment or
deposit required to be made by it under the Transaction Documents when due and,
for any such payment or deposit which is not in respect of principal, such
failure continues for two (2) consecutive Business Days.

(b) Any representation, warranty, certification or statement made by Performance
Guarantor or any Loan Party in any Transaction Document to which it is a party
or in any other document delivered pursuant thereto shall prove to have been
materially incorrect when made or deemed made; provided that the materiality
threshold in the preceding clause: (i) shall not be applicable with respect to
any representation or warranty that itself contains a materiality threshold, and
(ii) with respect to representations and warranties by or with respect to the

 

43



--------------------------------------------------------------------------------

Originators or with respect to the Receivables, shall refer to the Originators
or the Receivables in the aggregate.

(c) Any Loan Party shall fail to perform or observe any covenant contained in
Section 7.2 or 8.5 when due.

(d) Any Loan Party or Performance Guarantor shall fail to perform or observe any
other covenant or agreement under any Transaction Documents and such failure
shall remain unremedied for 30 days after the earlier of (i) an Executive
Officer of any of such Persons obtaining knowledge thereof, or (ii) written
notice thereof shall have been given to any Loan Party or Performance Guarantor
by any of the Agents or any Lender.

(e) Failure of any Borrower or the Collection Agent to pay any Debt (other than
the Obligations) when due or the default by any Borrower or the Collection Agent
in the performance of any term, provision or condition contained in any
agreement under which any such Debt was created or is governed, the effect of
which is to cause, or to permit the holder or holders of such Debt to cause,
such Debt to become due prior to its stated maturity; or any such Debt of any
Borrower or the Collection Agent shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

(f) Performance Guarantor, any Originator, the Servicer or any of their
respective Subsidiaries (other than the Collection Agent and Borrowers) shall
fail to make when due (whether at stated maturity, by acceleration, on demand or
otherwise, and after giving effect to any applicable grace period) any payment
of principal of or interest on any Material Debt, or Performance Guarantor, any
Originator, the Servicer or any of their respective Subsidiaries (other than the
Collection Agent and Borrowers) shall fail to observe or perform within any
applicable grace period any covenants or agreements contained in any agreements
or instruments relating to any of its Material Debt, or any other event shall
occur if the effect of such failure or other event is to accelerate, or to
permit the holder of such Material Debt or any other Person to accelerate, the
maturity of such Material Debt; or any such Material Debt shall be required to
be prepaid (other than by a regularly scheduled required prepayment or the
conversion of any Material Debt into another security) in whole or in part prior
to its stated maturity.

(g) An Event of Bankruptcy shall occur with respect to Performance Guarantor,
any Originator or any Loan Party.

(h) As at the end of any Calculation Period:

(i) the three-month rolling average Delinquency Ratio shall exceed 7.00%;

(ii) the three-month rolling average Pre-Default Ratio shall exceed 3.00%; or

(iii) the three-month rolling average Dilution Ratio shall exceed 10.00%.

(i) A Change of Control shall occur.

 

44



--------------------------------------------------------------------------------

 

(j) (i) One or more final judgments for the payment of money in an aggregate
amount of $12,300 or more shall be entered against any Borrower or the
Collection Agent or (ii) one or more final judgments for the payment of money in
an amount in excess of $25,000,000, individually or in the aggregate, shall be
entered against Performance Guarantor or any of its Subsidiaries (other than a
Borrower or the Collection Agent on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility), and such judgment
shall continue unsatisfied and in effect for thirty (30) consecutive days
without a stay of execution.

(k) (i) A “Termination Event” shall occur under one or more Receivables Sale
Agreement(s) with respect to any Material Originator(s), or (ii) any Material
Originator(s) shall for any reason cease(s) to transfer or cease(s) to have the
legal capacity or ability to transfer Transferred Assets to the applicable
Borrower(s) thereunder; provided, however, that such Termination Event,
cessation of transfers or loss of legal capacity or ability to transfer shall
not constitute an Amortization Event hereunder if (A) it arises from a Change of
Control of the type described in clause (b) of the definition of “Change of
Control” and (B) either (i) such Originator or group of Originators have not,
individually or in the aggregate, originated more than 20% of the amount of all
Eligible Receivables and Eligible Participation Interests during the twelve
months then most recently ended or (ii) the Agents have notified the Collection
Agent that they have reasonably determined that removal of the Transferred
Assets originated by such Material Originator(s) from the pool of Collateral
hereunder will not necessitate an amendment to any of the ratios in
Section 9.1(h), any of the defined terms used in Section 9.1(h) or any component
of the Required Reserve or any of the defined terms used therein.

(l) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of each of the Borrowers, or any Obligor
shall directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Administrative Agent for the benefit of
the Lenders shall cease to have a valid and perfected first priority security
interest in the Collateral.

(m) On any Settlement Date, after giving effect to payments made under
Section 1.4(b) on such date and the turnover of Collections by the Servicer on
such date and the application thereof to the Obligations in accordance with this
Agreement, the Coverage Percentage shall exceed 100%.

(n) The Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder.

(o) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Collateral and such lien
shall not have been released within fifteen (15) days, or the PBGC shall file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
Collateral.

(p) Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under

 

45



--------------------------------------------------------------------------------

Title IV of ERISA; or notice of intent to terminate a Material Plan (other than
pursuant to a standard termination under Section 4041(b) of ERISA) shall be
filed under Title IV of ERISA by any member of the ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $25,000,000.

(q) Any other event (including but not limited to any material adverse finding
in connection with the certification of any Originator as a provider under
TRICARE, Medicare or Medicaid) which has a material adverse effect on (i) the
ability of any Loan Party to perform its obligations under the Transaction
Documents to which it is a party or the Performance Guarantor to perform its
obligations under the Performance Undertaking, (ii) the legality, validity, or
enforceability of this Agreement or any other Transaction Document, (iii) the
Administrative Agent’s security interest in the Collateral generally or in any
significant portion of the Collateral, or (iv) the collectibility of the
Receivables generally or of any material portion of the Receivables.

(r) Except as otherwise permitted in Section 7.1(j), the New Sweep Account fails
to be subject to a Collection Account Agreement at any time.

(s) The Consolidated Leverage Ratio, as at the last day of any period of four
consecutive fiscal quarters of the Parent (or, if less, the number of full
fiscal quarters subsequent to the date hereof) ending with any fiscal quarter
set forth below, exceeds the ratio set forth in the chart below opposite such
fiscal quarter:

 

            Fiscal Quarter             

 

Consolidated Leverage Ratio

2010 Q4   5.25 to 1.00 2011 Q1   5.25 to 1.00 2011 Q2   5.25 to 1.00 2011 Q3  
5.00 to 1.00 2011 Q4   4.75 to 1.00 2012 Q1   4.75 to 1.00 2012 Q2   4.50 to
1.00 2012 Q3   4.50 to 1.00 2012 Q4   4.50 to 1.00 2013 Q1   4.25 to 1.00 2013
Q2   4.00 to 1.00 2013 Q3   4.00 to 1.00 2013 Q4   3.75 to 1.00 2014 Q1   3.75
to 1.00 2014 Q2   3.50 to 1.00 2014 Q3   3.50 to 1.00 2014 Q4   3.25 to 1.00
2015 Q1   3.00 to 1.00 2015 Q2   3.00 to 1.00 2015 Q3   3.00 to 1.00 2015 Q4  
3.00 to 1.00 2016 Q1   3.00 to 1.00 2016 Q2   3.00 to 1.00 2016 Q3   3.00 to
1.00 2016 Q4   3.00 to 1.00

 

46



--------------------------------------------------------------------------------

 

Section 9.2 Remedies.

Upon the occurrence and during the continuation of an Amortization Event, the
Administrative Agent may (with the consent of the Required Co-Agents), or upon
the direction of the Required Co-Agents shall, take any of the following
actions: (i) replace the Person then acting as Servicer if the Administrative
Agent has not already done so, (ii) declare the Amortization Date to have
occurred, whereupon the Aggregate Commitment (and, for the avoidance of doubt,
all individual Commitments) shall immediately terminate and the Amortization
Date shall forthwith occur, all without demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Loan Party and
Performance Guarantor; provided, however, that upon the occurrence of an Event
of Bankruptcy with respect to any Loan Party or Performance Guarantor, the
Amortization Date shall automatically occur and the Aggregate Commitment (and,
for the avoidance of doubt, all Commitments) shall automatically terminate, in
each case, without demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Loan Party and Performance Guarantor,
(iii) deliver the Collection Notices to the Collection Banks, (iv) exercise all
rights and remedies of a secured party upon default under the UCC and other
applicable laws, and (v) notify Obligors of the Administrative Agent’s security
interest in the Receivables and other Collateral. The aforementioned rights and
remedies shall be without limitation, and shall be in addition to all other
rights and remedies of the Agents and the other Secured Parties otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

ARTICLE X.

INDEMNIFICATION

Section 10.1 Indemnities by the Loan Parties.

Without limiting any other rights that the Administrative Agent or any other
Secured Party may have hereunder or under applicable law, (A) Borrowers, jointly
and severally, hereby agree to indemnify (and pay upon demand to) each of the
Agents, each of the Lenders, each Funding Source and each of the respective
assigns, officers, directors, agents and

 

47



--------------------------------------------------------------------------------

employees of the foregoing (each, an “Indemnified Party”) from and against any
and all damages, losses, claims, taxes, liabilities, costs, expenses and for all
other amounts payable, including reasonable attorneys’ fees actually incurred
(which attorneys may be employees of the Administrative Agent or such Lender)
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by an Indemnified Party of an interest in the Receivables, and
(B) each of the Collection Agent and the Servicer hereby agrees to indemnify
(and pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of its activities as Collection
Agent or Servicer hereunder excluding, however, in all of the foregoing
instances under the preceding clauses (A) and (B):

(a) Indemnified Amounts to the extent a final non-appealable judgment of a court
of competent jurisdiction holds that such Indemnified Amounts resulted from
gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c) taxes imposed on or measured by such Indemnified Party’s net income, and
franchise taxes and branch profit taxes imposed on it, by the jurisdiction under
the laws of which such Indemnified Party is organized or any political
subdivision thereof, and taxes imposed on or measured by such Indemnified
Party’s net income, and franchise taxes and branch profit taxes imposed on it,
by the jurisdiction in which such Indemnified Party’s principal executive office
is located or any political subdivision thereof;

provided, however, that nothing contained in this sentence shall limit the
liability of any Loan Party or limit the recourse of any Secured Party to any
Loan Party for amounts otherwise specifically provided to be paid by such Loan
Party under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, Borrowers, jointly and severally, shall indemnify the
Agents and the other Secured Parties for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to such Loan Party)
relating to or resulting from:

(i) any representation or warranty made by any Loan Party, the Performance
Guarantor or any Originator (or any officers of any such Person) under or in
connection with this Agreement, any other Transaction Document or any other
information or report delivered by any such Person pursuant hereto or thereto,
which shall have been false or incorrect when made or deemed made;

(ii) the failure by any Borrower, the Collection Agent, the Servicer or any
Originator to comply with any applicable law, rule or regulation with respect to
any Receivable or Contract related thereto, or the nonconformity of any
Receivable or Contract included therein with any such applicable law, rule or
regulation or any failure of any Originator to keep or perform any of its
obligations, express or implied, with

 

48



--------------------------------------------------------------------------------

respect to any Contract; or the failure of the account designated as the
Concentration Account to comply with any law, rule or regulation applicable to
so-called “Chain Home Office” accounts under Medicare and Medicaid regulations;

(iii) any failure of any Borrower, the Collection Agent, the Servicer or any
Originator to perform its duties, covenants or other obligations in accordance
with the provisions of this Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than a defense related to the
financial condition, or discharge in bankruptcy, of the Obligor) of the Obligor
to the payment of any Receivable (including, without limitation, a defense based
on such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or service related
to such Receivable or the furnishing or failure to furnish such merchandise or
services;

(vi) the commingling of Collections of Receivables at any time with other funds,
including, without limitation, proceeds of Lease Receivables (as defined in the
Receivables Sale Agreements);

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Advance, the Collateral or any other
investigation, litigation or proceeding relating to any Borrower, the Collection
Agent, the Servicer or any Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event;

(x) any failure of any Borrower to acquire and maintain legal and equitable
title to, and ownership of any of the Collateral from the applicable Originator,
free and clear of any Lien (other than as created hereunder); or any failure of
any Borrower to give reasonably equivalent value to the applicable Originator
under the Receivables Sale Agreement to which it is a party in consideration of
the transfer by such Originator of any Receivable, or any attempt by any Person
to void such transfer under statutory provisions or common law or equitable
action;

(xi) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Lenders, or to transfer to the Administrative Agent for the
benefit of the

 

49



--------------------------------------------------------------------------------

Secured Parties, a valid first priority perfected security interests in the
Collateral, free and clear of any Lien (except as created by the Transaction
Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Collateral, and the
proceeds thereof, whether at the time of any Advance or at any subsequent time;

(xiii) any action or omission by any Loan Party which reduces or impairs the
rights of the Administrative Agent or the Lenders with respect to any Collateral
or the value of any Collateral;

(xiv) any attempt by any Person to void any Advance or the Administrative
Agent’s security interest in the Collateral under statutory provisions or common
law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net Pool
Balance as (x) an Eligible Receivable to be an Eligible Receivable or (y) an
Eligible Participation Interest to be an Eligible Participation Interest, in
either case at the time so included.

Notwithstanding the foregoing, (A) the foregoing indemnification is not intended
to, and shall not, constitute a guarantee of the collectibility or payment of
the Receivables; and (B) nothing in this Section 10.1 shall require any Borrower
to indemnify the Indemnified Parties for Receivables which are not collected,
not paid or otherwise uncollectible on account of the insolvency, bankruptcy,
credit-worthiness or financial inability to pay of the applicable Obligor.

Section 10.2 Increased Cost and Reduced Return.

If after the date hereof, any Secured Party shall be charged any fee, expense or
increased cost on account of any Regulatory Change (i) that subjects any Secured
Party to any charge or withholding on or with respect to any Funding Agreement
or such Secured Party’s obligations under a Funding Agreement, or on or with
respect to the Receivables, or changes the basis of taxation of payments to any
Secured Party of any amounts payable under any Funding Agreement (except for
changes in the rate of tax on the overall net income of a Secured Party or taxes
excluded by Section 10.1) or (ii) that imposes, modifies or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of a Secured Party, or
credit extended by a Secured Party pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Secured Party of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Secured Party’s capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Secured Party under a Funding Agreement or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the applicable Co-Agent,
the Borrowers, jointly and severally, shall pay to such Co-Agent, for the
benefit of the

 

50



--------------------------------------------------------------------------------

relevant Secured Party, such amounts charged to such Secured Party or such
amounts to otherwise compensate such Secured Party for such increased cost or
such reduction.

Section 10.3 Other Costs and Expenses.

Subject to Section 7.1(d), Borrowers, jointly and severally, shall pay to the
Agents and the Lenders on demand all costs and out-of-pocket expenses in
connection with the preparation, execution, delivery and administration of this
Agreement and the other Transaction Documents, the transactions contemplated
hereby and thereby and the other documents to be delivered hereunder and
thereunder, including without limitation, the reasonable fees and out-of-pocket
expenses of legal counsel for the Agents and the Lenders (which such counsel may
be employees of the Agents or the Lenders) with respect thereto and with respect
to advising the Agents and the Lenders as to their respective rights and
remedies under this Agreement and the other Transaction Documents. Borrowers,
jointly and severally, shall pay to the Agents on demand any and all costs and
expenses of the Agents and the Lenders, if any, including reasonable counsel
fees and expenses actually incurred in connection with the enforcement of this
Agreement and the other Transaction Documents and the other documents delivered
hereunder and thereunder and in connection with any restructuring or workout of
this Agreement or such documents, or the administration of this Agreement or any
other Transaction Document following an Amortization Event.

ARTICLE XI.

THE AGENTS

Section 11.1 Authorization and Action.

(a) Each member of Victory’s Lender Group hereby irrevocably designates and
appoints BTMU as its Co-Agent hereunder and under the other Transaction
Documents and authorizes BTMU, as Co-Agent for Victory’s Lender Group, to take
such action on its behalf under the provisions of the Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Co-Agent by the terms of the Transaction Documents, together with such
other powers as are reasonably incidental thereto. Each member of TPF’s Lender
Group hereby irrevocably designates and appoints STRH as its Co-Agent hereunder
and under the other Transaction Documents and authorizes STRH, as Co-Agent for
TPF’s Lender Group, to take such action on its behalf under the provisions of
the Transaction Documents and to exercise such powers and perform such duties as
are expressly delegated to such Co-Agent by the terms of the Transaction
Documents, together with such other powers as are reasonably incidental thereto.
Each member of Market Street’s Lender Group hereby irrevocably designates and
appoints PNC as its Co-Agent hereunder and under the other Transaction Documents
and authorizes PNC, as Co-Agent for Market Street’s Lender Group, to take such
action on its behalf under the provisions of the Transaction Documents and to
exercise such powers and perform such duties as are expressly delegated to such
Co-Agent by the terms of the Transaction Documents, together with such other
powers as are reasonably incidental

 

51



--------------------------------------------------------------------------------

thereto. Each of the Secured Parties hereby irrevocably designates and appoints
PNC as Administrative Agent hereunder and under the other Transaction Documents,
and each Secured Party that becomes a party to this Agreement hereafter ratifies
such designation and appointment and authorizes the Administrative Agent to take
such action on its behalf under the provisions of the Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of the Transaction Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, none of the Agents shall
have any duties or responsibilities, except those expressly set forth in the
Transaction Documents to which it is a party, or any fiduciary relationship with
any Secured Party (whether or not included in such Agent’s Lender Group), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Agent shall be read into any Transaction
Document or otherwise exist against such Agent.

(b) The provisions of this Article XI are solely for the benefit of the Agents
and the Secured Parties, and none of the Loan Parties shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this Article
XI, except that this Article XI shall not affect any obligations which any of
the Agents or the Secured Parties may have to any of the Loan Parties under the
other provisions of this Agreement.

(c) In performing its functions and duties hereunder:

(i) each Co-Agent shall act solely as the agent of the members of its Lender
Group and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any of the Loan Parties or any of
their respective successors and assigns; and

(ii) the Administrative Agent shall act solely as the agent of the Secured
Parties and does not assume nor shall be deemed to have assumed any obligation
or relationship of trust or agency with or for any of the Loan Parties or any of
their respective successors and assigns.

Section 11.2 Delegation of Duties.

Each of the Agents may execute any of its duties hereunder or under any other
Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
None of the Agents shall be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.

Section 11.3 Exculpatory Provisions.

None of the Agents nor any of their directors, officers, agents or employees
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or them under or in

 

52



--------------------------------------------------------------------------------

connection with this Agreement or any other Transaction Document (except for
its, their or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Secured Parties for any recitals,
statements, representations or warranties made by any Loan Party contained in
this Agreement, any other Transaction Document or any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Loan
Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. None of the Agents shall be under any obligation to any
other Agent or any other Secured Party to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of the Loan Parties. None of the Agents shall
be deemed to have knowledge of any Amortization Event or Unmatured Amortization
Event unless such Agent has received notice from a Loan Party, another Agent or
another Secured Party.

Section 11.4 Reliance by Agents.

(a) Each of the Agents shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Borrowers), independent accountants and other
experts selected by such Agent. Each of the Agents shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of such of the Secured Parties in its Lender Group as it deems
appropriate and it shall first be indemnified to its satisfaction by the Secured
Parties in its Lender Group against any and all liability, cost and expense
which may be incurred by it by reason of taking or continuing to take any such
action, provided that unless and until an Agent shall have received such advice,
such Agent may take or refrain from taking any action, as such Agent shall deem
advisable and in the best interests of the Lenders.

(b) The Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, in accordance with a request of the Co-Agents or the
Required Co-Agents or all of the Lenders, as applicable, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and other Secured Parties.

Section 11.5 Non-Reliance on Other Agents and Other Lender.

Each Lender expressly acknowledges that none of the Agents, nor any of their
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations

 

53



--------------------------------------------------------------------------------

or warranties to it and that no act by any Agent hereafter taken, including,
without limitation, any Review of the affairs of any Loan Party, shall be deemed
to constitute any representation or warranty by such Agent. Each Lender
represents and warrants to each Agent that it has and will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of each Borrower and made its own decision
to enter into this Agreement, the Transaction Documents and all other documents
related thereto.

Section 11.6 Reimbursement and Indemnification.

Each Liquidity Bank agrees to reimburse and indemnify (a) its applicable
Co-Agent, (b) the Administrative Agent and its officers, directors, employees,
representatives and agents ratably according to their Pro Rata Shares of their
Lender Group’s Percentage of the Obligations, to the extent not paid or
reimbursed by the Loan Parties (i) for any amounts for which such Agent, acting
in its capacity as Agent, is entitled to reimbursement by the Loan Parties
hereunder and (ii) for any other expenses incurred by such Agent, in its
capacity as Agent and acting on behalf of the Lenders, in connection with the
administration and enforcement of the Liquidity Agreements and the Transaction
Documents.

Section 11.7 Agents in their Individual Capacities.

Each of the Agents and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Borrower or any Affiliate
of a Borrower as though such Agent were not an Agent hereunder. With respect to
the making of Loans pursuant to this Agreement, each of the Agents shall have
the same rights and powers under the Liquidity Agreements and the Transaction
Documents in its individual capacity as any Lender and may exercise the same as
though it were not an Agent, and the terms “Liquidity Bank,” “Lender,”
“Liquidity Banks” and “Lenders” shall include each of the Agents in its
individual capacity.

Section 11.8 Conflict Waivers.

(a) Each Co-Agent acts, or may in the future act: (i) as administrative agent
for such Co-Agent’s Conduit, (ii) as issuing and paying agent for such Conduit’s
Commercial Paper, (iii) to provide credit or liquidity enhancement for the
timely payment for such Conduit’s Commercial Paper and (iv) to provide other
services from time to time for such Conduit (collectively, the “Co-Agent
Roles”). Without limiting the generality of Sections 11.1 and 11.8, each of the
other Agents and the Lenders hereby acknowledges and consents to any and all
Co-Agent Roles and agrees that in connection with any Co-Agent Role, a Co-Agent
may take, or refrain from taking, any action which it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for its Conduit, the giving of notice to the Liquidity Banks in its Lender Group
of a mandatory purchase pursuant to the Liquidity Agreement for

 

54



--------------------------------------------------------------------------------

such Lender Group, and hereby acknowledges that neither the applicable Co-Agent
nor any of its Affiliates has any fiduciary duties hereunder to any Lender
(other than its Conduit) arising out of any Co-Agent Roles.

(b) The Administrative Agent acts, or may in the future act: (i) as a Co-Agent,
(ii) as LC Bank and/or as an LC Participant, (iii) as a Liquidity Bank for
Market Street’s or any other Conduit’s Lender Group, (iv) as administrative
agent for Market Street or any other Conduit, (v) as issuing and paying agent
for Market Street’s or any other Conduit’s Commercial Paper, (vi) to provide
credit or liquidity enhancement for the timely payment for Market Street’s or
any other Conduit’s Commercial Paper and (vii) to provide other services from
time to time for Market Street or any other Conduit (collectively, the
“Administrative Agent Roles”). Without limiting the generality of Sections 11.1
and 11.8, each of the other Agents and the Lenders hereby acknowledges and
consents to any and all Administrative Agent Roles and agrees that in connection
with any Administrative Agent Role, the Administrative Agent may take, or
refrain from taking, any action which it, in its discretion, deems appropriate,
and hereby acknowledges that neither the Administrative Agent nor any of its
Affiliates has any fiduciary duties hereunder to any Secured Party arising out
of any Administrative Agent Role.

Section 11.9 UCC Filings.

Each of the Secured Parties hereby expressly recognizes and agrees that the
Administrative Agent may be listed as the assignee or secured party of record on
the various UCC filings required to be made under the Transaction Documents in
order to perfect their respective interests in the Collateral, that such listing
shall be for administrative convenience only in creating a record or nominee
holder to take certain actions hereunder on behalf of the Secured Parties and
that such listing will not affect in any way the status of the Secured Parties
as the true parties in interest with respect to the Collateral. In addition,
such listing shall impose no duties on the Administrative Agent other than those
expressly and specifically undertaken in accordance with this Article XI.

Section 11.10 Successor Administrative Agent.

The Administrative Agent, upon five (5) days’ notice to the Loan Parties, the
other Agents and the Lenders, may voluntarily resign. If the Administrative
Agent shall voluntarily resign under this Agreement, then the Required Co-Agents
during such five-day period shall appoint, with the consent of the Collection
Agent, on behalf of Borrowers, from among the remaining Liquidity Banks, a
successor Administrative Agent, whereupon such successor Administrative Agent
shall succeed to the rights, powers and duties of the Administrative Agent and
the term “Administrative Agent” shall mean such successor agent, effective upon
its appointment, and the former Administrative Agent’s rights, powers and duties
as Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement. Upon resignation of any Agent in accordance with this
Section 11.10, the retiring Administrative Agent shall execute such UCC-3
assignments and amendments, and assignments and amendments of the Transaction
Documents, as may be necessary to give effect to its replacement by a successor
Administrative Agent. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XI and Article
X shall inure to its benefit as

 

55



--------------------------------------------------------------------------------

to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement.

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments.

(a) Each of the Agents, the Loan Parties and the Liquidity Banks hereby agrees
and consents to the complete or partial assignment by each Conduit of all or any
portion of its rights under, interest in, title to and obligations under this
Agreement to the Liquidity Banks in its Lender Group.

(b) Any Liquidity Bank or LC Participant may at any time and from time to time
assign to one or more Eligible Assignees reasonably acceptable to the
Administrative Agent and the LC Bank (each, a “Purchasing Lender”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement substantially in the form set forth in Exhibit V hereto (an
“Assignment Agreement”) executed by such Purchasing Lender and such selling
Liquidity Bank or LC Participant. The consent of the applicable Conduit shall be
required prior to the effectiveness of any such assignment by a Liquidity Bank
in such Conduit’s Lender Group. Each assignee of a Liquidity Bank or LC
Participant must (i) be an Eligible Assignee reasonably acceptable to the
Administrative Agent and the LC Bank and (ii) agree to deliver to the
Administrative Agent, the LC Bank and the applicable Co-Agent, promptly
following any request therefor by the Administrative Agent, the LC Bank, the
applicable Co-Agent or the applicable Conduit, an enforceability opinion in form
and substance satisfactory to the requesting Person. Upon delivery of an
executed Assignment Agreement to the Administrative Agent, the LC Bank and the
applicable Co-Agent, such selling Liquidity Bank or LC Participant shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Lender shall for all purposes be a Liquidity Bank or
LC Participant (as applicable) party to this Agreement and shall have all the
rights and obligations of a Liquidity Bank or LC Participant (as applicable)
hereunder and thereunder to the same extent as if it were an original party
hereto and thereto and no further consent or action by any Loan Party, the
Lenders or the Agents shall be required.

(c) Any Defaulting Lender shall, at the request of the Administrative Agent, the
LC Bank, any Co-Agent or the Collection Agent, assign all of its rights and
obligations hereunder to a willing Eligible Assignee identified by such
requesting party (with the prior written consent of the Administrative Agent,
the LC Bank, the Required Co-Agents and, so long as no Amortization Event has
occurred and is continuing, the Collection Agent); provided that such Defaulting
Lender receives payment in full, pursuant to an Assignment Agreement, of an
amount equal to the Obligations then owing to such Defaulting Lender.

(d) Any Liquidity Bank or LC Participant may pledge or assign any of its rights
(including, without limitation, rights to payment of principal and interest)
under this Agreement to any Federal Reserve Bank without notice to or consent of
any Loan Party, any other Lender or any Agent; provided, that no such pledge or
assignment shall release such Liquidity Bank or LC

 

56



--------------------------------------------------------------------------------

Participant from any of its obligations under this Agreement or substitute such
pledgee or assignee for such Liquidity Bank or LC Participant as a party hereto.

(e) No Loan Party may assign any of its rights or obligations under this
Agreement without the prior written consent of each of the Agents and each of
the Lenders.

Section 12.2 Participations.

Any Lender may, in the ordinary course of its business at any time sell to one
or more Persons (each, a “Participant”) participating interests in its Pro Rata
Share of its Lender Group’s Percentage of Aggregate Commitment, its Loans, its
Commitment, its Liquidity Commitment or any other interest of such Lender
hereunder or under the Liquidity Agreement. Notwithstanding any such sale by a
Lender of a participating interest to a Participant, such Lender’s rights and
obligations under this Agreement and such Liquidity Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance of
its obligations hereunder and under the Liquidity Agreement, and the Loan
Parties, the Lenders and the Agents shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the applicable Liquidity Agreement. Each Lender agrees that
any agreement between such Lender and any such Participant in respect of such
participating interest shall not restrict such Lender’s right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 14.1(b)(i).

ARTICLE XIII.

SECURITY INTEREST

Section 13.1 Grant of Security Interest.

To secure the due and punctual payment of the Obligations, whether now or
hereafter existing, due or to become due, direct or indirect, or absolute or
contingent, including, without limitation, all Indemnified Amounts, in each case
pro rata according to the respective amounts thereof, (a) each Borrower hereby
grants to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in, all of such Borrower’s right, title and interest, whether
now owned and existing or hereafter arising in and to all of the Private
Receivables, the Gift Shop Receipts, the Government Receivables and the
Participation Interests therein, the Related Security, the Collections and all
proceeds of the foregoing, and (b) the Collection Agent hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in, all of the Collection Agent’s right, title and interest, whether
now owned and existing or hereafter arising in and to the Blocked Sweep Account
and all funds from time to time deposited therein (all of the property described
in the foregoing clauses (a) and (b), collectively, the “Collateral”).

 

57



--------------------------------------------------------------------------------

 

Section 13.2 Termination after Final Payout Date.

Each of the Secured Parties hereby authorizes the Administrative Agent, and the
Administrative Agent hereby agrees, promptly after the Final Payout Date to
execute and deliver to the Collection Agent such UCC termination statements as
may be necessary to terminate the Administrative Agent’s security interest in
and Lien upon the Collateral, all at Borrowers’ expense. Upon the Final Payout
Date, all right, title and interest of the Administrative Agent and the other
Secured Parties in and to the Collateral shall terminate.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Waivers and Amendments.

(a) No failure or delay on the part of any Agent or any Lender in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

(b) No provision of this Agreement or any other Transaction Document may be
amended, supplemented, modified or waived except in writing signed by the LC
Bank, the Borrowers, Administrative Agent and the Required Co-Agents, provided,
however, that no such modification or waiver shall:

(i) without the consent of each affected Lender, (A) extend the Facility
Termination Date or the date of any payment or deposit of Collections by any
Loan Party, (B) reduce the rate or extend the time of payment of Interest or any
CP Costs (or any component of Interest or CP Costs), (C) reduce any fee payable
to any Agent for the benefit of the Lenders, (D) except pursuant to Article XII
hereof, change the amount of the principal of any Lender, any Liquidity Bank’s
Pro Rata Share or any Liquidity Bank’s Commitment, (E) amend, modify or waive
any provision of the definition of Required Co-Agents or this Section 14.1(b),
(F) consent to or permit the assignment or transfer by any Borrower or the
Collection Agent of any of its rights and obligations under this Agreement,
(G) change the definition of “Eligible Receivable,” “Loss Reserve,” “Dilution
Reserve,” “Yield Reserve,” “Servicing Reserve,” “Servicing Fee Rate,” “Required
Reserve” or “Required Reserve Factor Floor” or (H) amend or modify any defined
term (or any defined term used directly or indirectly in such defined term) used
in clauses (A) through (G) above in a manner that would circumvent the intention
of the restrictions set forth in such clauses; or

(ii) without the written consent of any affected Co-Agent, amend, modify or
waive any provision of this Agreement or any other Transaction Document if the
effect thereof is to affect the rights or duties of such Co-Agent or any member
of its Lender Group.

 

58



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, (i) without the consent of the Liquidity Banks,
but with the consent of Borrowers, the applicable Co-Agent may direct the
Administrative Agent to amend this Agreement solely to add additional Persons as
Liquidity Banks hereunder and (ii) the Agents, the Required Co-Agents and the
Conduits may enter into amendments to modify any of the terms or provisions of
Article XI, Article XII or Section 14.13 without the consent of any Borrower,
provided that such amendment has no negative impact upon any Borrower. Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Lenders equally and shall be binding upon all parties to this
Agreement.

Section 14.2 Notices.

Except as provided in this Section 14.2, all communications and notices provided
for hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth on
the signature pages hereof or at such other address or telecopy number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective
(i) if given by telecopy, upon the receipt thereof, (ii) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (iii) if given by any other means, when
received at the address specified in this Section 14.2. The Collection Agent, on
behalf of Borrowers, hereby authorizes the Co-Agents to effect Advances and
Interest Period selections based on telephonic notices made by any Person whom
the applicable Co-Agent in good faith believes to be acting on behalf of the
Collection Agent. The Collection Agent, on behalf of Borrowers, agrees to
deliver promptly to the applicable Co-Agent a written confirmation of each
telephonic notice signed by an authorized officer of the Collection Agent;
provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by the applicable Co-Agent, the records of the applicable Co-Agent shall
govern absent manifest error.

Section 14.3 Ratable Payments.

If (a) any Lender, whether by setoff or otherwise, has payment made to it with
respect to any portion of the Obligations owing to such Lender (other than
payments received pursuant to Section 10.2 or 10.3) in a greater proportion than
that received by any other Lender in such Lender’s Lender Group entitled to
receive a ratable share of such Obligations, such Lender agrees, promptly upon
demand, to purchase for cash without recourse or warranty a portion of such
Obligations held by the other Lenders in such Lender’s Lender Group so that
after such purchase each Lender in such Lender Group will hold its Pro Rata
Share of such Obligations and (b) any Lender Group, whether by set off or
otherwise, has payment made to such Lender Group (other than payments received
pursuant to Section 10.2 or 10.3) in a greater proportion than that received by
the other Lender Group entitled to receive a ratable share of such Obligations,
the Lenders in such Lender Group agree, promptly upon demand, to purchase for
cash without recourse or warranty a portion of such Obligations held by the
other Lender

 

59



--------------------------------------------------------------------------------

Group so that after such purchase each Lender in such Lender Group, taken
together, will hold its Lender Group’s Percentage of such Obligations; provided
that in the case of the preceding clauses (a) and (b), if all or any portion of
such excess amount is thereafter recovered from such Lender or Lender Group, as
applicable, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.

Section 14.4 Protection of Administrative Agent’s Security Interest.

(a) Each of the Loan Parties agrees that from time to time, at its expense, it
will promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that any of the Agents may
request, to perfect, protect or more fully evidence the Administrative Agent’s
security interest for the benefit of the Secured Parties in the Collateral, or
to enable any Secured Party to exercise and enforce their rights and remedies
hereunder. At any time after the occurrence of an Amortization Event, the
Administrative Agent may, or the Administrative Agent may direct any Borrower or
the Servicer to, notify the Obligors of Receivables, at Borrowers’ joint and
several expense, of the security interests of the Administrative Agent for the
benefit of the Secured Parties under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Administrative Agent or its designee. Such Borrower or the
Servicer (as applicable) shall, at any Secured Party’s request, withhold the
identity of such Secured Party in any such notification.

(b) If any Loan Party fails to perform any of its obligations hereunder, the
Administrative Agent or any Secured Party may (but shall not be required to)
perform, or cause performance of, such obligations, and the Administrative
Agent’s or such Secured Party’s costs and expenses incurred in connection
therewith shall be payable by Borrowers, jointly and severally, as provided in
Section 10.3. Each Loan Party irrevocably authorizes the Administrative Agent at
any time and from time to time in the sole discretion of the Administrative
Agent, and appoints the Administrative Agent as its attorney-in-fact, to act on
behalf of such Loan Party (i) to execute (if required) on behalf of each
Borrower as debtor and to file financing statements necessary or desirable in
the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Administrative Agent, on behalf
of the Secured Parties, in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, for the benefit of the Secured
Parties. This appointment is coupled with an interest and is irrevocable.

Section 14.5 Confidentiality of Borrowers’ Information.

Each of the Agents and the Lenders agrees to keep information obtained by it
pursuant to the Transaction Documents confidential in accordance with such
Agent’s or Lender’s customary practices and in accordance with applicable law
and agrees that it will only use such information in connection with the
transactions contemplated hereby and not disclose any of such information other
than (a) to such Agent’s or Lender’s employees, representatives, directors,
attorneys, auditors, agents, professional advisors, trustees or affiliates who
are advised

 

60



--------------------------------------------------------------------------------

of the confidential nature thereof (“Related Persons”) solely for the purposes
of evaluating, administering and enforcing the transactions contemplated by the
Transaction Documents and making any necessary business judgments with respect
thereto, (b) to the extent such information presently is or hereafter becomes
available to such Agent or Lender on a non-confidential basis from a Person not
an Affiliate of such Agent or Lender not known to such Lender to be violating a
confidentiality obligation by such disclosure, (c) to the extent disclosure is
required by any Law, subpoena or judicial order or process (provided that notice
of such requirement or order shall be promptly furnished to the applicable Loan
Party unless such notice is legally prohibited) or requested or required by
bank, securities, insurance or investment company regulations or auditors or any
administrative body or commission to whose jurisdiction such Agent or Lender may
be subject, (d) to any nationally recognized statistical rating organization,
(e) to assignees or participants, prospective assignees or participants, or
Related Persons of the foregoing, in each case who agree to be bound by the
provisions of this Section 14.5, (f) to the extent required in connection with
any litigation between any Loan Party and any Lender with respect to the Loans
or any Transaction Document, (g) to any dealer or placement agent for such
party’s Commercial Paper Notes, who (i) in the good faith belief of such party,
has a need to know such confidential information, (ii) is informed by such party
of the confidential nature of such information and the terms of this
Section 14.5 and (iii) has agreed in writing to be bound by the provisions of
this Section 14.5, (h) to any Liquidity Bank (whether or not on the date of
disclosure, such Liquidity Bank continues to be an Eligible Assignee), or to any
other actual or potential permitted assignee or Participant permitted under
Article XII who has agreed to be bound by the provisions of this Section 14.5,
(i) Related Persons with respect to the foregoing, (j) without limiting the
generality of clause (d) above, to any rating agency that maintains a rating for
such party’s Commercial Paper Notes or is considering the issuance of such a
rating, for the purposes of reviewing the credit of any Lender in connection
with such rating, (k) to any other party to this Agreement (and any independent
attorneys and auditors of such party), for the purposes contemplated hereby,
(l) to any entity that provides a surety bond or other credit enhancement to
either Conduit solely for the purpose of providing such surety bond or other
credit enhancement and not for any other purpose, (m) in connection with the
enforcement of this Agreement or any other Transaction Document to the extent
required to exercise rights against the Collateral, (n) Related Persons with
respect to the foregoing, or (o) with the applicable Loan Party’s prior written
consent. In addition, each of the Lenders and the Agents may disclose on a “no
name” basis to any actual or potential investor in Commercial Paper Notes
information regarding the nature of this Agreement, the basic terms hereof
(including without limitation the amount and nature of the Aggregate Commitment
and the Advances), the nature, amount and status of the Receivables, and the
current and/or historical ratios of losses to liquidations and/or outstandings
with respect to the Receivables. This Section 14.5 shall survive termination of
this Agreement.

Section 14.6 Confidentiality of Program Information.

(a) Confidential Information. Each party hereto acknowledges that the Lenders
and the Agents regard the structure of the transactions contemplated by this
Agreement to be proprietary, and each such party agrees that:

 

61



--------------------------------------------------------------------------------

 

(i) it will not disclose without the prior consent of each Lender or each Agent
(other than to the directors, employees, auditors, counsel or affiliates
(collectively, “representatives”) of such party, each of whom shall be informed
by such party of the confidential nature of the Program Information (as defined
below) and of the terms of this Section 14.6): (A) any information regarding the
pricing in, or copies of, the Liquidity Agreements or the Fee Letters, or
(B) any information which is furnished by either Lender or any Agent to such
party and which is designated by such Lender or such Agent to such party in
writing or otherwise as confidential or not otherwise available to the general
public (the information referred to in clauses (A) and (B) is collectively
referred to as the “Program Information”); provided, however, that such party
may disclose any such Program Information (1) as may be required by any
municipal, state, federal or other regulatory body having or claiming to have
jurisdiction over such party, including, without limitation, the SEC, (2) in
order to comply with any law, order, regulation, regulatory request or ruling
applicable to such party, (3) subject to subsection (c) below, in the event such
party is legally compelled (by interrogatories, requests for information or
copies, subpoena, civil investigative demand or similar process) to disclose any
such Program Information, (4) in financial statements as required by GAAP or
(5) to any nationally recognized statistical rating organization;

(ii) it will use the Program Information solely for the purposes of evaluating,
administering and enforcing the transactions contemplated by the Transaction
Documents and making any necessary business judgments with respect thereto; and

(iii) it will, upon demand, return (and cause each of its representatives to
return) to the applicable Co-Agent, all documents or other written material
received from the applicable Lender or Agent in connection with (a)(i)(B) above
and all copies thereof made by such party which contain the Program Information.

(b) Availability of Confidential Information. This Section 14.6 shall be
inoperative as to such portions of the Program Information which are or become
generally available to the public or such party on a nonconfidential basis from
a source other than a Lender or an Agent or were known to such party on a
nonconfidential basis prior to its disclosure by a Lender or an Agent.

(c) Legal Compulsion to Disclose. In the event that any party or anyone to whom
such party or its representatives transmits the Program Information is requested
or becomes legally compelled (by interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Program Information, such party will provide the applicable Lender or
Agent with prompt written notice so that such Lender or Agent may seek a
protective order or other appropriate remedy and/or, if it so chooses, agree
that such party may disclose such Program Information pursuant to such request
or legal compulsion. In the event that such protective order or other remedy is
not obtained, or such Lender or Agent agrees that such Program Information may
be disclosed, such party will furnish only that portion of the Program
Information which (in such party’s good faith judgment) is legally required to
be furnished and

 

62



--------------------------------------------------------------------------------

will exercise reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded the Program Information.

(d) Survival. This Section 14.6 shall survive termination of this Agreement.

Section 14.7 Bankruptcy Petition.

Each of the parties hereto hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit, it will not institute against, or join any other
Person in instituting against, such Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States. This
Section 14.7 shall survive termination of this Agreement.

Section 14.8 Limitation of Liability.

Except with respect to any claim arising out of the willful misconduct or gross
negligence of any Lender or any Agent, no claim may be made by any Loan Party or
any other Person against any Lender or any Agent or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Loan Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor. Notwithstanding
anything in this Agreement to the contrary, no Conduit shall have any obligation
to pay any amount required to be paid by it hereunder in excess of any amount
available to it after paying or making provision for the payment in full of its
Commercial Paper. All payment obligations of each Conduit hereunder are
contingent on the availability to such Conduit of funds in excess of the amounts
necessary to pay in full when due its Commercial Paper; and each of the other
parties hereto agrees that it will not have a claim, as defined under
Section 101(5) of the Bankruptcy Code, if and to the extent that any such
payment obligation owed to it by such Conduit exceeds the amount available to
such Conduit to pay such amount after paying or making provision for the payment
in full of its Commercial Paper; provided however, that if any Conduit is unable
to fund its full portion of any Advance, such Conduit’s Liquidity Banks shall
fund that portion of the applicable Advance. The provisions of this Section 14.8
will survive termination of this Agreement and payment in full of such Conduit’s
Commercial Paper.

Section 14.9 CHOICE OF LAW.

 

63



--------------------------------------------------------------------------------

 

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF AND EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTEREST
OF BORROWER OR THE SECURITY INTEREST OF THE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

Section 14.10 CONSENT TO JURISDICTION.

EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AGREEMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST THE
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF
MANHATTAN, NEW YORK.

Section 14.11 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

Section 14.12 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject

 

64



--------------------------------------------------------------------------------

matter hereof and shall constitute the entire agreement among the parties hereto
with respect to the subject matter hereof superseding all prior oral or written
understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Loan Party pursuant to
Article V, (ii) the indemnification and payment provisions of Section 1.15 and
Article X, and Sections 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.

Section 14.13 Counterparts; Severability; Section References.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

Section 14.14 Business Associate Agreement; Health Care Data Privacy and
Security Requirements.

(a) Definitions. “HIPAA” means the Health Insurance Portability and
Accountability Act of 1996. “HITECH” means the Health Information Technology for
Economic and Clinical Health Act “HIPAA Regulations” means HIPAA, HITECH and all
regulations promulgated thereunder, including, but not limited to those set
forth under 45 C.F.R. Parts 160, 162 and 164, as amended from time to time.
“Business Associate” refers severally and not jointly to each of the Agents,
Borrowers, the Collection Agent, any successor Servicer to UHS of Delaware
appointed by the Agents pursuant to this Agreement, and any sub-contractor or
agent thereof, respectively. All other terms used, but not otherwise defined in
this Section, shall have the same meaning as those terms defined in the HIPAA
Regulations.

(b) Privacy. In accordance with the purposes of this Agreement, the Loan Parties
and each Business Associate agrees that any use, disclosure or request of
protected health information, as that term is defined in the HIPAA Regulations
(“PHI”), shall be limited, to the extent

 

65



--------------------------------------------------------------------------------

practicable, to the limited data set, as that term is defined under the HIPAA
Regulations, or, if needed by such party, to the minimum necessary to accomplish
the intended purpose of such use, disclosure, or request, respectively, for the
specific purposes set forth in this Agreement. Each Loan Party and Business
Associate agrees not to use, disclose or request any PHI received from UHS of
Delaware or another Loan Party, or created by any Business Associate, other than
as permitted by this Agreement and the HIPAA Regulations. Each Loan Party and
Business Associate agrees to implement administrative, physical and technical
safeguards that reasonably and appropriately protect the confidentiality,
integrity, and availability of any PHI created, maintained, or transmitted
pursuant to this Agreement. Each Business Associate will provide access to an
individual’s PHI upon the reasonable request of UHS of Delaware, will make any
amendments to an individual’s PHI as directed by UHS of Delaware, and will
maintain a record of disclosures of PHI as required for UHS of Delaware to make
an accounting to the individual as required by the HIPAA Regulations. Each
Business Associate will promptly report to UHS of Delaware any breach, use or
disclosure of an individual’s PHI not provided for by this Agreement of which
such Business Associate becomes aware. In the event that any Business Associate
contracts with any sub-contractors or agents and provides them with an
individual’s PHI, such Business Associate shall indicate in any agreement with
such sub-contractor or agent, respectively, that each agrees to the same privacy
and security requirements and restrictions and conditions that apply to such
Business Associate with respect to the individual’s PHI and as set forth under
the HIPAA Regulations. Each Business Associate will, upon reasonable notice,
make its internal practices, books, and records relating to the use and
disclosure of PHI available to the Secretary of the U.S. Department of Health
and Human Services (the “Secretary”) and to UHS of Delaware to the extent
required for determining compliance with this Section and the HIPAA Regulations.
Notwithstanding the foregoing, no legal privilege shall be deemed waived by any
Business Associate or UHS of Delaware by virtue of this clause (b) of this
Section. UHS of Delaware and the other Loan Parties may terminate this Agreement
or cease to provide PHI to any Business Associate, in either case, without
penalty or recourse, if it determines that any Business Associate has violated a
material term of this Section or applicable law that is not cured within thirty
(30) calendar days after delivery of the notice of violation to all of the
Business Associates or, in lieu of termination, UHS of Delaware, in its sole
discretion, may report any breach to the Secretary. Upon such termination or
cessation or upon termination of this Agreement for any reason, each Business
Associate and its sub-contractors or agents agree to return or to destroy all
PHI and retain no copies (and to certify to such actions) unless otherwise
agreed by UHS of Delaware or such return or disclosure is not reasonably
feasible (in which case, at no additional cost to UHS of Delaware, each Business
Associate will extend the protections of this Section to the PHI that such
Business Associate maintains and limit any further uses and disclosures of the
PHI to the purposes that make the return or destruction of the PHI not
feasible).

(c) Security. Each Business Associate shall adopt, implement and maintain
throughout the term of this Agreement security policies, procedures, and
practices, administrative, physical and technical safeguards, and security
mechanisms that reasonably and adequately protect the confidentiality,
integrity, and availability of the PHI that it creates, receives, maintains, or
transmits on behalf of UHS of Delaware or another Loan Party (“Business
Associate Safeguards”), and each Business Associate shall require its
sub-contractors or agents to adopt

 

66



--------------------------------------------------------------------------------

Business Associate Safeguards that are equally appropriate and adequate. UHS of
Delaware and the other Loan Parties may terminate this Agreement or cease to
provide PHI to any Business Associate, at any time, without penalty, if UHS of
Delaware determines, in its sole discretion, that the Business Associate
Safeguards are unsatisfactory.

(d) EDI. If any Business Associate conducts all or any portion of its business
or pays any claim in a transaction covered by the Electronic Data Interchange
(“EDI”) Rule on behalf of UHS of Delaware or another Loan Party, then Business
Associate covenants and warrants that it shall and shall require its agents
and/or subcontractors to comply with the requirements of the EDI Rule that are
applicable to UHS of Delaware or such other Loan Party.

(e) Benefit. This Section is not intended to create any right in or obligations
to any Person that is not a party to this Agreement, including individuals.

(f) Mitigation. In addition to any rights of indemnification contained in this
Agreement, each Business Associate will take commercially reasonable steps to
mitigate any harm caused by its breach of this Section and/or reimburse UHS of
Delaware for the cost of commercially reasonable mitigation based upon, arising
out of or attributable to the acts or omissions of such Business Associate, its
employees, officers, directors, agents, or sub-contractors for uses or
disclosures in violation of this Section.

(g) Amendment. Each of the Business Associates and UHS of Delaware agree to
amend this Section in such manner as is reasonably necessary to comply with any
amendment of (i) HIPAA, HITECH or other applicable law, (ii) the HIPAA
Regulations or other applicable regulations, or (iii) any applicable court
decision or binding governmental policy. If the parties are unable to agree on
an amendment within 30 days of notice from UHS of Delaware to each Business
Associate of the requirement to amend this Section, UHS of Delaware and the
other Loan Parties may, at the option of UHS of Delaware, terminate this
Agreement or cease to provide PHI to any Business Associate with whom UHS of
Delaware has been unable so to agree, upon written notice to the Business
Associates.

(h) Survival. This Section and the confidentiality, privacy, security, and other
requirements established herein shall survive termination of this Agreement.

 

67



--------------------------------------------------------------------------------

 

(i) Interpretation. Any ambiguity in this Section shall be resolved in favor of
a meaning that permits UHS of Delaware and the other Loan Parties to comply with
the HIPAA Regulations and the EDI Rule.

(j) Several Liability of Business Associates. No Business Associate shall have
any liability to UHS of Delaware or any third party of any kind or nature,
whether such liability is asserted on the basis of contract, tort (including
negligence or strict liability), or otherwise, arising from the failure of any
other Business Associate to fulfill its obligations under this Section.

Section 14.15 Ratification. After giving effect to this Agreement and each of
the other agreements, documents and instruments contemplated in connection
herewith, the Performance Undertaking, along with each of the provisions
thereof, remains in full force and effect and is hereby ratified and reaffirmed
by the Performance Guarantor and each of the other parties hereto.

<Signature pages follow>

 

68



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

AIKEN REGIONAL RECEIVABLES, L.L.C.,

AUBURN REGIONAL RECEIVABLES, L.L.C.,

DISTRICT HOSPITAL PARTNERS RECEIVABLES, L.L.C.,

FORT DUNCAN MEDICAL RECEIVABLES, L.L.C.,

LANCASTER HOSPITAL RECEIVABLES, L.L.C.,

LAREDO REGIONAL RECEIVABLES, L.L.C.,

MANATEE MEMORIAL RECEIVABLES, L.L.C.,

MCALLEN HOSPITALS RECEIVABLES, L.L.C.,

NORTHWEST TEXAS HEALTHCARE RECEIVABLES, L.L.C.,

SPARKS FAMILY HOSPITAL RECEIVABLES, L.L.C.,

SUMMERLIN HOSPITAL RECEIVABLES, L.L.C.,

TEXOMA HEALTHCARE SYSTEM RECEIVABLES, L.L.C.

UHS OF OKLAHOMA RECEIVABLES, L.L.C.,

UHS-CORONA RECEIVABLES, L.L.C.,

RANCHO SPRINGS RECEIVABLES, L.L.C.,

VALLEY HEALTH SYSTEM RECEIVABLES, L.L.C. AND

WELLINGTON REGIONAL RECEIVABLES, L.L.C., AS BORROWERS

 

By:

  

/s/ CHERYL K. RAMAGANO

  

Name:

   Cheryl K. Ramagano      

Title:

   Treasurer          Address:    367 S. Gulph Road          King of Prussia, PA
19406-0958          Attention: Cheryl Ramagano          Phone: (610) 768-3402   
      Fax:     (610) 382-4407   

 

  S-1  

Amended and Restated

Credit and Security Agreement



--------------------------------------------------------------------------------

 

UHS RECEIVABLES CORP., AS COLLECTION AGENT

  

By:

  

/s/ CHERYL K. RAMAGANO

  

Name:

   Cheryl K. Ramagano      

Title:

   Vice President & Treasurer          Address:    367 S. Gulph Road         
King of Prussia, PA 19406-0958          Attention: Cheryl Ramagano         
Phone: (610) 768-3402          Fax:     (610) 382-4407   

UHS OF DELAWARE, INC., AS SERVICER

  

By:

  

/s/ CHERYL K. RAMAGANO

  

Name:

   Cheryl K. Ramagano      

Title:

   Vice President & Treasurer          Address:    367 S. Gulph Road         
King of Prussia, PA 19406-0958          Attention: Cheryl Ramagano         
Phone: (610) 768-3402          Fax:     (610) 382-4407   

UNIVERSAL HEALTH SERVICES, INC., AS PERFORMANCE GUARANTOR

  

By:

  

/s/ CHERYL K. RAMAGANO

  

Name:

   Cheryl K. Ramagano      

Title:

   Vice President & Treasurer          Address:    367 S. Gulph Road         
King of Prussia, PA 19406-0958          Attention: Cheryl Ramagano         
Phone: (610) 768-3402          Fax:     (610) 382-4407   

 

 

  S-2  

Amended and Restated

Credit and Security Agreement



--------------------------------------------------------------------------------

 

VICTORY RECEIVABLES CORPORATION, AS A CONDUIT

  

By:

  

/s/ FRANK B. BILOTTA

  

Name:

   Frank B. Bilotta      

Title:

   President          Address:    Victory Receivables Corporation          114
West 47th Street, Suite 2310         

New York, NY 10036

Attn: Frank B. Bilotta

Tel: (212) 295-2777

         Fax: (212) 302-5151          With a copy to BTMU (as Co-Agent)   

 

  S-3  

Amended and Restated

Credit and Security Agreement



--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, AS LIQUIDITY

BANK AND LC PARTICIPANT FOR VICTORY’S LENDER GROUP

  

By:

  

/s/ BRIAN MCNANY

  

Name:

   Brian McNany      

Title:

   Authorized Signatory          Address:    The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch          1251 Avenue of the Americas         

New York, NY 10020

Attention: Securitization Group

Telephone: (212) 782-6957

         Facsimile: (212) 782-6448   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, AS CO-AGENT

FOR VICTORY’S LENDER GROUP

  

By:

  

/s/ ADITYA REDDY

  

Name:

   Aditya Reddy   

Title:

   Senior Vice President          Address:    The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch          1251 Avenue of the Americas         

New York, NY 10020

Attention: Securitization Group

Telephone: (212) 782-6957

         Facsimile: (212) 782-6448   

 

  S-4  

Amended and Restated

Credit and Security Agreement



--------------------------------------------------------------------------------

 

THREE PILLARS FUNDING LLC, AS A CONDUIT

  

By:

  

/s/ DORIS J. HEARN

  

Name:

   Doris J. Hearn      

Title:

   Vice President          Address:    c/o AMACAR Group, L.L.C.          6525
Morrison Boulevard          Suite 319          Charlotte, North Carolina 28211
         Attention: Doris J. Hearn          Phone: (704) 365-0569         
Fax:     (704) 365-1362   

 

  S-5  

Amended and Restated

Credit and Security Agreement



--------------------------------------------------------------------------------

 

SUNTRUST BANK, AS LIQUIDITY BANK AND

LC PARTICIPANT FOR TPF’S LENDER GROUP

  

By:

  

/s/ DANA DHARIWAL

  

Name:

   Dana Dhariwal      

Title:

   Director          Address:    SunTrust Robinson Humphrey, Inc.          Mail
Code GA-ATL-1907          303 Peachtree Street N.E., 23rd Floor         
Atlanta, GA 30308          Attention: Jim Pirouz          Telephone:
404.813.5017          Fax: 404.588.7497          E-mail:
k.james.pirouz@suntrust.com   

 

 

 

 

  S-6  

Amended and Restated

Credit and Security Agreement



--------------------------------------------------------------------------------

 

SUNTRUST ROBINSON HUMPHREY, INC., AS CO-AGENT for

TPF’s Lender Group

  

By:

  

/s/ JOSEPH R. FRANKE

  

Name:

   Joseph R. Franke     

Title:

   Director         Address:   SunTrust Robinson Humphrey, Inc.         Mail
Code GA-ATL-3950         303 Peachtree Street N.E., 24th Floor         Atlanta,
GA 30308         Attention: Michael Peden         Telephone: 404.813.5006      
  Fax: 404.813.0000         E-mail: michael.peden@suntrust.com   

 

  S-7  

Amended and Restated

Credit and Security Agreement



--------------------------------------------------------------------------------

 

MARKET STREET FUNDING LLC, AS A CONDUIT

  

By:

  

/s/ DORIS J. HEARN

  

Name:

   Doris J. Hearn      

Title:

   Vice President          Address:    Market Street Funding LLC          c/o
AMACAR Group, L.L.C.         

6525 Morrison Blvd., Suite 318

Charlotte, North Carolina 28211

         Attention: Douglas K. Johnson         

Telephone: (704) 365-0569

Facsimile: (704) 365-1362

         With a copy to PNC (as Co-Agent)   

 

  S-8  

Amended and Restated

Credit and Security Agreement



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, AS LC PARTICIPANT AND

LIQUIDITY BANK FOR MARKET STREET’S LENDER GROUP AND AS LC

BANK

  

By:

  

/s/ JOSEPH A. SERIANNI

  

Name:

   Joseph A. Serianni      

Title:

   SVP          Address:    PNC Bank, National Association          1600 Market
Street          Philadelphia, PA 19103          Attention: Karin Takiff, Senior
Vice President          Telephone: 215-585-6506          Facsimile: 215-585-1222
         email: karin.takiff@pnc.com    With a Copy to PNC (as Co-Agent)   

 

  S-9  

Amended and Restated

Credit and Security Agreement



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, AS CO-AGENT FOR MARKET

STREET’S LENDER GROUP AND AS ADMINISTRATIVE AGENT

  

By:

  

/s/ WILLIAM FALCON

  

Name:

   William Falcon      

Title:

   Vice President          Address:    PNC Bank, National Association         
One PNC Plaza          249 Fifth Avenue          Pittsburgh, Pennsylvania
15222-2707          Attention: William Falcon          Telephone: (412) 762-5442
         Facsimile: (412) 762-9184   

 

  S-10  

Amended and Restated

Credit and Security Agreement



--------------------------------------------------------------------------------

 

EXHIBIT I

DEFINITIONS

As used in this Agreement, (a) capitalized terms used and not otherwise defined
in this Agreement (whether or note included in the list below) shall have the
meanings attributed thereto in the Receivables Sale Agreements, and (b) the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

“Adjusted LC Participation Amount” means, at any time, the LC Participation
Amount less the amount of cash collateral held in the LC Collateral Account at
such time.

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if (a) the controlling Person owns 10-50% of
any class of voting securities of the controlled Person only if it also
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise, or (b) if the controlling Person owns more
than 50% of any class of voting securities of the controlled Person.

“Agents” means the Administrative Agent and the Co-Agents.

“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Lender Group Commitments of all Lender Groups (excluding the Lender Group
Commitment of any Defaulting Lender’s Lender Group). As of the date hereof, the
Aggregate Commitment is $240,000,000.

“Aggregate Principal” means, on any date of determination, the aggregate
outstanding principal amount of all Loans outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Agreement” means this Amended and Restated Credit and Security Agreement, as it
may be amended or modified and in effect from time to time.

 

I-1



--------------------------------------------------------------------------------

 

“Alternate Base Rate” means for any day, the rate per annum equal to the higher
as of such day of (i) the Prime Rate, or (ii) one-half of one percent (0.50%)
above the Federal Funds Rate. For purposes of determining the Alternate Base
Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change.

“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 (other than
Section 6.2(d)(ii)(B)) are not satisfied, (ii) the Business Day immediately
prior to the occurrence of an Event of Bankruptcy with respect to any Loan
Party, (iii) the Business Day specified in a written notice from the
Administrative Agent following the occurrence of any other Amortization Event,
and (iv) the date which is 10 Business Days after the Administrative Agent’s
receipt of written notice from the Collection Agent, on behalf of Borrowers,
that Borrowers wish to terminate the facility evidenced by this Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Applicable Percentage” means, on any date of determination, the “Applicable
Margin for Eurodollar Loans” as set forth in the “Applicable Pricing Grid” (as
each of the foregoing terms is defined in the Parent Credit Agreement).

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, company
controller, treasurer or chief financial officer.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended and in effect
from time to time (11 U.S.C. § 101 et seq.) and any successor statute thereto.

“Blocked Sweep Account” means account no. 81884-16729 in the Collection Agent’s
name at Bank of America, N.A., in Chicago, Illinois.

“Borrower(s)” has the meaning set forth in the preamble to this Agreement.

“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve.

“Borrowing Date” means a Business Day on which an Advance is made hereunder.

“Borrowing Notice” has the meaning set forth in Section 1.2.

 

I-2



--------------------------------------------------------------------------------

 

“Broken Funding Costs” means for any CP Rate Loan or LIBO Rate Loan which:
(a) in the case of a CP Rate Loan, has its principal reduced without compliance
by Borrowers (or the Collection Agent on their behalf) with the notice
requirements hereunder, (b) in the case of a CP Rate Loan or a LIBO Rate Loan,
does not become subject to an Aggregate Reduction following the delivery of any
Reduction Notice, (c) in the case of a CP Rate Loan, is assigned under the
Liquidity Agreement, or (d) in the case of a LIBO Rate Loan, is terminated or
reduced prior to the last day of its Interest Period, an amount equal to the
excess, if any, of (i) the CP Costs or Interest (as applicable) that would have
accrued during the remainder of the Interest Periods or the tranche periods for
Commercial Paper determined by the Administrative Agent to relate to such Loan
(as applicable) subsequent to the date of such reduction, assignment or
termination (or in respect of clause (b) above, the date such Aggregate
Reduction was designated to occur pursuant to the Reduction Notice) of the
principal of such Loan if such reduction, assignment or termination had not
occurred or such Reduction Notice had not been delivered, over (ii) the sum of
(x) to the extent all or a portion of such principal is allocated to another
Loan, the amount of CP Costs or Interest actually accrued during the remainder
of such period on such principal for the new Loan, and (y) to the extent such
principal is not allocated to another Loan, the income, if any, actually
received during the remainder of such period by the holder of such Loan from
investing the portion of such principal not so allocated. In the event that the
amount referred to in clause (B) exceeds the amount referred to in clause (A),
the relevant Lender or Lenders agree to pay to the Collection Agent, for the
benefit of Borrowers, the amount of such excess. All Broken Funding Costs shall
be due and payable hereunder upon demand.

“BTMU” has the meaning set forth in the preamble to this Agreement.

“Business Associate” has the meaning set forth in Section 14.14.

“Business Associate Safeguards” has the meaning set forth in Section 14.14.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Pittsburgh, Pennsylvania, and The Depository
Trust Company of New York is open for business, and, if the applicable Business
Day relates to any computation or payment to be made with respect to the LIBO
Rate, any day on which dealings in dollar deposits are carried on in the London
interbank market.

“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement. The final Calculation Period shall terminate
on the Final Payout Date. Notwithstanding the foregoing, for purposes of
determining the Interest and CP Costs payable pursuant to Sections 3.3 and 4.2
on any Settlement Date that occurs on and after the Amortization Date,
Calculation Period shall be deemed to mean every day preceding such Settlement
Date.

“Change of Control” has the meaning provided in the Receivables Sale Agreements.

“Co-Agent” means each Person acting as agent on behalf of a Lender Group and
designated as a Co-Agent for such Lender Group in the preamble and on the
signature pages to

 

I-3



--------------------------------------------------------------------------------

this Agreement or any other Person who becomes a party to this Agreement as a
Co-Agent pursuant to an Assignment Agreement.

“Co-Agent Account” means, with respect to any Lender Group, the account set up
to receive payments for such Lender Group as specified by the related Co-Agent
from time to time in writing to the Collection Agent and the Administrative
Agent. As of the date hereof, the Co-Agent Accounts are the following:

 

  (i) for Market Street’s Lender Group:

 

  (A) with respect to the “Structuring Fee” as set forth in the Fee Letter:

PNC Bank, National Association

ABA No: 043 000 096

DDA No: 1-188375

Reference: Cost Center 0087001

Account Name: PNC Capital Markets LLC

Attention: Charlene Wilson

 

  (B) with respect to all other payments, fees and expenses:

PNC Bank, National Association

ABA No: 043 000 096

AC No: 1002422076

Reference: UHS Receivables Corp.

Account Name: Market Street Funding LLC

A/C: Market Street Funding LLC

 

  (ii) for Victory’s Lender Group:

Deutsche Bank Trust Company Americas, New York, NY

ABA No: 021-001-033

AC No: 01-41-9647

Beneficiary: Trust and Securities Services

Payment Details PORT VICTORY.20

Ref. Universal Health

 

  (iii) for TPF’s Lender Group:

 

  (A) with respect to the “Structuring Fee” as set forth in the Fee Letter:

SunTrust Bank

ABA No. 061000104

AC No: 8801898605

Acct. Name: SunTrust Robinson Humphrey Operating Account

Reference: Universal Health Services

Attention: James Watkins

 

I-4



--------------------------------------------------------------------------------

 

  (B) with respect to all other payments, fees and expenses:

SunTrust Bank

ABA No. 061000104

AC No: 8800171236

Acct. Name: Three Pillars Funding LLC

Reference: Universal Health Services

Attention: James Watkins

“Collateral” has the meaning set forth in Section 13.1.

“Collection Account” has the meaning provided in the Receivables Sale
Agreements.

“Collection Account Agreement” means a deposit account control agreement by and
among a Collection Bank, the Collection Agent and the Administrative Agent, in
form reasonably acceptable to the Administrative Agent.

“Collection Bank” has the meaning provided in the Receivables Sale Agreements.

“Collection Notice” means a notice from the Administrative Agent to a Collection
Bank in the form attached to each Collection Account Agreement.

“Collections” has the meaning provided in the Receivables Sale Agreements.

“Commercial Paper” means promissory notes of any Conduit issued by such Conduit,
in each case, in the commercial paper market.

“Commitment” means, with respect to any Liquidity Bank or LC Participant, as
applicable, the maximum aggregate amount which such Liquidity Bank or LC
Participant is obligated to pay hereunder on account of all Loans and all
drawings under all Letters of Credit, on a combined basis, as set forth with
respect to such Liquidity Bank or LC Participant on Schedule A to this Agreement
or in the Assignment Agreement pursuant to which it became a Liquidity Bank or
LC Participant hereunder, as such amount may be modified in connection with any
subsequent assignment pursuant to Article XII of this Agreement or in connection
with a change in the Aggregate Commitment pursuant to Section 1.1(c) or 1.1(d).
As the context so requires, “Commitment” with respect to any Liquidity Bank or
LC Participant or the LC Bank, as applicable, shall also be deemed to include
such Person’s obligation hereunder to make Loans or participation advances to
the LC Bank or, in the case of the LC Bank, to issue Letters of Credit, as
applicable, on the terms and subject to the conditions set forth herein.

“Concentration Account” means an account that qualifies as a “Chain Home Office”
account under applicable regulations applicable to Government Receivables and as
of the date hereof, is account no. 81885-03047 in the Collection Agent’s name at
Bank of America, N.A., in Chicago, Illinois.

 

I-5



--------------------------------------------------------------------------------

 

“Conduit” means each commercial paper conduit that is a party to this Agreement,
as a lender, or that becomes a party to this Agreement, as a lender pursuant to
an Assignment Agreement or otherwise. As of the date hereof, the Conduits are
Market Street, Victory and TPF.

“Consolidated Leverage Ratio” has the meaning set forth on Schedule C to this
Agreement.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Contract” has the meaning provided in the Receivables Sale Agreements.

“Coverage Percentage” means, at any time, a fraction expressed as a percentage
and computed as follows:

Aggregate Principal + Adjusted LC Participation Amount

Borrowing Base

“CP Costs” means, for any Conduit and for any period and with respect to any
Loan (or portion thereof) funded by such Conduit through the issuance of
Commercial Paper, the weighted average cost (as determined by such Conduit (or
by its Co-Agent on its behalf) which shall include commissions and fees of
placement agents and dealers, incremental carrying costs incurred with respect
to Commercial Paper maturing on dates other than those on which corresponding
funds are received by such Conduit, other borrowings by such Conduit (other than
under its Liquidity Agreement) and any other costs and expenses associated with
the issuance of Commercial Paper) of or related to the issuance of Commercial
Paper that is allocated, in whole or in part, by such Conduit (or by its
Co-Agent on its behalf) to fund or maintain such Loan (or portion thereof) (and
which may be also allocated in part to the funding of other assets of such
Conduit (including, in the case of Commercial Paper issued on a discount, such
discount)); provided that notwithstanding anything in the Agreement or the other
Transaction Documents to the contrary, the Loan Parties agree that any amounts
payable to such Conduit in respect of interest for any period with respect to
any Loan (or portion thereof) funded by such Conduit through the issuance of
Commercial Paper shall include an amount equal to the portion of the face amount
of the outstanding Commercial Paper issued to fund or maintain such Loan (or
portion thereof) that corresponds to the portion of the proceeds of such
Commercial Paper that was used to pay the interest component of maturing
Commercial Paper issued to fund or maintain such Loan (or portion thereof), to
the extent that such Conduit had not received payments of interest in respect of
such interest component prior to the maturity date of such maturing Commercial
Paper (for purposes of the foregoing, the “interest component” of Commercial
Paper equals the excess of the face amount thereof over the net proceeds
received by such Conduit from the issuance of Commercial Paper, except that if
such Commercial Paper

 

I-6



--------------------------------------------------------------------------------

is issued on an interest-bearing basis its “interest component” will equal the
amount of interest accruing on such Commercial Paper through maturity thereof).

“CP Rate Loan” means, for each Loan of a Conduit prior to the time, if any, when
(i) it is refinanced with a Liquidity Funding pursuant to the Liquidity
Agreement, (ii) such Conduit otherwise ceases to fund or maintain such Loan
through the issuance of Commercial Paper or (iii) the occurrence of an
Amortization Event and the commencement of the accrual of Interest thereon at
the Default Rate.

“Credit and Collection Policy” has the meaning provided in the Receivables Sale
Agreements.

“Cut-Off Date” means the last day of a Calculation Period.

“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
outstanding balance of all Eligible Receivables and Eligible Participation
Interests as of the most recent Cut-Off Date, by (ii) Net Eligible Billings for
the three (3) Calculation Periods including and immediately preceding such
Cut-Off Date.

“Debt” has the meaning provided in the Receivables Sale Agreements.

“Deemed Collections” means Collections deemed received by Borrowers under
Section 1.4(a).

“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the six (6) Calculation Periods ending on such Cut-Off Date,
by (ii) the Net Pool Balance as of such Cut-off Date.

“Default Rate” means a rate per annum equal to the sum of (i) the greater of
(x) the Alternate Base Rate and (y) the LIBO Rate plus (ii) 2.00%, changing when
and as the Alternate Base Rate changes.

“Defaulted Receivable” means a Receivable or Participation Interest: (i) as to
which the Obligor thereof has suffered an Event of Bankruptcy; (ii) which,
consistent with the Credit and Collection Policy, would be written off the
applicable Borrower’s books as uncollectible; or (iii) as to which any payment,
or part thereof, remains unpaid for 181 days or more from the original invoice
date for such payment.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder or has failed to make available
to the LC Bank any portion of any amount due by it under Section 1.10(b), in
either case, within one Business Day of the date when such Loan was required to
be made or such amount was due hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due unless such
failure is the subject of a good faith dispute or has been cured, (c) has
notified any Loan Party, the Administrative Agent or the LC Bank in writing that
it does not intend to comply with

 

I-7



--------------------------------------------------------------------------------

any of its funding obligations under this Agreement or has made a public
statement that it does not intend to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits to extend
credit, or (d) has become the subject of an Event of Insolvency.

“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Eligible Receivables and Eligible Participation
Interests that were Delinquent Receivables at such time divided by (ii) the
aggregate Outstanding Balance of all Eligible Receivables and Eligible
Participation Interests at such time.

“Delinquent Receivable” means a Receivable or Participation Interest as to which
any payment, or part thereof, remains unpaid for 121-150 days from the original
invoice date for such payment.

“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a).

“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate Net Eligible Billings generated
by the Originators during the Calculation Period ending on such Cut-Off Date, by
(ii) the Net Pool Balance as of such Cut-Off Date.

“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances of Eligible Receivables and Eligible Participation
Interests due to Dilutions during the Calculation Period ending on such Cut-Off
Date, by (ii) the aggregate Net Eligible Billings generated by the Originators
during the Calculation Period immediately prior to the Calculation Period ending
on such Cut-Off Date.

“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of:

(a) the sum of (i) two (2) times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times

(b) the Dilution Horizon Ratio as of the immediately preceding Cut-Off Date.

“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (b) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(a) of this definition and the denominator of which is
equal to the amount calculated in (i)(b) of this definition.

“Drawing Date” has the meaning set forth in Section 1.10(b).

 

I-8



--------------------------------------------------------------------------------

 

“Eligible Assignee” means a commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its parent holding
company’s) short-term securities equal to or higher than (i) A-1 by S&P and
(ii) P-1 by Moody’s.

“Eligible Investments” means book-entry securities entered on the books of the
registrar of such securities and held in the name or on behalf of the
Administrative Agent, negotiable instruments or securities represented by
instruments in bearer or registered form registered in the name of the
Administrative Agent or its nominee which evidence:

(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the United States;

(b) insured demand deposits, time deposits or certificates of deposit of any
commercial bank that (i) is a member of the Federal Reserve System, (ii) issues
(or the parent of which issues) commercial paper rated, at the time of the
investment or contractual commitment to invest therein, as described in clause
(d), (iii) is organized under the laws of the United States or any state thereof
and (iv) has combined capital and surplus of at least $500,000,000;

(c) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clauses (a) and (b) above entered into with
any bank of the type described in clause (b) above;

(d) commercial paper (maturing no later than the Business Day prior to the first
Settlement Date (Yield and Fees) following the date of purchase) having, at the
time of the investment or contractual commitment to invest therein, the highest
short-term rating from each of S&P and Moody’s;

(e) investments in no-load money market funds having a rating from each rating
agency rating such fund in its highest investment category (including such funds
for which the Administrative Agent or any of its Affiliates is investment
manager or advisor); and

(f) any other investments agreed upon between the Collection Agent, on behalf of
Borrowers, and the Administrative Agent.

“Eligible Participation Interest” means a Participation Interest in a Government
Receivable:

(i) which is included in an Eligible Payor Class;

(ii) which arises under Medicare, TRICARE or a Medicaid program;

(iii) which is not a Defaulted Receivable;

(iv) which by its terms is due and payable within 60 days of the original
billing date therefor;

 

I-9



--------------------------------------------------------------------------------

 

(v) which is an “account” within the meaning of Section 9-102(a)(2) of the UCC
of all applicable jurisdictions;

(vi) which is denominated and payable only in United States dollars in the
United States;

(vii) which is evidenced by an invoice and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense
other than as required by law;

(viii) which represents an obligation to pay a specified sum of money,
contingent only upon the sale of goods or the provision of services by the
applicable Originator;

(ix) which does not contravene any law, rule or regulation applicable thereto
(including, without limitation, any law, rule and regulation relating to truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no part of the Contract related thereto is in violation of any such law,
rule or regulation;

(x) which satisfies in all material respects all applicable requirements of the
Credit and Collection Policy;

(xi) which was generated in the ordinary course of the applicable Originator’s
business;

(xii) which arises solely from the sale of medications, medical supplies or
medical devices or the provision of health care services to the related Obligor
by the applicable Originator, and not by any other Person (in whole or in part);

(xiii) which is not subject to any dispute, right of rescission, or asserted
counterclaim and, except as required by applicable law, is not subject to any
setoff, chargeback, deduction or any other defense of the applicable Obligor
against the applicable Originator or any other Lien; provided, however, that if
such dispute, setoff, chargeback, deduction, counterclaim or defense affects
only a portion of the Outstanding Balance of such Government Receivable, then a
Participation Interest in such Government Receivable may be deemed an Eligible
Participation Interest to the extent of the portion of such Outstanding Balance
which is not so affected;

(xiv) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor;

(xv) as to which all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to a Borrower under and in
accordance

 

I-10



--------------------------------------------------------------------------------

with the applicable Receivables Sale Agreement, and such Borrower has good and
marketable title thereto free and clear of any Lien; and

(xvi) which is payable into a Lock-Box or Collection Account in a manner
consistent with the arrangements described in Section 7.1(j).

“Eligible Payor Class” means any group of Obligors of a type listed on Exhibit
VIII hereto.

“Eligible Receivable” means, at any time, a Private Receivable:

(i) which is included in an Eligible Payor Class; provided, however, that the
aggregate Outstanding Balance of all Receivables included in Eligible Payor
Classes G and Q that may be included as Eligible Receivables shall not exceed
2.5% of the aggregate Outstanding Balance of all Eligible Receivables;

(ii) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision of the United States
and has its chief executive office in the United States; or (b) is not an
Affiliate of any of the parties hereto; or (c) is not a government or a
governmental subdivision or agency;

(iii) (a) which is not a Defaulted Receivable or (b) owing from an Obligor as to
which more than 50% of the aggregate Outstanding Balance of all Private
Receivables owing from such Obligor are Defaulted Receivables (provided that
amounts determined pursuant to (b) shall be limited to the largest 20 Obligors);

(iv) which by its terms is due and payable within 60 days of the original
billing date therefor;

(v) which is an “account” within the meaning of Section 9-102(a)(2) of the UCC
of all applicable jurisdictions;

(vi) which is denominated and payable only in United States dollars in the
United States;

(vii) which arises under a Contract which, together with such Private
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense;

(viii) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator;

(ix) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit

 

I-11



--------------------------------------------------------------------------------

opportunity, fair debt collection practices and privacy) and with respect to
which no part of the Contract related thereto is in violation of any such law,
rule or regulation;

(x) which satisfies in all material respects all applicable requirements of the
Credit and Collection Policy;

(xi) which was generated in the ordinary course of the applicable Originator’s
business;

(xii) which arises solely from the sale of medications, medical supplies or
medical devices or the provision of health care services to the related Obligor
by the applicable Originator, and not by any other Person (in whole or in part);

(xiii) which is not subject to any dispute, right of rescission, setoff,
counterclaim (chargeback or deduction), or any other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against the
applicable Originator or any other Lien, and the Obligor thereon holds no right
as against such Originator to cause such Originator to repurchase the
medications or medical supplies the sale of which shall have given rise to such
Private Receivable (except with respect to sale discounts effected pursuant to
the Contract, or defective goods returned in accordance with the terms of the
Contract); provided, however, that if such dispute, offset, counterclaim or
defense affects only a portion of the Outstanding Balance of such Private
Receivable, then such Receivable may be deemed an Eligible Receivable to the
extent of the portion of such Outstanding Balance which is not so affected, and
provided further, that Private Receivables of any Obligor which has any accounts
payable by the applicable Originator or by a wholly-owned Subsidiary of such
Originator (thus giving rise to a potential offset against such Private
Receivables) may be treated as Eligible Receivables to the extent that the
Obligor of such Private Receivables has agreed pursuant to a written agreement
in form and substance satisfactory to the Agents, that such Private Receivables
shall not be subject to such offset;

(xiv) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Private Receivable required to
be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor;

(xv) as to which all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to a Borrower under and in
accordance with the applicable Receivables Sale Agreement, and such Borrower has
good and marketable title thereto free and clear of any Lien; and

(xvi) which is payable into a Lock-Box or Collection Account in a manner
consistent with the arrangements described in Section 7.1(j).

“Equity Interests” has the meaning provided in the Receivables Sale Agreements.

“ERISA” has the meaning provided in the Receivables Sale Agreements.

 

I-12



--------------------------------------------------------------------------------

 

“ERISA Affiliate” has the meaning provided in the Receivables Sale Agreements.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.

“Executive Officer” has the meaning provided in the Receivables Sale Agreements.

“Facility Account” means the Collection Agent’s account no. 81889-03045 (ABA no.
026-009-593, ref: Commercial Paper Proceeds) at Bank of America, N.A., in
Chicago, Illinois.

“Facility Termination Date” means the earlier of (i) October 25, 2013 and
(ii) the Amortization Date.

“Federal Funds Effective Rate” means, for any day, the per annum rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the

 

I-13



--------------------------------------------------------------------------------

Composite 3:30 p.m. Quotations, the rate for such day will be the arithmetic
mean as determined by the Administrative Agent of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York City selected by the Administrative Agent.

“Fee Letter” means that certain letter agreement dated as of the date hereof
among Borrowers and the Agents, as it may be amended or modified and in effect
from time to time.

“Final Payout Date” means the date on which (i) all Obligations have been paid
in full, (ii) the Aggregate Commitment has been terminated and (iii) the LC
Participation Amount has been reduced to zero ($0).

“Finance Charges” has the meaning provided in the Receivables Sale Agreements.

“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreements and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of a Conduit.

“Funding Source” means (i) any Liquidity Bank or (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to a Conduit.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Gift Shop Receipt” has the meaning set forth in the Receivables Sale
Agreements.

“Governmental Acts” has the meaning set forth in Section 1.15.

“Government Receivable” has the meaning set forth in the Receivables Sale
Agreements.

“HIPAA” has the meaning set forth in Section 14.14.

“Indemnified Amounts” has the meaning specified in Section 10.1.

“Indemnified Party” has the meaning specified in Section 10.1.

“Independent Manager” shall mean a Person who (i) is not and has not been for at
least five (5) years: (a) a stockholder, director, officer, employee, partner,
member, attorney or counsel of any Borrower or any Affiliate of any of them
(except as director of UHS Receivables Corp.); (b) a customer, supplier or other
Person who derives its purchases or revenues (other than any fee paid to such
director or manager as compensation for such director or manager to serve as an
Independent Manager) from its activities with any Borrower or any Affiliate of
any Borrower (a “Business Party”); (c) a Person controlling or under common
control with any such

 

I-14



--------------------------------------------------------------------------------

stockholder, partner, member, director, officer, attorney, counsel or Business
Party; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, attorney, counsel or Business
Party and (ii) has, (a) prior experience as an Independent Manager for a
corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Managers thereof before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (b) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. For purposes of this definition only,
“control” shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise or
(ii) the ownership, direct or indirect, of no less than 51% of the voting
securities of such Person, and the terms “controlled”, “controlling” and “common
control” shall have correlative meanings.

“Initial Valuation Adjustment” means, with respect to any Receivable, a
reduction to the book value thereof made on the original invoice date for such
receivable.

“Interest” means for each respective Interest Period relating to Loans of the
Liquidity Banks, an amount equal to the product of the applicable Interest Rate
for each Loan multiplied by the principal of such Loan for each day elapsed
during such Interest Period, annualized on a 360 (or 365 or 366, as applicable,
with respect to Interest calculated by reference to the Prime Rate) day basis.

“Interest Period” means, with respect to any Loan funded or maintained by a
Lender other than through the issuance of Commercial Paper:

(a) if Interest for such Loan is calculated on the basis of the LIBO Rate, a
period of one, two, three or six months, or such other period as may be mutually
agreeable to the applicable Co-Agent and the Collection Agent, on behalf of
Borrowers, commencing on a Business Day selected by such Co-Agent; provided that
in the absence of such selection by the applicable Co-Agent, each such Interest
Period for such Loan shall be a Calculation Period (in the case of an Interest
Period of one-month) or multiple Calculation Periods (in the case of an Interest
Period exceeding one-month); or

(b) if Interest for such Loan is calculated on the basis of the Alternate Base
Rate, a period commencing and ending on a Business Day selected by the
applicable Co-Agent; provided that no such period shall exceed one month and, in
the absence of such selection by the applicable Co-Agent, such Interest Periods
for such Loan shall be the Calculation Periods.

In the case of any Interest Period for any Loan which commences before the
Amortization Date and would otherwise end on a date occurring after the
Amortization Date, such Interest Period shall end on the Amortization Date. The
duration of each Interest Period which commences after the Amortization Date
shall be of such duration as selected by the applicable Co-Agent.

 

I-15



--------------------------------------------------------------------------------

 

“Interest Rate” means, with respect to each Loan of the Liquidity Banks or any
other Loan being funded or maintained by a Lender other than through the
issuance of Commercial Paper, the LIBO Rate, the Alternate Base Rate or the
Default Rate, as applicable.

“Laws” means, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any governmental authority charged with
the enforcement thereof.

“LC Bank” has the meaning set forth in the preamble to this Agreement.

“LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Administrative Agent (for the benefit
of the LC Bank and the LC Participants), or such other account as may be so
designated as such by the Administrative Agent.

“LC Participant” means each Person listed as such (and its respective
Commitment) for each Lender Group as set forth on the signature pages of this
Agreement or in any Assignment Agreement pursuant to which it became a party
hereto.

“LC Participation Amount” means, at any time, the excess, if any, of
(a) aggregate face amount of the outstanding Letters of Credit at such time over
(b) the amount of any drawings made under such Letters of Credit.

“Lender” means each Conduit, each Liquidity Bank, each LC Participant and the LC
Bank.

“Lender Group” means, with respect to any Conduit, (i) such Conduit, (ii) its
Liquidity Bank(s), (iii) its Co-Agent, (iv) it’s LC Participant(s) and (v) with
respect to Market Street, the LC Bank and the Administrative Agent.

“Lender Group Commitment” means, with respect to any Lender Group the amount set
forth as the Lender Group Commitment for such Lender Group on Schedule A to this
Agreement. The parties hereto acknowledge and agree that any such Lender Group
Commitment may be less than the sum of the Commitments of the Lenders within the
relevant Lender Group.

“Lender Group Exposure” means, with respect to any Lender Group, the sum of
(a) the aggregate outstanding principal amount of all Loans held by the Lenders
in such Lender Group, plus (b) the related LC Participant’s Ratable LC Share of
the LC Participation Amount.

“Lender Group Exposure Percentage” means, with respect to any Lender Group, a
fraction, expressed as a percentage, (a) the numerator of which is such Lender
Group’s Lender Group Exposure and (b) the denominator of which is the sum of
(i) the Aggregate Principal plus (ii) the LC Participation Amount.

“Letter of Credit” has the meaning set forth in Section 1.7.

“Letter of Credit Application” has the meaning set forth in Section 1.8(a).

 

I-16



--------------------------------------------------------------------------------

 

“LIBO Rate” means, for any Interest Period, (i) (a) the rate per annum
determined on the basis of the offered rate for deposits in U.S. dollars of
amounts equal or comparable to the principal amount of the related Loan offered
for a term comparable to such Interest Period, which rates appear on a Bloomberg
L.P. terminal, displayed under the address “US0001M <Index> Q <Go>” effective as
of 11:00 A.M., London time, two Business Days prior to the first day of such
Interest Period, provided that if no such offered rates appear on such page, the
LIBO Rate for such Interest Period will be the arithmetic average (rounded
upwards, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
fewer than two major banks in New York, New York, selected by the Administrative
Agent, at approximately 10:00 a.m. (New York time), two Business Days prior to
the first day of such Interest Period, for deposits in U.S. dollars offered by
leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Loan, divided by (b) one minus
the maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Interest Period plus (ii) the
Applicable Percentage per annum.

“LIBO Rate Loan” means a Loan which bears interest at the LIBO Rate.

“Lien” has the meaning specified in the Receivables Sale Agreements.

“Liquidity Agreements” means the liquidity asset purchase agreement between the
Conduit of any Lender Group and the Liquidity Banks of such Lender Group.

“Liquidity Banks” means, with respect to each Conduit and each Lender Group, the
bank(s) or other financial institution(s) identified on the signature pages
hereto as the Liquidity Bank for such Conduit and Lender Group, together with
their respective successors and permitted assigns.

“Liquidity Commitment” means, as to each Liquidity Bank in any Lender Group, its
commitment to such Lender Group’s Conduit under the Liquidity Agreements.

“Liquidity Funding” means (a) a purchase made by any Liquidity Bank pursuant to
its Liquidity Commitment of all or any portion of, or any undivided interest in,
an applicable Conduit’s Loans, (b) any Loan made by a Liquidity Bank in lieu of
such Conduit pursuant to Section 1.1, (c) any purchase of a Loan made by a
Liquidity Bank pursuant to Section 1.7 or (d) any Loan deemed made by an LC
Participant pursuant to Section 1.10(c).

“Loan” means any loan made by a Lender to Borrowers, jointly and severally,
pursuant to this Agreement (including, without limitation, any Liquidity Funding
and any loan deemed made pursuant to Section 1.10(c)). Each Loan shall either be
a CP Rate Loan, an Alternate Base Rate Loan or a LIBO Rate Loan, determined in
accordance with the terms of this Agreement.

“Loan Parties” has the meaning set forth in the preamble to this Agreement.

“Lock-Box” has the meaning provided in the Receivables Sale Agreements.

 

I-17



--------------------------------------------------------------------------------

 

“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.0, times (b) the highest three-month rolling average
Pre-Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.

“Market Street” has the meaning set forth in the preamble to this Agreement.

“Material Adverse Effect” means (i) any material adverse effect on the business,
operations, financial condition or assets of the Parent and its Restricted
Subsidiaries, taken as a whole, (ii) any material adverse effect on the ability
of any Loan Party or to perform its obligations under the Transaction Documents
to which it is a party, (iii) any material adverse effect on the legality,
validity or enforceability of the Agreement or any other Transaction Document,
(iv) any material adverse effect on the Administrative Agent’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or Collections with respect thereto, or (v) any material
adverse effect on the collectibility of the Receivables generally or of any
material portion of the Receivables.

“Material Debt” means Debt in an aggregate principal amount exceeding
$25,000,000.

“Material Originator(s)” means any Originator or group of Originators who,
individually or in the aggregate, have originated more than 10% of (x) the
aggregate Eligible Receivables or (y) the aggregate Participation Interests,
during the twelve months then most recently ended.

“Material Plan” has the meaning provided in the Receivables Sale Agreements.

“Medicaid” has the meaning provided in the Receivables Sale Agreements.

“Medicare” has the meaning provided in the Receivables Sale Agreements.

“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.

“Monthly Reporting Date” means the 2nd Business Day prior to each Settlement
Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Eligible Billings” means, for any Calculation Period, the aggregate amount
of invoices billed to Obligors belonging to an Eligible Payor Class during such
Calculation Period, less the aggregate amount of Initial Valuation Adjustments
pertaining to such invoices.

“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables and Eligible Participation Interests at such time reduced
by the aggregate amount by which the Outstanding Balance of the Eligible
Receivables and Eligible Participation

 

I-18



--------------------------------------------------------------------------------

Interests exceeds the applicable Obligor Concentration Limits or Special Obligor
Concentration Limits.

“Obligations” means, at any time, any and all obligations of either of the Loan
Parties to any of the Secured Parties arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising, due or
accrued, absolute or contingent, including, without limitation, obligations in
respect of Aggregate Principal, the Reimbursement Obligation, CP Costs,
Interest, fees under the Fee Letter, Broken Funding Costs and Indemnified
Amounts.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Obligor Concentration Limit” means, at any time:

(a) In relation to all Government Receivables, 40% of the Eligible Receivables
and Eligible Participation Interests, in the aggregate; and

(b) In relation to the aggregate outstanding principal balance of Private
Receivables owed by any single Obligor together with the aggregate outstanding
principal balance of Private Receivables owed by such Obligor’s Affiliates, the
applicable concentration limit shall be determined according to public debt
rating of such Obligor based the following table:

 

S&P Rating

   Moody’s Rating    Allowable % of the
Eligible Receivables
and Eligible
Participation Interests,
in the aggregate

A-1+ or at least AA-

   P-1 or at least A2    10.00%

A-1 or at least A

   P-1 or at least A2    8.00%

A-2 or at least A-

   P-2 or at least Baa1    6.00%

A-3 or at least BBB-

   P-3 or at least Baa3    5.00%

Below A-3 or Not Rated

by either S&P or

Moody’s

   Below P-3 or Not


Rated by either S&P or

Moody’s

   3.85%

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is not rated by either
S&P or Moody’s, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, (iii) if an Obligor has an A.M. Best
Financial Strength Rating of “A” or better, the applicable concentration limit
for such Obligor shall be 10%, notwithstanding the S&P Rating or the Moody’s
Rating, (iv) if any Obligor has no short-term unsecured rating from either S&P
or Moody’s, but has a long-term rating from S&P or Moody’s, then such long-term
ratings shall be used as set forth in the above chart in lieu of short-term
ratings, subject to the foregoing and (v) subject to rating agency approval
and/or an increase in the Required Reserve Factor Floor, upon request of the
Collection Agent, on behalf of Borrowers, from time to time, the Administrative
Agent and the Lenders may agree to a higher percentage of Eligible Receivables
for a particular

 

I-19



--------------------------------------------------------------------------------

Obligor and its Affiliates, in the aggregate, as set forth on Schedule D hereto,
or as the Administrative Agent may otherwise designate from time to time (each
such higher percentage, a “Special Obligor Concentration Limit”), it being
understood that any Special Obligor Concentration Limit may be cancelled upon
not less than five (5) Business Days’ written notice by the Administrative Agent
to the Collection Agent, on behalf of Borrowers.

“Order” has the meaning set forth in Section 1.16.

“Original Agreement” has the meaning set forth in the recitals to this
Agreement.

“Originator” means each of Aiken Regional Medical Centers, Inc., Auburn Regional
Medical Center, Inc., District Hospital Partners, L.P., Fort Duncan Medical
Center, L.P., Lancaster Hospital Corporation, Laredo Regional Medical Center,
L.P., Manatee Memorial Hospital, L.P., McAllen Hospitals, L.P., Northwest Texas
Healthcare System, Inc., Sparks Family Hospital, Inc., Summerlin Hospital
Medical Center LLC, UHS of Texoma, Inc., UHS of Oklahoma, Inc., UHS-Corona,
Inc., Universal Health Services of Rancho Springs, Inc., Valley Health System
LLC and Wellington Regional Medical Center, Incorporated.

“Outstanding Balance” means at any time (i) with respect to any Private
Receivable, the then outstanding principal balance thereof after giving effect
to the Initial Valuation Adjustment (if any) to such Receivable and (ii) with
respect to any Participation Interest, the then outstanding principal balance of
the underlying Government Receivable after giving effect to the Initial
Valuation Adjustment (if any) to such Receivable. Any sales or use tax billed in
connection with a Receivable is not included in the Outstanding Balance.

“Parent” has the meaning set forth in the preamble.

“Parent Credit Agreement” means (x) that certain Credit Agreement, dated
March 4, 2005, as amended, between Universal Health Services, Inc., the Banks
listed therein, JPMorgan Chase Bank, N.A., as administrative agent and Bank of
America, N.A., as syndication agent for the Banks, as the same may be amended,
restated and/or refinanced from time to time, until such Credit Agreement is
terminated; and (y) thereafter, that certain Credit Agreement, to be entered
into in November, 2010, among (i) the Parent, as borrower, (ii) the several
lenders from time to time party thereto, (iii) SunTrust, The Royal Bank of
Scotland plc, Bank of Tokyo-Mitsubishi UFJ Trust Company and Credit Agricole
Corporate and Investment Bank, as co-documentation agents, (iv) Bank of America,
N.A. and Deutsche Bank Securities Inc., as co-syndication agents, and
(v) JPMorgan Chase Bank, N.A., as administrative agent.

“Participant” has the meaning set forth in Section 12.2.

“Participated Receivable” has the meaning set forth in the Receivables Sale
Agreements.

“Participation Interest” has the meaning set forth in the Receivables Sale
Agreements.

“Payoff Letter” has the meaning set forth in the recitals to this Agreement.

 

I-20



--------------------------------------------------------------------------------

 

“PBGC” has the meaning set forth in the Receivables Sale Agreements.

“Percentage” means, with respect to any Lender Group, the percentage equivalent
of a fraction, (a) the numerator of which is such Lender Group’s Lender Group
Commitment and (b) the denominator of which is the Aggregate Commitment.

“Performance Guarantor” means Parent.

“Performance Undertaking” means each Performance Undertaking, dated as of
August 31, 2007 by Performance Guarantor in favor of a Borrower, substantially
in the form of Exhibit VII, as the same may be amended, restated or otherwise
modified from time to time.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PHI” has the meaning set forth in Section 14.14.

“Plan” has the meaning set forth in the Receivables Sale Agreements.

“PNC” has the meaning set forth in the preamble to this Agreement.

“Pooled Commercial Paper” means Commercial Paper notes of a Conduit subject to
any particular pooling arrangement by such Conduit, but excluding Commercial
Paper issued by such Conduit for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Conduit.

“Pre-Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the product of (i) the total amount of
Eligible Receivables and Eligible Participation Interests which became
Pre-Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date multiplied by (ii) 1.0 minus the Recovery Rate, by (y) the
aggregate Net Eligible Billings generated by the Originators during the
Calculation Period occurring five (5) months prior to the Calculation Period
ending on such Cut-Off Date.

“Pre-Defaulted Receivable” means a Receivable or Participation Interest as to
which any payment, or part thereof, remains unpaid for 151-180 days from the
original invoice date for such payment.

“Prime Rate” has the meaning set forth in the Receivables Sale Agreements.

“Private Receivable” has the meaning set forth in the Receivables Sale
Agreements.

“Pro Rata Share” means, for each Lender Group on any date of determination,
(a) with respect to any Liquidity Bank, the ratio which the Commitment of such
Liquidity Bank bears to the sum of the Commitments of all Liquidity Banks in
such Lender Group and (b) with

 

I-21



--------------------------------------------------------------------------------

respect to any LC Participant, the ratio which the Commitment of such LC
Participant bears to the sum of the Commitments of all LC Participants in such
Lender Group.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Purchased Participation Interest” has the meaning set forth in the Receivables
Sale Agreements.

“Purchasing Lender” has the meaning set forth in Section 12.1(b).

“Ratable LC Share” means, as to any LC Participant, a fraction, the numerator of
which equals the Commitment of such LC Participant at such time and the
denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.

“Receivable” means a Private Receivable or Government Receivable in which any
Borrower acquires any right, title or interest (including, without limitation, a
Participation Interest) pursuant to a Receivables Sale Agreement and includes,
without limitation, the obligation to pay any Finance Charges with respect
thereto.

“Receivables Sale Agreement” means each Receivables Sale Agreement, dated as of
August 31, 2007, between an Originator and a Borrower, as amended by that
certain Omnibus Amendment, dated as of October 27, 2010 (or, in the case of UHS
of Texoma, Inc., as Originator, and Texoma Healthcare System Receivables,
L.L.C., as Borrower, that certain Receivables Sale Agreement, dated as of
October 27, 2010, between such Originator and Borrower), and as the same may be
further amended, restated or otherwise modified from time to time.

“Records” has the meaning provided in the Receivables Sale Agreements.

“Recovery Rate” means, as of any Cut-Off Date, the lesser of (x) 0.65 and
(y) the product of (i) 0.75 multiplied by (ii) the result, expressed as a
decimal, of dividing (A) the aggregate Collections applied during the seven
(7) Calculation Periods ending on such Cut-Off Date to Receivables that, as of
the date such collections were so applied, had aged between 151 and 515 days
past the date of service giving rise to such Receivables by (B) the aggregate
amount of Eligible Receivables and Eligible Participation Interests which became
Pre-Defaulted Receivables during the seven (7) Calculation Periods ending on
such Cut-Off Date.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” means any change after the date of this Agreement in United
States (federal, state or municipal) or foreign laws, rules, regulations
(including Regulation D) or GAAP or other applicable accounting principles or
the adoption or making after such date of any interpretations, directives or
requests applying to a class of banks (including the Liquidity Banks) of or
under any United States (federal, state or municipal) or foreign laws,
regulations (whether or not having the force of law) or accounting principles by
any court, governmental or monetary authority, or accounting board or authority
(whether or not part of government and including any central bank) charged with
the establishment, interpretation or administration thereof. For the avoidance
of doubt, any interpretation, directive

 

I-22



--------------------------------------------------------------------------------

or request from the Financial Accounting Standards Board (“FASB”) (including,
without limitation, Statements of Financial Accounting Standards Nos. 166 and
167 or any future statements or interpretations issued by FASB or any successor
thereto) shall constitute a Regulatory Change.

“Reimbursement Obligation” has the meaning set forth in Section 1.10(b).

“Related Commercial Paper” means, with respect to any Conduit for any day during
a Calculation Period, Commercial Paper of such Conduit that is allocated, in
whole or in part, by the relayed Co-Agent (on behalf of such Conduit) to fund or
maintain all or any portion of any Loan by such Conduit during such period.

“Related Security” means, with respect to any Transferred Asset, all of the
applicable Borrower’s right, title and interest in, to and under: (i) the
Related Security (under and as defined in the applicable Receivables Sale
Agreement), (ii) the applicable Receivables Sale Agreement in respect of such
Transferred Asset, (iii) the applicable Performance Undertaking, (iv) the
Blocked Sweep Account and the funds and instruments from time to time deposited
therein, and (v) all proceeds of any of the foregoing.

“Required Co-Agents” means, at any time, one or more Co-Agents (excluding the
Co-Agent of any Lender Group then containing a Defaulting Lender), the Lender
Groups of which then have, in the aggregate, Lender Group Commitments in excess
of 50% of the Aggregate Commitment.

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

  

Required Notice Period

less than 25% of the

Aggregate Commitment

   2 Business Days

greater than or equal to

25% but less than 50% of the

Aggregate Commitment

   5 Business Days

greater than or equal to 50% of

the Aggregate Commitment

   10 Business Days

“Required Reserve” means, on any day during a month, the product of (i) the
greater of (a) the Required Reserve Factor Floor and (b) the sum of the Loss
Reserve, the Yield Reserve, the Dilution Reserve and the Servicing Reserve,
times (ii) the Net Pool Balance as of the Cut-Off Date immediately preceding
such month.

“Required Reserve Factor Floor” means, for any month, the sum (expressed as a
percentage) of (i) 19.55% plus (ii) the product of the Adjusted Dilution Ratio
and the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.

 

I-23



--------------------------------------------------------------------------------

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of a
Borrower now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock or in any junior class of stock of a Borrower,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
capital stock of a Borrower now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreements), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of a Borrower now or hereafter outstanding,
and (v) any payment of management fees by a Borrower (except for reasonable
management fees to any Originator or its Affiliates in reimbursement of actual
management services performed).

“Review” has the meaning set forth in Section 7.1(d).

“S&P” means Standard and Poor’s Ratings Services, a Standard and Poor’s
Financial Services, LLC business.

“Secured Parties” means the Indemnified Parties.

“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.

“Servicing Fee” means, for each day in a Calculation Period:

(a) an amount equal to (i) the Servicing Fee Rate (or, at any time while UHS of
Delaware or one of its Affiliates is the Servicer, such lesser percentage as may
be agreed between Borrowers and the Servicer on an arms’ length basis based on
then prevailing market terms for similar services), times (ii) the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii) 1/360; or

(b) on and after the Servicer’s reasonable request made at any time when UHS of
Delaware or one of its Affiliates is no longer acting as Servicer hereunder, an
alternative amount specified by the successor Servicer not exceeding (i) 110% of
such Servicer’s reasonable costs and expenses of performing its obligations
under this Agreement during the preceding Calculation Period, divided by
(ii) the number of days in the current Calculation Period.

“Servicing Fee Rate” means 1.0% per annum.

“Servicing Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (a) the Servicing Fee Rate, times (b) a fraction, the numerator
of which is the highest Days Sales Outstanding for the most recent 12
Calculation Periods and the denominator of which is 360.

 

I-24



--------------------------------------------------------------------------------

 

“Settlement Date” means the 17th day of each month (or if any such day is not a
Business Day, the next succeeding Business Day thereafter).

“STRH” has the meaning set forth in the preamble to this Agreement.

“Subordinated Loan” has the meaning set forth in the Receivables Sale
Agreements.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“SunTrust” has the meaning set forth in the preamble to this Agreement.

“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Termination Date” has the meaning set forth in the Receivables Sale Agreements.

“TPF” has the meaning set forth in the preamble to this Agreement.

“Transaction Documents” means, collectively, this Agreement, each Borrowing
Notice, each Receivables Sale Agreement, each Collection Account Agreement, each
Performance Undertaking, the Fee Letter, each Subordinated Note (as defined in
the Receivables Sale Agreements) and all other instruments, documents and
agreements executed and delivered in connection herewith.

“Transferred Assets” has the meaning set forth in the Receivables Sale
Agreements.

“TRICARE” has the meaning provided in the Receivables Sale Agreements.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“UHS of Delaware” has the meaning set forth in the preamble to this Agreement.

“Unmatured Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“VFCC” has the meaning set forth in the preamble to this Agreement.

“Victory” has the meaning set forth in the preamble to this Agreement.

“Wells” has the meaning set forth in the preamble to this Agreement.

 

I-25



--------------------------------------------------------------------------------

 

“Wells Assignment” has the meaning set forth in the recitals to this Agreement.

“Yield Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the immediately
preceding Cut-Off Date times (iii) a fraction the numerator of which is the
highest Days Sales Outstanding for the most recent 12 Calculation Periods and
the denominator of which is 360.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

I-26



--------------------------------------------------------------------------------

 

EXHIBIT II-A

FORM OF BORROWING NOTICE

  

 

UHS RECEIVABLES CORP.

BORROWING NOTICE

dated                     , 20        

for Borrowing on                     , 20        

[The Administrative Agent]

[The LC Bank]

[Each Co-Agent]

Attention: [            ]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit and Security Agreement
dated as of October 27, 2010 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Aiken Regional Receivables,
L.L.C., Auburn Regional Receivables, L.L.C., District Hospital Partners
Receivables, L.L.C., Fort Duncan Medical Receivables, L.L.C., Lancaster Hospital
Receivables, L.L.C., Laredo Regional Receivables, L.L.C., Manatee Memorial
Receivables, L.L.C., McAllen Hospitals Receivables, L.L.C., Northwest Texas
Healthcare Receivables, L.L.C., Sparks Family Hospital Receivables, L.L.C.,
Summerlin Hospital Receivables, L.L.C., Texoma Healthcare System Receivables,
L.L.C., UHS of Oklahoma Receivables, L.L.C., UHS-Corona Receivables, L.L.C.,
Rancho Springs Receivables, L.L.C., Valley Health System Receivables, L.L.C. and
Wellington Regional Receivables, L.L.C., as Borrowers (the “Borrowers”), UHS
Receivables Corp., as Collection Agent (the “Collection Agent”), UHS of
Delaware, Inc., as initial Servicer, each Conduit, Liquidity Bank, LC
Participant and Co-Agent party thereto from time to time, and PNC Bank, National
Association, as Administrative Agent and as LC Bank. Capitalized terms defined
in the Credit Agreement are used herein with the same meanings.

1. The Collection Agent, on behalf of the Borrowers, hereby certifies,
represents and warrants to the Agents and the Lenders that on and as of the
Borrowing Date (as hereinafter defined):

(a) all applicable conditions precedent set forth in Article VI of the Credit
Agreement have been satisfied;

(b) each of its representations and warranties contained in Section 5.1 of the
Credit Agreement will be true and correct, in all material respects, as if made
on and as of the Borrowing Date;

 

II-A-1



--------------------------------------------------------------------------------

 

(c) no event will have occurred and is continuing, or would result from the
requested [Advance / issuance of the Letter(s) of Credit], that constitutes an
Amortization Event or Unmatured Amortization Event;

(d) the Facility Termination Date has not occurred; and

(e) after giving effect to [the Loans comprising the Advance / issuance of the
Letter(s) of Credit] requested below, (i) the Coverage Percentage will not
exceed 100% and (ii) the sum of the Aggregate Principal plus the LC
Participation Amount will not exceed the Aggregate Commitment.

2.1 [This letter constitutes a notice pursuant to Section 1.14(a) of the Credit
Agreement. The Collection Agent, on behalf of the Borrowers, hereby requests
that the LC Bank issue a Letter of Credit with a face amount of $            .
Subsequent to this issuance, the LC Participation Amount will be $            
and the Aggregate Principal will be $            .]

2.2 [The Collection Agent, on behalf of the Borrowers, hereby requests that the
Conduits (or their respective Liquidity Banks) make an Advance on
                    , 20         (the “Borrowing Date”) as follows:

(a) Aggregate Amount of Advance: $            

(i) Victory’s Lender Group’s Percentage of Advance:

$            

(ii) TPF’s Lender Group’s Percentage of Advance:

$            

(iii) Market Street’s Lender Group’s Percentage of Advance:

$            

(b) If the Advance is not funded by the applicable Conduits, the Collection
Agent, on behalf of the Borrowers, requests that the Liquidity Banks for such
Conduit’s Lender Group make an Alternate Base Rate Loan that converts into LIBO
Rate Loan with an Interest Period of              months on the third Business
Day after the Borrowing Date.

3. Attached hereto is a pro-forma calculation of the Coverage Percentage.

 

(1) Use this clause 2 in the case of a request for an issuance of a Letter of
Credit and omit clause 2 below. In the event of a request for the issuance of a
Letter of Credit, a Letter of Credit Application in the form of Exhibit IX to
the Credit Agreement must also be delivered by the Collection Agent.

 

(2) Use this clause 2 in the case of a request for an Advance and omit clause 2
above.

 

II-A-2



--------------------------------------------------------------------------------

 

4.3 [Please distribute the proceeds of the Loans requested hereby to the
Facility Account as follows:]

 

Bank: Bank of America, N.A., in Chicago, Illinois

ABA No.: 026-009-593

Account No.: 81889-03045

Ref: Commercial Paper Proceeds

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Notice to be executed
and delivered as of this              day of                     ,             .

 

UHS RECEIVABLES CORP., as Collection Agent By:     Name:   Title:  

 

(3) Remove this clause 4 and the related wiring instructions in the case of a
request for an issuance of a Letter of Credit.

 

II-A-3



--------------------------------------------------------------------------------

 

EXHIBIT II-B

FORM OF REDUCTION NOTICE

 

 

UHS RECEIVABLES CORP.

REDUCTION NOTICE

dated                     , 20        

for reduction to occur on                     , 20        

[Administrative Agent]

[LC Bank]

[Each Co-Agent]

Attention: [            ]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit and Security Agreement
dated as of October 27, 2010 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Aiken Regional Receivables,
L.L.C., Auburn Regional Receivables, L.L.C., District Hospital Partners
Receivables, L.L.C., Fort Duncan Medical Receivables, L.L.C., Lancaster Hospital
Receivables, L.L.C., Laredo Regional Receivables, L.L.C., Manatee Memorial
Receivables, L.L.C., McAllen Hospitals Receivables, L.L.C., Northwest Texas
Healthcare Receivables, L.L.C., Sparks Family Hospital Receivables, L.L.C.,
Summerlin Hospital Receivables, L.L.C., Texoma Healthcare System Receivables,
L.L.C., UHS of Oklahoma Receivables, L.L.C., UHS-Corona Receivables, L.L.C.,
Rancho Springs Receivables, L.L.C., Valley Health System Receivables, L.L.C. and
Wellington Regional Receivables, L.L.C., as Borrowers (the “Borrowers”), UHS
Receivables Corp., as Collection Agent (the “Collection Agent”), UHS of
Delaware, Inc., as initial Servicer, each Conduit, Liquidity Bank, LC
Participant and Co-Agent party thereto from time to time, and PNC Bank, National
Association, as Administrative Agent and as LC Bank. Capitalized terms defined
in the Credit Agreement are used herein with the same meanings.

You are hereby irrevocably notified that Borrowers wish to make an Aggregate
Reduction in the amount of $             on                     , 20        
(the “Proposed Reduction Date”).

Victory’s Lender Group’s Percentage of such Aggregate Reduction will be
$            ; TPF’s Lender Group’s Percentage of such Aggregate Reduction will
be $            ]; and Market Street’s Lender Group’s Percentage of such
Aggregate Reduction will be $            ].

 

II-B-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Collection Agent, on behalf of Borrowers, has caused
this Reduction Notice to be executed and delivered as of the date set forth
above.

 

UHS RECEIVABLES CORP., as Collection Agent By:     Name:   Title:  

 

II-B-2



--------------------------------------------------------------------------------

 

EXHIBIT III

PLACES OF BUSINESS OF THE LOAN PARTIES; LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

 

Party

 

Place of Business and Location of
Records

 

FEIN

UHS Receivables Corp.   367 South Gulph Road


King of Prussia, PA 19406

  23-2745841 UHS of Delaware, Inc.   367 South Gulph Road


King of Prussia, PA 19406

  23-2369986 Aiken Regional Receivables, L.L.C.   367 South Gulph Road


King of Prussia, PA 19406

  26-0774753 Auburn Regional Receivables, L.L.C.,   367 South Gulph Road


King of Prussia, PA 19406

  26-0774853 District Hospital Partners Receivables, L.L.C.   367 South Gulph
Road


King of Prussia, PA 19406

  26-0774996 Fort Duncan Medical Receivables, L.L.C.   367 South Gulph Road


King of Prussia, PA 19406

  26-0775079 Lancaster Hospital Receivables, L.L.C.   367 South Gulph Road


King of Prussia, PA 19406

  26-0775124 Laredo Regional Receivables, L.L.C.   367 South Gulph Road


King of Prussia, PA 19406

  26-0775185 Manatee Memorial Receivables, L.L.C.   367 South Gulph Road


King of Prussia, PA 19406

  26-0776575 McAllen Hospitals Receivables, L.L.C.   367 South Gulph Road


King of Prussia, PA 19406

  26-0776758 Northwest Texas Healthcare Receivables, L.L.C.   367 South Gulph
Road


King of Prussia, PA 19406

  26-0776677 Sparks Family Hospital Receivables, L.L.C.   367 South Gulph Road


King of Prussia, PA 19406

  26-0776874 Summerlin Hospital Receivables, L.L.C.   367 South Gulph Road


King of Prussia, PA 19406

  26-0776947 Texoma Healthcare System Receivables, L.L.C.   367 South Gulph Road


King of Prussia, PA 19406

  27-3550360 UHS of Oklahoma Receivables, L.L.C.   367 South Gulph Road


King of Prussia, PA 19406

  26-0777008 UHS-Corona Receivables, L.L.C.   367 South Gulph Road


King of Prussia, PA 19406

  26-0777063 Rancho Springs Receivables, L.L.C.   367 South Gulph Road


King of Prussia, PA 19406

  26-0777122

 

III-1



--------------------------------------------------------------------------------

Valley Health System Receivables, L.L.C.

  

367 South Gulph Road

King of Prussia, PA 19406

   26-0777199

Wellington Regional Receivables, L.L.C.

  

367 South Gulph Road

King of Prussia, PA 19406

   26-0777279

 

III-2



--------------------------------------------------------------------------------

 

EXHIBIT IV

FORM OF COMPLIANCE CERTIFICATE

To: PNC Bank, National Association, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit and Security Agreement dated as of October 27, 2010 among Aiken
Regional Receivables, L.L.C., Auburn Regional Receivables, L.L.C., District
Hospital Partners Receivables, L.L.C., Fort Duncan Medical Receivables, L.L.C.,
Lancaster Hospital Receivables, L.L.C., Laredo Regional Receivables, L.L.C.,
Manatee Memorial Receivables, L.L.C., McAllen Hospitals Receivables, L.L.C.,
Northwest Texas Healthcare Receivables, L.L.C., Sparks Family Hospital
Receivables, L.L.C., Summerlin Hospital Receivables, L.L.C., Texoma Healthcare
System Receivables, L.L.C., UHS of Oklahoma Receivables, L.L.C., UHS-Corona
Receivables, L.L.C., Rancho Springs Receivables, L.L.C., Valley Health System
Receivables, L.L.C. and Wellington Regional Receivables, L.L.C., as Borrowers
(the “Borrowers”), UHS Receivables Corp., as Collection Agent (the “Collection
Agent”), UHS of Delaware, Inc. (the “Servicer”), Universal Health Services,
Inc., as Performance Guarantor, each Conduit, Liquidity Bank, LC Participant and
Co-Agent party thereto from time to time, and PNC Bank, National Association, as
Administrative Agent and as LC Bank (the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                             of the [Collection
Agent/Servicer].

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Borrowers and their Subsidiaries during the accounting period
covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 5 below].

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

[5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrowers have taken, is taking, or proposes to
take with respect to each such condition or event:
                                ]

 

IV-1



--------------------------------------------------------------------------------

 

The foregoing certifications, together with [the computations set forth in
Schedule I hereto and] the financial statements delivered with this Certificate
in support hereof, are made and delivered as of                     ,
20        .

 

  By:           Name:       Title:  

 

IV-2



--------------------------------------------------------------------------------

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

A. Schedule of Compliance with Section 9.1(h) of the Agreement. Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

This schedule relates to the month ended:                                 

 

IV-3



--------------------------------------------------------------------------------

 

EXHIBIT V

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the          day of                     ,         , by and
between                             (“Assignor”) and                        
(“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Amended and Restated Credit and Security
Agreement dated as of October 27, 2010 by and among Aiken Regional Receivables,
L.L.C., Auburn Regional Receivables, L.L.C., District Hospital Partners
Receivables, L.L.C., Fort Duncan Medical Receivables, L.L.C., Lancaster Hospital
Receivables, L.L.C., Laredo Regional Receivables, L.L.C., Manatee Memorial
Receivables, L.L.C., McAllen Hospitals Receivables, L.L.C., Northwest Texas
Healthcare Receivables, L.L.C., Sparks Family Hospital Receivables, L.L.C.,
Summerlin Hospital Receivables, L.L.C., Texoma Healthcare System Receivables,
L.L.C., UHS of Oklahoma Receivables, L.L.C., UHS-Corona Receivables, L.L.C.,
Rancho Springs Receivables, L.L.C., Valley Health System Receivables, L.L.C. and
Wellington Regional Receivables, L.L.C., as Borrowers (the “Borrowers”), UHS
Receivables Corp., as Collection Agent (the “Collection Agent”), UHS of
Delaware, Inc., as Servicer, Universal Health Services, Inc., as Performance
Guarantor, each Conduit, Liquidity Bank, LC Participant and Co-Agent party
thereto from time to time, and PNC Bank, National Association, as Administrative
Agent and as LC Bank (as amended, modified or restated from time to time, the
“Credit and Security Agreement”) and that applicable Liquidity Agreement.
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Credit and Security
Agreement.

B. Assignor is a [Liquidity Bank and LC Participant] party to the Credit and
Security Agreement, and Assignee wishes to become a [Liquidity Bank and LC
Participant] thereunder; and

C. Assignor is selling and assigning to Assignee an undivided         % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Transaction Documents, including, without limitation, Assignor’s
Commitment and (if applicable) Assignor’s Loans as set forth herein. [For the
avoidance of doubt, references herein to the Assignor’s Commitment refer to the
Assignor’s Commitments both as a Liquidity Bank and as an LC Participant.]

AGREEMENT

The parties hereto hereby agree as follows:

The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Administrative Agent in its sole discretion) following the
date on which a notice substantially

 

V-1



--------------------------------------------------------------------------------

in the form of Schedule II to this Assignment Agreement (“Effective Notice”) is
executed by the Administrative Agent, the LC Bank and the applicable Conduit in
the Assignor’s Lender Group and delivered to the Assignor and the Assignee. From
and after the Effective Date, Assignee shall be a [Liquidity Bank and LC
Participant] party to the Credit and Security Agreement for all purposes thereof
as if Assignee were an original party thereto and Assignee agrees to be bound by
all of the terms and provisions contained therein.

If Assignor has no outstanding Loans under the Credit and Security Agreement, on
the Effective Date, Assignor shall be deemed to have hereby transferred and
assigned to Assignee, without recourse, representation or warranty (except as
provided in paragraph 6 below), and the Assignee shall be deemed to have hereby
irrevocably taken, received and assumed from Assignor, the Transferred
Percentage of Assignor’s Commitment and all rights and obligations associated
therewith under the terms of the Credit and Security Agreement, including,
without limitation, the Transferred Percentage of Assignor’s future funding
obligations under the Credit and Security Agreement [(including, without
limitation, its obligation to make and maintain Loans and to make participation
advances in respect of drawings on Letters of Credit)].

If Assignor has any outstanding Loans under the Credit and Security Agreement,
at or before 12:00 noon, local time of Assignor, on the Effective Date Assignee
shall pay to Assignor, in immediately available funds, an amount equal to the
sum of (i) the Transferred Percentage of the outstanding principal of Assignor’s
Loans (such amount, being hereinafter referred to as the “Assignee’s
Principal”); (ii) all accrued but unpaid (whether or not then due) Interest
attributable to Assignee’s Principal; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Principal for the
period commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment,
Loans (if applicable) and all related rights and obligations under the
Transaction Documents, including, without limitation, the Transferred Percentage
of Assignor’s future funding obligations under the Credit and Security Agreement
[(including, without limitation, its obligation to make and maintain Loans and
to make participation advances in respect of drawings on Letters of Credit)].

Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Credit and Security Agreement.

Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agents and the Liquidity Banks as
follows: (a) other than the representation and warranty that it has not created
any Lien upon any interest being

 

V-2



--------------------------------------------------------------------------------

transferred hereunder, Assignor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with any of the Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of Assignee, the Credit and Security Agreement or any other
instrument or document furnished pursuant thereto or the perfection, priority,
condition, value or sufficiency of any Collateral; (b) Assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower, any Obligor, any Affiliate of any Borrower
or the performance or observance by any Borrower, any Obligor, any Affiliate of
any Borrower of any of their respective obligations under the Transaction
Documents or any other instrument or document furnished pursuant thereto or in
connection therewith; (c) Assignee confirms that it has received a copy of each
of the Transaction Documents and other documents and information as it has
requested and deemed appropriate to make its own credit analysis and decision to
enter into this Assignment Agreement; (d) Assignee will, independently and
without reliance upon the Agents, Conduits, Borrowers or any other Liquidity
Bank or Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Transaction Documents; (e) Assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Transaction Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) Assignee agrees that it will perform in
accordance with their terms all of the obligations which, by the terms of the
Credit and Security Agreement and the other Transaction Documents, are required
to be performed by it as a [Liquidity Bank and as an LC Participant].

Each party hereto represents and warrants to and agrees with the Administrative
Agent that it is aware of and will comply with the provisions of the Credit and
Security Agreement, including, without limitation, Sections 14.5 and 14.6
thereof.

Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Assignee hereby covenants and agrees that, prior to the date which is one year
and one day after the payment in full of all senior indebtedness for borrowed
money of the Conduit in the Assignor’s Lender Group, it will not institute
against, or join any other Person in instituting against, such Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

[ASSIGNOR]

 

V-3



--------------------------------------------------------------------------------

 

By:     Title:   [ASSIGNEE] By:     Title:  

 

V-4



--------------------------------------------------------------------------------

 

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date:                     ,         

Transferred Percentage:             %

 

     A-1    A-2    B-1    B-2

Assignor

   Commitment (prior to
giving effect to the
Assignment
Agreement)    Commitment (after
giving effect to the
Assignment
Agreement)    Outstanding principal
(if any)    Ratable Share of
Outstanding principal

 

     A-1    A-2    B-1    B-2

Assignee

   Commitment (prior to
giving effect to the
Assignment
Agreement)    Commitment (after
giving effect to the
Assignment
Agreement)    Outstanding principal
(if any)    Ratable Share of
Outstanding principal

Address for Notices

       

Attention:

Phone:

Fax:

 

V-5



--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

TO:        , Assignor                                  TO:        , Assignee   
                             

The undersigned, as Administrative Agent and as LC Bank under the Amended and
Restated Credit and Security Agreement dated as of October 27, 2010 by and among
Aiken Regional Receivables, L.L.C., Auburn Regional Receivables, L.L.C.,
District Hospital Partners Receivables, L.L.C., Fort Duncan Medical Receivables,
L.L.C., Lancaster Hospital Receivables, L.L.C., Laredo Regional Receivables,
L.L.C., Manatee Memorial Receivables, L.L.C., McAllen Hospitals Receivables,
L.L.C., Northwest Texas Healthcare Receivables, L.L.C., Sparks Family Hospital
Receivables, L.L.C., Summerlin Hospital Receivables, L.L.C., Texoma Healthcare
System Receivables, L.L.C., UHS of Oklahoma Receivables, L.L.C., UHS-Corona
Receivables, L.L.C., Rancho Springs Receivables, L.L.C., Valley Health System
Receivables, L.L.C. and Wellington Regional Receivables, L.L.C., as Borrowers,
UHS Receivables Corp., as Collection Agent, UHS of Delaware, Inc., as Servicer,
each Conduit, Liquidity Bank, LC Participant and Co-Agent party thereto from
time to time, and PNC Bank, National Association, as Administrative Agent and as
LC Bank, hereby acknowledges receipt of executed counterparts of a completed
Assignment Agreement dated as of                         , 20         between
                            , as Assignor, and                             , as
Assignee. Terms defined in such Assignment Agreement are used herein as therein
defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be                             ,         .

2. Each of the undersigned hereby consents to the Assignment Agreement as
required by Section 12.1(b) of the Credit and Security Agreement.

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$                 to Assignor at or before 12:00 noon (local time of Assignor)
on the Effective Date in immediately available funds.]

Very truly yours,

PNC BANK, NATIONAL ASSOCIATION, as

Administrative Agent and as LC Bank

 

V-6



--------------------------------------------------------------------------------

 

By:     Title:     [INSERT APPLICABLE CONDUIT’S NAME]   By:     Name:   Title:  

 

V-7



--------------------------------------------------------------------------------

 

EXHIBIT VI

FORM OF MONTHLY REPORT

(Attached)

 

VI-1



--------------------------------------------------------------------------------

 

EXHIBIT VII

FORM OF PERFORMANCE UNDERTAKING

THIS PERFORMANCE UNDERTAKING (this “Undertaking”), dated as of August 31, 2007,
is executed by Universal Health Services, Inc., a Delaware corporation (the
“Performance Guarantor” or “Parent”) in favor of [Insert Name of applicable
Borrower], a Delaware limited liability company (together with its successors
and assigns, “Recipient”).

RECITALS

Recipient and Parent’s operating subsidiary, [Insert Name of applicable
Originator] (“Originator”), are parties to a Receivables Sale Agreement, dated
as of August 31, 2007 (as amended, restated or otherwise modified from time to
time, the “Sale Agreement”; capitalized terms used and not otherwise defined
herein, are used with the meanings attributed thereto in the Sale Agreement and,
if not defined therein, with the meanings attributed thereto in the Credit and
Security Agreement hereinafter defined).

Pursuant to and subject to the terms and conditions contained in the Sale
Agreement, Originator is selling or contributing all of its right, title and
interest in and to its Private Receivables, Participation Interests, Gift Shop
Receipts, Related Security and Collections (as each of the foregoing terms is
defined in the Sale Agreement) to Recipient. Notwithstanding such sale and
contribution, UHS of Delaware, Inc., a Delaware corporation (“UHS of Delaware”)
has agreed to continue to service collection of the Private Receivables,
Participation Interests, Gift Shop Receipts and Related Security, and UHS
Receivables Corp. (“UHS Receivables” and together with the Originator and UHS of
Delaware, the “Subsidiary Companies”) has agreed to perform certain
administrative and cash collection services on behalf of Recipient.

Unless otherwise provided in the Sale Agreement, Performance Guarantor owns,
directly or indirectly, one hundred percent (100%) of the equity interests of
each of the Subsidiary Companies and Recipient, and Performance Guarantor is
expected to receive substantial direct and indirect benefits from the
Originator’s sale and contribution of Private Receivables, Participation
Interests, Gift Shop Receipts, Related Security and Collections to Recipient
pursuant to the Sale Agreement (which benefits are hereby acknowledged).

As an inducement for Recipient to acquire the Originator’s Private Receivables,
Participation Interests, Gift Shop Receipts, Related Security and Collections
pursuant to the Sale Agreement, Performance Guarantor has agreed to guaranty the
due and punctual performance (a) by Originator of its obligations under the Sale
Agreement, (b) by UHS of Delaware of its Servicing Related Obligations (as
hereinafter defined), and (c) by UHS Receivables of its Cash Collection Related
Obligations (as hereinafter defined).

Performance Guarantor wishes to guaranty the due and punctual performance by
each of the Subsidiary Companies of the obligations described in clause 4 above
as provided herein.

 

VII-1



--------------------------------------------------------------------------------

 

AGREEMENT

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

Section 1. Definitions. As used herein:

“Agreements” means the Sale Agreement and the Credit and Security Agreement.

“Cash Collection Related Obligations” means all covenants, agreements, terms,
conditions and indemnities to be performed and observed by UHS Receivables under
the Credit and Security Agreement in its capacity as the Collection Agent
thereunder.

“Credit and Security Agreement” means that certain Credit and Security
Agreement, dated as of August 31, 2007 by and among Aiken Regional Receivables,
L.L.C., Auburn Regional Receivables, L.L.C., Central Montgomery Receivables,
L.L.C., District Hospital Partners Receivables, L.L.C., Fort Duncan Medical
Receivables, L.L.C., Lancaster Hospital Receivables, L.L.C., Laredo Regional
Receivables, L.L.C., Manatee Memorial Receivables, L.L.C., McAllen Hospitals
Receivables, L.L.C., Northwest Texas Healthcare Receivables, L.L.C., Sparks
Family Hospital Receivables, L.L.C., Summerlin Hospital Receivables, L.L.C., UHS
of Oklahoma Receivables, L.L.C., UHS-Corona Receivables, L.L.C., Rancho Springs
Receivables, L.L.C., Valley Health System Receivables, L.L.C. and Wellington
Regional Receivables, L.L.C., as Borrowers, UHS Receivables Corp., as Collection
Agent, UHS of Delaware, Inc., as Servicer, Universal Health Services, Inc., as
Performance Guarantor, the Lenders party thereto, the Co-Agents party thereto
and Wachovia Bank, National Association, as Administrative Agent for such
Co-Agents and such Lenders, as amended, restated or otherwise modified from time
to time in accordance with the terms thereof.

“Guaranteed Obligations” means, collectively:

(a) all covenants, agreements, terms, conditions and indemnities to be performed
and observed by any Originator under and pursuant to the Sale Agreement and each
other document executed and delivered by any Originator pursuant to the Sale
Agreement, including, without limitation, the due and punctual payment of all
sums which are or may become due and owing by any Originator under the Sale
Agreement, whether for fees, expenses (including reasonable counsel fees),
indemnified amounts or otherwise, whether upon any termination or for any other
reason;

(b) all Servicing Related Obligations; and

(c) all Cash Collection Related Obligations.

“Servicing Related Obligations” means, collectively, all obligations of UHS of
Delaware. as Servicer under the Credit and Security Agreement or which arise
pursuant to Section 8.2, Section 8.3 or, as a result of its termination as
Servicer, Section 14.4(a) of the Credit and Security Agreement.

Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by

 

VII-2



--------------------------------------------------------------------------------

each of the Subsidiary Companies of its respective Guaranteed Obligations. This
Undertaking is an absolute, unconditional and continuing guaranty of the full
and punctual performance of all Guaranteed Obligations and is in no way
conditioned upon any requirement that Recipient first attempt to collect any
amounts owing by any of the Subsidiary Companies to Recipient, the Agents or the
Lenders from any other Person or resort to any collateral security, any balance
of any deposit account or credit on the books of Recipient, the Agents or any
Lender in favor of any of the Subsidiary Companies or any other Person or other
means of obtaining payment. Should any of the Subsidiary Companies default in
the payment or performance of any of its Guaranteed Obligations, Recipient (or
its assigns) may cause the immediate performance by Performance Guarantor of the
Guaranteed Obligations and cause any payment Guaranteed Obligations to become
forthwith due and payable to Recipient (or its assigns), without demand or
notice of any nature (other than as expressly provided herein), all of which are
hereby expressly waived by Performance Guarantor. Notwithstanding the foregoing,
this Undertaking is not a guarantee of the collection of any of the Private
Receivables or Participation Interests, and Performance Guarantor shall not be
responsible for any Guaranteed Obligations to the extent the failure to perform
such Guaranteed Obligations by any of the Subsidiary Companies results from
Receivables being uncollectible on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor; provided that nothing herein shall
relieve any of the Subsidiary Companies from performing in full its Guaranteed
Obligations under the Agreements or Performance Guarantor of its undertaking
hereunder with respect to the full performance of such duties.

Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by Recipient in
connection with the Guaranteed Obligations, this Undertaking and the enforcement
thereof, together with interest on amounts recoverable under this Undertaking
from the time when such amounts become due until payment, at a rate of interest
(computed for the actual number of days elapsed based on a 360 day year) equal
to the Prime Rate plus 2% per annum, such rate of interest changing when and as
the Prime Rate changes.

Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Undertaking, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Undertaking, giving notice of any Termination Event, Amortization Event,
other default or omission by any of the Subsidiary Companies or asserting any
other rights of Recipient under this Undertaking. Performance Guarantor warrants
that it has adequate means to obtain from each of the Subsidiary Companies, on a
continuing basis, information concerning the financial condition of such
Subsidiary Company, and that it is not relying on Recipient to provide such
information, now or in the future. Performance Guarantor also irrevocably waives
all defenses (i) that at any time may be available in respect of the Obligations
by virtue of any statute of limitations, valuation, stay, moratorium law or
other similar law now or hereafter in effect or (ii) that arise under the law of
suretyship, including impairment of collateral. Recipient (and its assigns)
shall be at liberty, without giving notice to or obtaining the assent of
Performance Guarantor and without relieving Performance Guarantor of any
liability under this Undertaking, to deal with each of the Subsidiary Companies
and with

 

VII-3



--------------------------------------------------------------------------------

each other party who now is or after the date hereof becomes liable in any
manner for any of the Guaranteed Obligations, in such manner as Recipient in its
sole discretion deems fit, and to this end Performance Guarantor agrees that the
validity and enforceability of this Undertaking, including without limitation,
the provisions of Section 7 hereof, shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral securing
the Guaranteed Obligations or any part thereof; (c) any waiver of any right,
power or remedy or of any Termination Event, Amortization Event, or default with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any Person with respect to the Guaranteed Obligations or any part
thereof; (e) the enforceability or validity of the Guaranteed Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to the Guaranteed Obligations or any part
thereof; (f) the application of payments received from any source to the payment
of any payment Obligations of any of the Subsidiary Companies or any part
thereof or amounts which are not covered by this Undertaking even though
Recipient (or its assigns) might lawfully have elected to apply such payments to
any part or all of the payment Obligations of such Subsidiary Company, or to
amounts which are not covered by this Undertaking; (g) the existence of any
claim, setoff or other rights which Performance Guarantor may have at any time
against any of the Subsidiary Companies in connection herewith or any unrelated
transaction; (h) any assignment or transfer of the Guaranteed Obligations or any
part thereof; or (i) any failure on the part of any of the Subsidiary Companies
to perform or comply with any term of the Agreements or any other document
executed in connection therewith or delivered thereunder, all whether or not
Performance Guarantor shall have had notice or knowledge of any act or omission
referred to in the foregoing clauses (a) through (i) of this Section 4.

Section 5. Unenforceability of Guaranteed Obligations Against the Subsidiary
Companies. Notwithstanding (a) any change of ownership of any of the Subsidiary
Companies or the insolvency, bankruptcy or any other change in the legal status
of any of the Subsidiary Companies; (b) the change in or the imposition of any
law, decree, regulation or other governmental act which does or might impair,
delay or in any way affect the validity, enforceability or the payment when due
of the Guaranteed Obligations; (c) the failure of any of the Subsidiary
Companies or Performance Guarantor to maintain in full force, validity or effect
or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Obligations or
this Undertaking, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
Undertaking; or (d) if any of the moneys included in the Guaranteed Obligations
have become irrecoverable from any of the Subsidiary Companies for any other
reason other than final payment in full of the payment Obligations in accordance
with their terms, this Undertaking shall nevertheless be binding on Performance
Guarantor. This Undertaking shall be in addition to any other guaranty or other
security for the Guaranteed Obligations, and it shall not be rendered
unenforceable by the invalidity of any such other guaranty or security. In the
event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
of the

 

VII-4



--------------------------------------------------------------------------------

Subsidiary Companies or for any other reason with respect to any of the
Subsidiary Companies, all such amounts then due and owing with respect to the
Guaranteed Obligations under the terms of the Agreements, or any other agreement
evidencing, securing or otherwise executed in connection with the Guaranteed
Obligations, shall be immediately due and payable by Performance Guarantor.

Section 6. Representations and Warranties. Performance Guarantor hereby
represents and warrants to Recipient that:

(a) Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Performance Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is conducted
except where the failure to so qualify or so hold would not reasonably be
expected to have a material adverse effect upon the ability of the Performance
Guarantor to perform its obligations hereunder.

(b) Authorization, Execution and Delivery; Binding Effect. The execution and
delivery by Performance Guarantor of this Undertaking, and the performance of
its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor. This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor enforceable against Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(c) No Conflict; Government Consent. The execution and delivery by Performance
Guarantor of this Undertaking, and the performance of its obligations hereunder
do not contravene or violate (i) its certificate or articles of incorporation or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Lien on assets
of Performance Guarantor or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation would not reasonably
be expected to have a material adverse effect upon the ability of the
Performance Guarantor to perform is obligations hereunder.

(d) Financial Statements. The consolidated financial statements of Performance
Guarantor and its consolidated Subsidiaries dated as of December 31, 2006
heretofore delivered to Recipient have been prepared in accordance with
generally accepted accounting principles consistently applied and fairly present
in all material respects the consolidated financial condition and results of
operations of Performance Guarantor and its consolidated Subsidiaries as of such
dates and for the periods ended on such dates. Since the later of
(i) December 31, 2006 and (ii) the last time this representation was made or
deemed

 

VII-5



--------------------------------------------------------------------------------

made, no event has occurred which would reasonably be expected to have a
material adverse effect upon the ability of the Performance Guarantor to perform
is obligations hereunder.

(e) Taxes. Performance Guarantor has filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by
Performance Guarantor or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. No federal or state tax liens have been filed and no claims are being
asserted with respect to any such taxes. The charges, accruals and reserves on
the books of Performance Guarantor in respect of any taxes or other governmental
charges are adequate.

(f) Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole,
(ii) the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Performance Guarantor does not
have any material Contingent Obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).

Section 7. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Guaranteed Obligations are paid in full Performance
Guarantor: (a) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Recipient, the Agents or any Lender against any of the
Subsidiary Companies, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Agents and the Lenders
against any of the Subsidiary Companies and all contractual, statutory or legal
or equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Performance Guarantor might now have or hereafter acquire against
any of the Subsidiary Companies that arise from the existence or performance of
Performance Guarantor’s obligations hereunder, (c) will not claim any setoff,
recoupment or counterclaim against any of the Subsidiary Companies in respect of
any liability of Performance Guarantor to such Subsidiary Company and (d) waives
any benefit of and any right to participate in any collateral security which may
be held by Recipient, the Agents or the Lenders. The payment of any amounts due
with respect to any indebtedness of any of the Subsidiary Companies now or
hereafter owed to Performance Guarantor is hereby subordinated to the prior
payment in full of all of the Guaranteed Obligations. Performance Guarantor
agrees that, after the occurrence of any default in the payment or performance
of any of the Guaranteed Obligations, Performance Guarantor will not demand, sue
for or otherwise attempt to collect any such indebtedness of any of the
Subsidiary Companies to Performance Guarantor until all of the Guaranteed
Obligations shall have been paid and performed in full. If, notwithstanding the
foregoing sentence, Performance Guarantor shall collect, enforce or receive any
amounts in respect of such indebtedness while any Obligations are still
unperformed or outstanding, such

 

VII-6



--------------------------------------------------------------------------------

amounts shall be collected, enforced and received by Performance Guarantor as
trustee for Recipient (and its assigns) and be paid over to Recipient (or its
assigns) on account of the Guaranteed Obligations without affecting in any
manner the liability of Performance Guarantor under the other provisions of this
Undertaking. The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.

Section 8. Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Credit and Security
Agreement is terminated, provided that this Undertaking shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any of the Subsidiary Companies or otherwise, as though such
payment had not been made or other satisfaction occurred, whether or not
Recipient (or its assigns) is in possession of this Undertaking. No invalidity,
irregularity or unenforceability by reason of the Bankruptcy Code or any
insolvency or other similar law, or any law or order of any government or agency
thereof purporting to reduce, amend or otherwise affect the Guaranteed
Obligations shall impair, affect, be a defense to or claim against the
obligations of Performance Guarantor under this Undertaking.

Section 9. Effect of Bankruptcy. This Performance Undertaking shall survive the
insolvency of any of the Subsidiary Companies and the commencement of any case
or proceeding by or against any of the Subsidiary Companies under the Bankruptcy
Code or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes. No automatic stay under the Bankruptcy Code with
respect to any of the Subsidiary Companies or other federal, state or other
applicable bankruptcy, insolvency or reorganization statutes to which any of the
Subsidiary Companies is subject shall postpone the obligations of Performance
Guarantor under this Undertaking.

Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized at
any time and from time to time, without notice to Performance Guarantor (any
such notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Undertaking, whether
or not Recipient (or any such assign) shall have made any demand under this
Undertaking and although such Obligations may be contingent or unmatured.

Section 11. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient receive a net sum equal to
the sum which they would have received had no deduction or withholding been
made.

 

VII-7



--------------------------------------------------------------------------------

 

Section 12. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request. Performance Guarantor also agrees to do all such things and
execute all such documents as are necessary or desirable to give full effect to
this Undertaking.

Section 13. Successors and Assigns. This Performance Undertaking shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance Guarantor may not assign or transfer any of its
obligations hereunder without the prior written consent of each of Recipient and
each Agent. Without limiting the generality of the foregoing sentence, Recipient
may assign or otherwise transfer the Agreements, any other documents executed in
connection therewith or delivered thereunder or any other agreement or note held
by them evidencing, securing or otherwise executed in connection with the
Guaranteed Obligations, or sell participations in any interest therein, to any
other entity or other person, and such other entity or other person shall
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to the Recipient herein.

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Agents and Performance Guarantor. No failure on the part of Recipient to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

Section 15. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address set forth beneath its signature hereto, and if to
Recipient, at 367 South Gulph Road, King of Prussia, PA 19406, or at such other
addresses as each of Performance Guarantor or any Recipient may designate in
writing to the other. Each such notice or other communication shall be effective
(1) if given by telecopy, upon the receipt thereof, (2) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (3) if given by any other means, when
received at the address specified in this Section 15.

Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

Section 17. CONSENT TO JURISDICTION. EACH OF THE PERFORMANCE GUARANTOR AND
RECIPIENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS

 

VII-8



--------------------------------------------------------------------------------

UNDERTAKING, THE AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR DELIVERED THEREUNDER AND EACH OF THE PERFORMANCE GUARANTOR AND
RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.

Section 18. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all of Recipient’s outstanding obligations under the Credit and Security
Agreement, it will not institute against, or join any other Person in
instituting against, Recipient any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

Section 19. Miscellaneous. This Undertaking constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.

 

VII-9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

 

UNIVERSAL HEALTH SERVICES, INC. By:     Name:      Title:     Address for
Notices:

367 S. Gulph Road

King of Prussia, PA 19406-0958

Attention: Cheryl Ramagano

Phone: (610) 768-3402

Fax: (610) 382-4407

 

VII-10



--------------------------------------------------------------------------------

 

EXHIBIT VIII

ELIGIBLE PAYOR CLASSES

 

Payor Class Code
on Originators’
Records

  

Name of Payor Class on
Originators’ Records

  

Description of Payor Class

A    COMMERCIAL INSURANCE    Receivables due from Indemnity plans that usually
pay 100% of charges. Traditionally, this is an 80/20% split between payor and
patient co-insurance. C    TRICARE    Civilian Health & Medical Program of the
Uniformed Services. A cost-sharing health plan for inactive military personnel
under age 65, their eligible dependents and the dependents of those on active
duty. G    HOSPITAL OPTION G    This is used by the hospitals for special plans,
such as Lifecare (Lifecare is a long-term care provider that we lease space to
in some of our facilities). Miscellaneous plans that do not fall clearly in any
other category are billed here. This financial class contains the cash reposting
account. If cash comes in the door and we are unsure which patient account it
refers to, we first post it here, and then ultimately reclass it to the proper
patient account when it has been identified. H    MANAGED CARE    Health
maintenance organization: [managed care] A health plan that offers a range of
services to its members for a pre-paid premium. Members pay a fixed rate and
usually must use the participating physicians and facilities to qualify for
coverage unless an outside referral is approved. HMOs use various approaches to
gather their providers, including the staff model, group model, Independent
Practice Association and network model. I    WORKER’S COMPENSATION    This is
used for all employees who get hurt performing their jobs. It is the ultimate
responsibility of the insurance company for the company where the accident
occurred to assume liability for this cost. J    MEDICARE - REHAB    This is
used for Medicare Rehabilitation patients who qualify for sub-acute care. This
is only for in-patient, and not out-patient charges. We bill these using a
separate Medicare provider number. K    MEDICARE - SUPPLEMENTAL    This is
secondary insurance purchased by some Medicare patients. An example of two such
providers would be AARP or PACE. This insurance pays for drugs, deductibles and
co-insurance amounts that are the patient responsibility. M    MEDICARE    A
national program of health insurance which is operated by the Health Care
Financing Administration (HCFA) on behalf of the Federal government. The program
provides health insurance benefits primarily to persons over the age of 65 and
others who are eligible for Social Security benefits. Coverage includes the cost
of hospitalization, medical care, and some related services; Part A includes
inpatient costs and Part B includes outpatient costs. O    INDUSTRIAL MEDICINE
   These are industrial medicine accounts. Employers send their employees to UHS
facilities for drugs screenings or health screenings. We bill the employers, not
the employees. Q    HOSPITAL OPTION/SPECIAL HANDLING    This is used for a
variety of special programs that are hospital specific. For example, County run
programs; Jail programs; Crime Victims programs; Children’s Program’s, etc.
These are paid by a third party obligor, and is not a form of self pay. S   
MEDICAID    Those medical benefits that are authorized under Title XIX of the
Social Security Act, as amended, and are provided to welfare recipients and the
medically indigent through programs administered by the various states. U   
Medicare Managed Care    Patients who are eligible for Medicare may select an
HMO or PPO environment by opting out of the traditional Medicare program.
Medicare contracts with these Managed Care Payors to provide coverage for these
Medicare eligible patients. The Managed Care Payor assumes all financial
obligations under the contract. V    Medicaid Managed Care    Patients who are
eligible for Medicaid may select an HMO or PPO environment by opting out of the
traditional Medicaid program. Medicaid contracts with these Managed Care Payors
to provide coverage for these Medicaid eligible patients. The Managed Care Payor
assumes all financial obligations under the contract. W    MEDICARE-PSYCH   
In-patient psychiatric program through Medicare. This is billed using a separate
provider number. X    MEDICARE/MEDICAID    These are crossover accounts where
Medicare has paid initially, but then the remaining balance is paid through the
state Medicaid program. Y    MEDICARE/SNF    A special Medicare program used for
patients who qualify for a Skilled nursing facility: A place for patients who
need the scheduled medical care of a nurse but don't need to stay in a hospital.
This is also billed using a separate provider number.

 

VIII-I



--------------------------------------------------------------------------------

 

EXHIBIT IX

FORM OF LETTER OF CREDIT APPLICATION

(Attached)

 

IX-1



--------------------------------------------------------------------------------

 

SCHEDULE A

COMMITMENTS

 

VICTORY’ S LENDER GROUP

   COMMITMENT Lender Group Commitment    $80,000,000 BTMU’s Commitment as a
Liquidity Bank    $80,000,000 BTMU’s Commitment as an LC Participant   
$80,000,000

 

TPF’S LENDER GROUP

   COMMITMENT Lender Group Commitment    $80,000,000 SunTrust’s Commitment as a
Liquidity Bank    $80,000,000 SunTrust’s Commitment as an LC Participant   
$80,000,000

 

MARKET STREET’S LENDER GROUP

   COMMITMENT Lender Group Commitment    $80,000,000 PNC’s Commitment as a
Liquidity Bank    $80,000,000 PNC’s Commitment as an LC Participant   
$80,000,000

 

A-1



--------------------------------------------------------------------------------

 

SCHEDULE B

DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT

ON OR PRIOR TO THE INITIAL ADVANCE OR LETTER OF CREDIT ISSUANCE

(i) Executed copies of the Amended and Restated Credit and Security Agreement,
duly executed by the parties thereto.

(ii) Executed copies of the Omnibus Amendment to the Receivables Sale Agreement,
and the Receivables Sale Agreement, between UHS of Texoma, Inc., as Originator,
and Texoma Healthcare System Receivables, LLC, as Buyer, duly executed by the
parties thereto.

(iii) Executed copies of the Wells Assignment, duly executed by the parties
thereto.

(iv) Executed copies of the Payoff Letter, duly executed by the parties thereto.

(v) Executed copies of the Amended and Restated Subordinated Notes by each Buyer
in favor of the applicable Originator, and the Subordinated Note by Texoma
Healthcare System Receivables, L.L.C., as Buyer, in favor of UHS of Texoma,
Inc., as Originator, duly executed by the parties thereto.

(vi) Copy of the Resolutions of the Board of Directors of each Loan Party,
Originator and Performance Guarantor certified by its Secretary authorizing such
Person’s execution, delivery and performance of this Agreement and the other
documents to be delivered by it hereunder.

(vii) Copies of Certificate of Incorporation/Formation of each Loan Party,
Originator and Performance Guarantor certified by the Secretary of State of its
jurisdiction of organization, in each case as amended through the date hereof.

(viii) Good Standing Certificate for each Loan Party, Originator and Performance
Guarantor issued by the Secretaries of State of its state of organization and
each jurisdiction where it has material operations, dated a date reasonably
close to the date hereof.

(ix) A certificate of the Secretary of each Loan Party, Originator and
Performance Guarantor certifying (i) the names and signatures of the officers
authorized on its behalf to execute this Agreement and any other documents to be
delivered by it hereunder and (ii) a copy of such Person’s By-Laws or limited
liability company agreement, as applicable, as amended through the date hereof.

(x) Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against the Loan Parties and each Originator from the appropriate filing offices
in their respective jurisdictions of organization, dated a date reasonably close
to the date hereof.

(xi) Acknowledgment copies, or time stamped receipt copies, of proper financing
statements, duly filed prior to the date hereof in connection with the Original
Agreement, and all amendments thereto and assignment thereof (including
amendments thereto and assignments

 

B-1



--------------------------------------------------------------------------------

thereof filed in connection with the closing of this Agreement, or evidence that
such financing statement amendments and assignments are in proper form for
filing), under the UCC, in all jurisdictions as may be necessary or, in the
opinion of the Administrative Agent, desirable, under the UCC of all appropriate
jurisdictions in order to perfect (and, as applicable, continue the perfection
of) the security interests contemplated by this Agreement.

(xii) Duly executed UCC termination statements, in form suitable for filing
under the UCC, in all jurisdictions, if any, necessary to release all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by Borrower or any Originator.

(xiii) (a) Executed Collection Account Agreement for the Blocked Sweep Account
and all amendments thereto, including those entered into in connection with the
closing of this Agreement, (b) executed but undated letter(s) from each of the
Originators, the Collection Agent and Borrowers instructing Bank of America,
N.A. to sweep all available funds in each of the Local Deposit Accounts and the
Concentration Account into the Blocked Sweep Account each Business Day and
(c) copies of letters from Bank of America, N.A., dated the date hereof and
confirming the sweeping of all available funds in each of the Local Deposit
Accounts and the Concentration Account into the Blocked Sweep Account each
Business Day.

(xiv) Favorable opinions of legal counsel for the Loan Parties and Performance
Guarantor reasonably acceptable to the Administrative Agent, covering certain
general corporate and enforceability, UCC and bankruptcy matters.

(xv) A Compliance Certificate.

(xvi) A Borrowing Notice.

(xvii) A Copy of the Credit and Collection Policy.

(xviii) Executed copies of the Fee Letter.

(xix) A Monthly Report as at September 30, 2010.

(xx) Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with this Agreement.

(xxi) If applicable, a direction letter executed by each of the Loan Parties
authorizing the Agents, and directing warehousemen to allow the Agents to
inspect and make copies from such Loan Party’s books and records maintained at
off-site data processing or storage facilities.

(xxii) The Liquidity Agreements, duly executed by each of the parties thereto.

(xxiii) A Performance Undertaking duly executed by the Parent in favor of each
of the Borrowers.

 

B-2



--------------------------------------------------------------------------------

 

(xxiv) Resolutions of Parent’s board of directors certified by its Secretary
ratifying the Performance Undertakings and the other Transaction Documents to
which it is a party.

(xxv) Such other approvals, opinions or documents as the Administrative Agent
may reasonably request.

 

B-3



--------------------------------------------------------------------------------

 

SCHEDULE C

CONSOLIDATED LEVERAGE RATIO

As used in the Agreement, “Consolidated Leverage Ratio” means, as at the last
day of any period, the ratio of (a) Consolidated Total Debt on such day to
(b) Consolidated EBITDA for such period.

For purposes of the foregoing, the following terms have the following meanings.
Initially capitalized terms used but not otherwise defined in this Schedule C
have the respective meanings assigned thereto in the Agreement.

“Acquisition” means the acquisition by the Parent of Psychiatric Solutions, Inc.
through a merger of Olympus Acquisition Corp., a Wholly Owned Subsidiary of the
Parent, with Psychiatric Solutions, Inc., all in accordance with the Acquisition
Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger among the Parent,
Olympus Acquisition Corp. and Psychiatric Solutions, Inc., dated as of May 16,
2010.

“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Schedule C, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
(i) Consolidated Net Income for such period plus (ii) to the extent deducted in
the determination thereof, Consolidated Interest Expense, depreciation and
amortization expense and provision for income taxes plus (or minus) (iii) the
amount of any material nonrecurring items of loss (or gain), adjusted to
eliminate the effect of any such item on the provision for income taxes for such
period, plus (iv) equity-based compensation expense (to the extent paid in
equity and not in cash), plus (v) the amount of net cost savings projected by
the Parent in good faith to be realized as a result of specified actions taken
or initiated in connection with the Acquisition (calculated on a pro forma basis
as though such cost savings had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided, that (A) such cost savings are reasonably identifiable and
factually supportable, (B) the aggregate amount of cost savings added pursuant
to this clause (v) shall not exceed $40,000,000 for the 2011 fiscal year and
(C) the aggregate amount of cost savings added pursuant to this clause (v) shall
not exceed $55,000,000 for any period of four consecutive fiscal quarters;
provided further that such cost savings shall be set forth in an certificate of
a Responsible Officer which states (y) the amount of such cost savings and
(z) that such cost savings are based on the good faith belief of the chief
financial officer, plus (vi) fees and expenses related to the Acquisition and
the incurrence of Indebtedness in connection therewith. Notwithstanding the
foregoing, Consolidated EBITDA for (a) the quarterly period of the Parent ended
March 31,

 

C-1



--------------------------------------------------------------------------------

2010, shall be deemed to be $291,900,000 and (b) each of the quarterly periods
of the Parent ended June 30, 2010, September 30, 2010 and December 31, 2010
shall be determined on a pro forma basis after giving effect to the Acquisition
and deemed to be the amount set forth for such quarterly period on a certificate
of the chief financial officer of the Parent.

“Consolidated Interest Expense” means, for any period, the consolidated interest
expense (net of interest income) of the Parent and its Subsidiaries determined
on a consolidated basis for such period.

“Consolidated Net Income” means for any period means the consolidated net income
of the Parent and its Subsidiaries determined on a consolidated basis in
accordance with GAAP for such period.

“Consolidated Total Debt” means at any date, the Indebtedness of the Parent and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP as
of such date; provided that from December 1 of any year to but not including
June 30 of the following year Consolidated Total debt shall not include amounts
borrowed to fund the [Voluntary Employment Benefit Association] not exceeding
the aggregate amount of employee benefits prepaid by the Parent and its
Subsidiaries through payments to the [Voluntary Employment Benefit Association]
during such period.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Parent in good faith.

 

C-2



--------------------------------------------------------------------------------

 

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all Capital Lease Obligations of such Person, (v) all
obligations (contingent or otherwise) of such Person to reimburse any other
Person in respect of amounts paid under a letter of credit or similar
instrument, (vi) all Indebtedness secured by a Lien on any asset of such Person,
whether or not such Indebtedness is otherwise an obligation of such Person and
(vii) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (i) through (vii) above. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. The
amount of “Indebtedness” of any Subsidiary that is not a Wholly Owned Subsidiary
of the Parent shall only include the allocable portion of such Indebtedness
corresponding to the Parent’s direct or indirect ownership interest in such
Subsidiary.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Responsible Officer” means the chief executive officer, president, chief
financial officer or vice president and treasurer of the Parent, but in any
event, with respect to financial matters, the chief financial officer of the
Parent.

“Special Receivables Subsidiary” has the meaning assigned to such term in the
Parent Credit Agreement.

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Schedule C shall refer
to a Subsidiary or Subsidiaries of the Parent; provided, that Specified
Receivables Subsidiaries shall be deemed not to constitute “Subsidiaries” for
the purposes of this Schedule C.

“Wholly Owned Subsidiary” means as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

C-3



--------------------------------------------------------------------------------

 

SCHEDULE D

SPECIAL OBLIGOR CONCENTRATION LIMIT

In addition to the other Obligor Concentration Limits specified in the
Agreement:

(a) All Private Receivables owed by members of the BlueCross BlueShield
Association shall be subject to a Special Concentration Limit of 15% of the
Eligible Receivables and Eligible Participation Interests, in the aggregate;
provided, however, that (i) the aggregate outstanding balance of such Private
Receivables originated by facilities located in the State of Nevada shall be
subject to a state sub-limit of 10% of the Eligible Receivables and Eligible
Participation Interests, in the aggregate, and (ii) the aggregate outstanding
balance of such receivables originated by facilities located within any other
state (or District of Columbia), shall be subject to a state sub-limit of 5% of
the Eligible Receivables and Eligible Participation Interests, in the aggregate;
and

(b) The combined company that was formed by the merger of Sierra Health
Services, Inc. with United HealthCare Services, Inc. (the “Combined Company”)
and its Affiliates will have a Special Concentration Limit of 14.0% of the
Eligible Receivables and Eligible Participation Interests, in the aggregate,
unless and until cancelled upon not less than five (5) Business Days’ written
notice by the Administrative Agent to Borrowers after the occurrence of a United
HealthCare Credit Event, provided the Required Reserve Factor Floor is adjusted
(if applicable) based on the Combined Company’s actual debt ratings at that
time.

As used in this Schedule D, the following terms have the following meanings:

“United HealthCare Credit Event” means the occurrence of either (i) any material
adverse effect on the business, operations, financial condition or assets of the
Combined Company and its Affiliates, taken as a whole or (ii) any of the public
debt ratings of the Combined Company or any of its Affiliates are downgraded or
withdrawn.

 

D-1